Exhibit 10.1

$300,000,000
FIVE-YEAR REVOLVING CREDIT AGREEMENT
among
RAYONIER INC.,
RAYONIER TRS HOLDINGS INC.,
RAYONIER OPERATING COMPANY LLC
and
RAYONIER FOREST RESOURCES, L.P.,
as Borrowers,
The Lenders from Time to Time Parties Hereto,
The Issuing Banks from Time to Time Parties Hereto,
CREDIT SUISSE AG,
as Administrative Agent,
CREDIT SUISSE SECURITIES (USA) LLC,
as Sole Bookrunner,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and
J.P. MORGAN SECURITIES LLC,
as Co-Syndication Agents,
 
SUNTRUST ROBINSON HUMPHREY, INC.
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agents,
and
CREDIT SUISSE SECURITIES (USA) LLC
and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Joint Lead Arrangers
Dated as of April 21, 2011

--------------------------------------------------------------------------------

 

Table of Contents
 
 
 
Page
 
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
 
 
 
 
 
 
SECTION 1.01.
Certain Defined Terms
1
 
 
SECTION 1.02.
Terms Generally
32
 
 
SECTION 1.03.
Computation of Time Periods
32
 
 
SECTION 1.04.
Accounting Terms
32
 
 
 
 
 
ARTICLE II AMOUNTS AND TERMS OF THE REVOLVING CREDIT ADVANCES
33
 
 
 
 
 
 
SECTION 2.01.
The Revolving Credit Advances
33
 
 
SECTION 2.02.
Making the Revolving Credit Advances
33
 
 
SECTION 2.03.
Letters of Credit
34
 
 
SECTION 2.04.
Fees
39
 
 
SECTION 2.05.
Termination or Reduction of the Commitments
40
 
 
SECTION 2.06.
Repayment of Revolving Credit Advances
40
 
 
SECTION 2.07.
Interest on Revolving Credit Advances
40
 
 
SECTION 2.08.
Computation of Interest
41
 
 
SECTION 2.09.
Inability to Determine Interest Rate
41
 
 
SECTION 2.10.
Conversion of Revolving Credit Advances
42
 
 
SECTION 2.11.
Prepayments of Revolving Credit Advances
42
 
 
SECTION 2.12.
Increased Costs
42
 
 
SECTION 2.13.
Illegality
44
 
 
SECTION 2.14.
Payments
44
 
 
SECTION 2.15.
Taxes
44
 
 
SECTION 2.16.
Sharing of Payments, Etc.
46
 
 
SECTION 2.17.
Evidence of Debt
47
 
 
SECTION 2.18.
Use of Proceeds
48
 
 
SECTION 2.19.
Increase in the Aggregate Commitments
48
 
 
SECTION 2.20.
Mitigation Obligations; Replacement of Lenders
49
 
 
SECTION 2.21.
Cash Collateral
50
 
 
SECTION 2.22.
Defaulting Lenders
51
 
 
SECTION 2.23.
Breakage
53
 
 
SECTION 2.24.
Administrative Agent's Clawback
54
 
 
 
 
 
Article III CONDITIONS PRECEDENT
55
 
 
 
 
 
 
SECTION 3.01.
Conditions Precedent to Closing Date
55
 
 
SECTION 3.02.
Conditions Precedent to Each Loan Event
57
 
 
SECTION 3.03.
Conditions Precedent to Additional Subsidiary Guarantor
58
 
 
 
 
 
Article IV REPRESENTATIONS AND WARRANTIES
59
 
 
 
 
 
 
SECTION 4.01.
Representations and Warranties of the Borrowers
59
 
 
 
 
 


i

--------------------------------------------------------------------------------

 

Article V COVENANTS OF THE BORROWERS
63
 
 
 
 
 
 
SECTION 5.01.
Affirmative Covenants
63
 
 
SECTION 5.02.
Rayonier's Additional Affirmative Covenants
69
 
 
SECTION 5.03.
Negative Covenants
69
 
 
SECTION 5.04.
Additional RFR's Negative Covenants
72
 
 
SECTION 5.05.
Financial Covenants
76
 
 
 
 
 
Article VI EVENTS OF DEFAULT
77
 
 
 
 
 
 
SECTION 6.01.
Events of Default
77
 
 
 
 
 
Article VII THE ADMINISTRATIVE AGENT
80
 
 
 
 
 
 
SECTION 7.01.
Appointment and Authority
80
 
 
SECTION 7.02.
Rights as a Lender
80
 
 
SECTION 7.03.
Exculpatory Provisions
80
 
 
SECTION 7.04.
Reliance by Administrative Agent
81
 
 
SECTION 7.05.
Delegation of Duties
85
 
 
SECTION 7.06.
Resignation of Administrative Agent
85
 
 
SECTION 7.07.
Non-Reliance on Administrative Agent and Other Lenders
83
 
 
SECTION 7.08.
No Other Duties, Etc.
83
 
 
SECTION 7.09.
Administrative Agent May File Proofs of Claim
83
 
 
SECTION 7.10.
Guarantee Matters
84
 
 
 
 
 
Article VIII MISCELLANEOUS
84
 
 
 
 
 
 
SECTION 8.01.
Amendments, Etc.
84
 
 
SECTION 8.02.
Notices; Effectiveness; Electronic Communication
85
 
 
SECTION 8.03.
No Waiver; Remedies
87
 
 
SECTION 8.04.
Costs and Expenses
87
 
 
SECTION 8.05.
Right of Set-Off
89
 
 
SECTION 8.06.
Binding Effect
90
 
 
SECTION 8.07.
Successors and Assigns
90
 
 
SECTION 8.08.
Rayonier as Agent
94
 
 
SECTION 8.09.
Treatment of Certain Information; Confidentiality
94
 
 
SECTION 8.10.
Governing Law; Jurisdiction; Etc.
95
 
 
SECTION 8.11.
Headings
96
 
 
SECTION 8.12.
Severability
96
 
 
SECTION 8.13.
Counterparts; Integration; Effectiveness; Electronic Execution
96
 
 
SECTION 8.14.
USA PATRIOT Act Notice
97
 
 
SECTION 8.15.
Waiver of Jury Trial
97
 

    

ii

--------------------------------------------------------------------------------

 

Schedules
 
 
 
 
 
Schedule I
-
Commitment Amounts and Applicable Lending Offices
 
 
 
Schedule 2.03
-
Existing Letters of Credit
 
 
 
Schedule 4.01(g)
-
Disclosed Litigation
 
 
 
Schedule 4.01(l)
-
Environmental Matters
 
 
 
Schedule 4.01(m)
-
NPl Properties
 
 
 
Schedule 4.01(n)
-
Transport of Hazardous Materials
 
 
 
Schedule 4.01(o)
-
Post Retirement Benefit Obligations
 
 
 
Schedule 5.03(b)
-
Existing Liens
 
 
 
Schedule 5.04(b)
-
Existing Investments
 
 
 
Schedule 5.04(e)
-
Existing Subsidiary Payment Restrictions
 
 
 
Schedule 8.07(f)
-
Designated Farm Credit Lenders
 
 
 
Exhibits
 
 
 
 
 
Exhibit A
-
Form of Revolving Credit Promissory Note
 
 
 
Exhibit B
-
Form of Notice of Revolving Credit Borrowing
 
 
 
Exhibit C-1
-
Form of Guarantee Agreement
 
 
 
Exhibit C-2
-
Form of RFR Subsidiary Guarantee Agreement
 
 
 
Exhibit C-3
-
Form of TRS Subsidiary Guarantee Agreement
 
 
 
Exhibit C-4
-
Form of Additional Subsidiary Guarantor Guarantee Agreement
 
 
 
Exhibit D
-
Form of Closing Certificate
 
 
 
Exhibit E
-
Form of Assignment and Assumption
 
 
 
Exhibit F
-
Form of Additional Subsidiary Guarantor Designation

 

iii

--------------------------------------------------------------------------------

 

FIVE-YEAR REVOLVING CREDIT AGREEMENT, dated as of April 21, 2011 (as
supplemented, modified and amended from time to time, this “Agreement”), made by
and among RAYONIER INC., a North Carolina corporation (“Rayonier”), RAYONIER TRS
HOLDINGS INC., a Delaware corporation (“TRS”), RAYONIER FOREST RESOURCES, L.P.,
a Delaware limited partnership (“RFR”) and RAYONIER OPERATING COMPANY LLC, a
Delaware limited liability company (“ROC”; each of Rayonier, TRS, RFR and ROC
being referred to herein individually as a “Borrower”, and collectively as the
“Borrowers”), the several banks, financial institutions and other institutional
lenders from time to time party hereto (the “Lenders”), the letter of credit
issuing banks from time to time party hereto (the “Issuing Banks”), CREDIT
SUISSE AG, acting through one or more of its affiliates or branches (“Credit
Suisse”), as administrative agent on behalf of the Lenders (in such capacity,
the “Administrative Agent”), CREDIT SUISSE SECURITIES (USA) LLC (“Credit Suisse
Securities”), as Sole Bookrunner, MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED and J.P. MORGAN SECURITIES LLC, as Co-Syndication Agents, SUNTRUST
ROBINSON HUMPHREY, INC. and Wells Fargo Bank, National Association, as
Co-Documentation Agents, and CREDIT SUISSE SECURITIES and MERRILL LYNCH, PIERCE,
FENNER & SMITH INCORPORATED, as Joint Lead Arrangers.
 
PRELIMINARY STATEMENTS
 
1.The Borrowers have requested that the Lenders extend credit to the Borrowers
in an aggregate principal amount of up to $300,000,000 in the form of revolving
credit advances and letters of credit.
 
2.In consideration of the premises and the mutual covenants herein contained and
for other good and valuable consideration the receipt and sufficiency of which
are hereby acknowledged, the parties hereto, intending to be legally bound,
hereby agree as follows:
 
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):
“Acquired Debt” means, with respect to any specified Person (a) Debt of any
other Person existing at the time such other Person merged with or into or
became a Subsidiary of such specified Person, including Debt incurred in
connection with, or in contemplation of, such other Person merging with or into
or becoming a Subsidiary of such specified Person and (b) Debt encumbering any
asset acquired by such specified Person.
“Additional Subsidiary Guarantor” means a domestic Subsidiary of Rayonier that
has been designated by Rayonier as a Subsidiary Guarantor hereunder (such
designation to be in the form of Exhibit F hereto); provided that (a) such
Subsidiary shall be a direct or indirect Subsidiary of Rayonier, the accounts
and financial reports of which shall be consolidated with Rayonier in accordance
with GAAP, (b) each Subsidiary of Rayonier that directly or indirectly holds any
interest in the Capital Stock of such Subsidiary shall also be an Additional
Subsidiary Guarantor,

1
Raynoier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

and (c) the conditions set forth in Section 3.03 with respect to such Subsidiary
shall have been satisfied or waived by the Required Lenders.
“Additional Subsidiary Guarantor Guarantee Agreement” means a guarantee
agreement among one or more Additional Subsidiary Guarantors and Credit Suisse,
as Administrative Agent, pursuant to which each such Additional Subsidiary
Guarantor guarantees all obligations of Rayonier, TRS, RFR and ROC under this
Agreement, such agreement to be substantially in the form of Exhibit C-4 hereto.
“Adjusted RFR Asset Sales Amount” means $100,000,000 as increased by 10% of the
purchase price of RFR Asset Acquisitions (other than like-kind exchanges)
subsequent to the Closing Date.
“Administrative Agent's Account” means the account of the Administrative Agent
maintained by the Administrative Agent at The Bank of New York, ABA
No. 02100018, Account No. 8900492627, Attn: Agency Cayman, Reference: Rayonier
or such other account as the Administrative Agent may designate from time to
time by notice to Rayonier and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agent Parties” has the meaning specified in Section 8.02(d)(ii).
“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the greatest of:
(a)the Prime Rate in effect on such day;
(b)the Federal Funds Effective Rate in effect on such day plus 1/2 of 1.00%; and
(c)the Eurodollar Rate on such day (or if such day is not a Business Day, on the
immediately preceding Business Day) for a Eurodollar Rate Advance with a
one-month Interest Period plus 1.00%; provided that, for the avoidance of doubt,
for purposes of this definition, the Eurodollar Base Rate for any day shall be
based on the rate determined on such day at approximately 11:00 a.m. (London
time) by reference to the British Bankers' Association Interest Settlement Rates
for deposits in dollars (as set forth by any service selected by the
Administrative Agent that has been nominated by the British Bankers' Association
as an authorized vendor for the purpose of displaying such rates).
If for any reason the Administrative Agent shall have determined (which
determination shall be conclusive absent manifest error) that it is unable to
ascertain the Federal Funds Effective Rate for any reason, including the
inability or failure of the Administrative Agent to obtain sufficient quotations
in accordance with the terms of the definition thereof, the Alternate

2
Raynoier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

Base Rate shall be determined without regard to clause (b) above until the
circumstances giving rise to such inability no longer exist. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Eurodollar Base Rate shall be effective on the effective
date of such change in the Prime Rate, the Federal Funds Effective Rate or the
Eurodollar Base Rate, as the case may be.
“Alternate Base Rate Advance” means a Revolving Credit Advance that bears
interest as provided in Section 2.07(a)(i).
“Applicable Lending Office” means, with respect to each Lender, such Lender's
Domestic Lending Office in the case of an Alternate Base Rate Advance and such
Lender's Eurodollar Lending Office in the case of a Eurodollar Rate Advance.
“Applicable Margin” means, for any day (a) with respect to any Alternate Base
Rate Advance, the applicable percentage set forth below in the column entitled
“Alternate Base Rate Advances”, determined by reference to the Corporate Credit
Rating in effect on such date as set forth below, and (b) with respect to any
Eurodollar Rate Advance, the applicable percentage set forth below in the column
entitled “Eurodollar Rate Advances”, determined by reference to the Corporate
Credit Rating in effect on such date as set forth below:
Corporate Credit
Rating S&P/Moody's
Eurodollar Rate Advances
Alternate Base
Rate Advances
Level 1
A- or A3 or above
0.85%
0.00%
Level 2
Lower than Level 1 but at least BBB+ or Baa1
1.05%
0.05%
Level 3
Lower than Level 2 but at least
BBB or Baa2
1.25%
0.25%
Level 4
Lower than Level 3 but at least BBB- and Baa3
1.75%
0.75%
Level 5
Lower than Level 4 but at least BB+ and Ba1
2.00%
1.00%
Level 6
Lower than Level 5 (or Levels 1-5 otherwise not applicable)
2.75%
1.75%

 
“Applicable Percentage” means with respect to any Lender, the percentage of the
total Commitments represented by such Lender's Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments in effect immediately prior to such termination or
expiration, giving effect to any assignments.

3
Raynoier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Asset Sale ” has the meaning specified in Section 5.03(d).
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 8.07), and accepted by the Administrative Agent, in
substantially the form of Exhibit E, or any other form approved by the
Administrative Agent.
“Assuming Lender” has the meaning specified in Section 2.19(d).
“Assumption Agreement” has the meaning specified in Section 2.19(d)(ii).
“Attributable Debt” means, with respect to any Sale and Leaseback Transaction
not involving a Capital Lease, as of any date of determination, the total
obligation (discounted to present value at the rate of interest implicit in the
lease included in such transaction) of the lessee for rental payments (other
than amounts required to be paid on account of property taxes, maintenance,
repairs, insurance, assessments, utilities, operating and labor costs and other
items which do not constitute payments for property rights) during the remaining
portion of the term (including extensions which are at the sole option of the
lessor) of the lease included in such transaction (in the case of any lease
which is terminable by the lessee upon a payment of a penalty, such rental
obligation shall also include the amount of such penalty, but no rent shall be
considered as required to be paid under such lease subsequent to the first date
upon which it may be so terminated).
“Available Cash” means, with respect to any Fiscal Quarter,
(a)the sum of (i) all cash and cash equivalents of the Partnership Group on hand
at the end of such Fiscal Quarter, and (ii) all additional cash and cash
equivalents of the Partnership Group on hand on the date of determination of
Available Cash with respect to such Fiscal Quarter resulting from the Working
Capital Borrowings made subsequent to the end of such Fiscal Quarter, less
(b)the amount of any cash reserves that is necessary or appropriate in the
reasonable discretion of the Managing General Partner to (i) provide for the
proper conduct of the business of the Partnership Group (including reserves for
future capital expenditures and for anticipated future credit needs of the
Partnership Group) subsequent to such Fiscal Quarter, or (ii) comply with
applicable law or any loan agreement, security agreement, mortgage, debt
instrument or other agreement or obligation to which any Group Member is a party
or by which it is bound or its assets are subject.
For purposes of the definition of “Available Cash”, the following terms shall
have the following meanings:
“Group Member” means a member of the Partnership Group.
“Partnership Group” means RFR and all its Subsidiaries, treated as a single

4
Raynoier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

Consolidated entity.
“Working Capital Borrowings” means borrowings by the Partnership Group under any
Working Capital Facility giving rise to Debt incurred for working capital
purposes and for the purpose of making distributions to RFR and its
Subsidiaries.
“Breakage Event” has the meaning specified in Section 2.23.
“Business Day” means any day other than a Saturday, Sunday or day on which banks
in New York City are authorized or required by law to close; provided, however,
that when used in connection with a Eurodollar Rate Advance, the term “Business
Day” shall also exclude any day on which banks are not open for dealings in
Dollar deposits in the London interbank market.
“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by such Person (as lessee or guarantor or
other surety) which would, in accordance with GAAP, be required to be classified
and accounted for as a capital lease on a balance sheet of such Person.
“Capital Stock” means, with respect to any Person, any and all shares, units
representing interests, participations, rights in or other equivalents (however
designated) of such Person's capital stock, including (x) with respect to
partnerships, partnership interests (whether general or limited) and any other
interest or participation that confers upon a Person the right to receive a
share of the profits and losses of, or distributions of assets of, such
partnership, (y) with respect to limited liability companies, member interests,
and (z) with respect to any Person, any rights (other than debt securities
convertible into capital stock), warrants or options exchangeable for or
convertible into such capital stock.
“Cash Collateralize” means, to deposit in a Controlled Account or to pledge and
deposit with or deliver to the Administrative Agent, for the benefit of one or
more of the Issuing Banks and/or Lenders, as collateral for LC Obligations or
obligations of Lenders to fund participations in respect of LC Obligations, cash
or deposit account balances or, if the Administrative Agent and each applicable
Issuing Bank shall agree in their sole discretion, other credit support, in each
case pursuant to documentation in form and substance satisfactory to the
Administrative Agent and each applicable Issuing Bank. “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.
“CERCLIS” has the meaning specified in Section 4.01(m).
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives

5
Raynoier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.
“Closing Date” means the date on which the conditions precedent set forth in
Section 3.01 shall be satisfied or waived by the Required Lenders.
“Code” means the Internal Revenue Code of 1986.
“Commitment” means, with respect to any Lender at any time (a) the amount set
forth opposite such Lender's name as its “Commitment Amount” on Schedule I
hereto, (b) if such Lender has entered into any Assignment and Assumption, the
amount set forth for such Lender in the Register maintained by the
Administrative Agent pursuant to Section 8.07(c), or (c) if such Lender has
entered into an Assumption Agreement, the amount set forth for such Lender
therein, in each case, as such amount may be reduced pursuant to Section 2.05 or
increased pursuant to Section 2.19.
“Commitment Date” has the meaning specified in Section 2.19(b).
“Commitment Increase” has the meaning specified in Section 2.19(a).
“Consolidated” refers to the consolidation of accounts in accordance with GAAP.
“Consolidated Assets” means on any date of determination, all amounts that are
or should, in accordance with GAAP be included under assets on a Consolidated
balance sheet of any Person and its Subsidiaries determined in accordance with
GAAP as at such date.
“Consolidated Cash Flow Available for Fixed Charges” means, with respect to RFR
and its Restricted Subsidiaries for any period, the sum of, without duplication,
the amounts for such period, taken as a single accounting period, of (a) RFR
Consolidated Net Income, (b) Consolidated Non-Cash Charges, (c) Consolidated
Interest Expense, and (d) Consolidated Income Tax Expense.
“Consolidated EBITDA” means, for any Person and its Consolidated Subsidiaries
for any period, Consolidated Net Income From Continuing Operations adjusted for
interest expense, income taxes, depreciation, depletion and amortization and the
non-cash cost of timberland and real estate sales, any provision for
dispositions, and any non‑cash adjustments for increases or decreases to the
fair value of long-term assets or liabilities (in each case, (x) on a
Consolidated basis, (y) without duplication, and (z) only to the extent that
such amounts reduced Consolidated Net Income From Continuing Operations for the
applicable period); provided that, for purposes of calculating compliance with
Section 5.05, (A) the Consolidated EBITDA attributable to any Person or business
unit acquired by Rayonier or any of its Subsidiaries during any period of four
full Fiscal Quarters shall be included on a pro forma basis for such period of
four full Fiscal Quarters (assuming the consummation of each such acquisition
occurred on the first day of such period of four full Fiscal Quarters), and
(B) the Consolidated EBITDA attributable to any Asset Sale by any Borrower or
any Subsidiary made pursuant to Section 5.03(d)(v) during any period

6
Raynoier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

of four full Fiscal Quarters shall be excluded on a pro forma basis for such
period of four full Fiscal Quarters (assuming the consummation of each such sale
or other disposition occurred on the first day of such period of four full
Fiscal Quarters).
“Consolidated Fixed Charges” means, with respect to RFR and its Restricted
Subsidiaries for any period, the sum of, without duplication, (a) the amount for
such period of Consolidated Interest Expense and (b) the product of (i) the
aggregate amount of dividends and other distributions paid or accrued during
such period in respect of Preferred Stock and Redeemable Capital Stock of
Restricted Subsidiaries on a Consolidated basis and (ii) a fraction, the
numerator of which is one and the denominator of which is one minus the then
applicable current combined federal, state and local statutory tax rate,
expressed as a percentage.
“Consolidated Income Tax Expense” means, with respect to any period, all
provisions for federal, state, local and foreign income taxes of RFR and its
Restricted Subsidiaries for such period as determined on a Consolidated basis in
accordance with GAAP.
“Consolidated Interest Expense” means, with respect to RFR and its Restricted
Subsidiaries for any period, without duplication, the sum of (a) the interest
expense (not including any amounts paid or accrued in respect of any Preferred
Stock or Redeemable Capital Stock) of RFR and its Restricted Subsidiaries for
such period as determined on a Consolidated basis in accordance with GAAP,
including, without limitation, (i) any amortization of debt discount, (ii) the
net cost under Interest Rate Agreements, (iii) the interest portion of any
deferred payment obligation, (iv) all commissions, discounts and other fees and
charges owed with respect to letters of credit and bankers' acceptance
financings that constitute Debt, and (v) all accrued interest and (b) the
interest component of Capital Leases paid, accrued or scheduled to be paid or
accrued by RFR and its Restricted Subsidiaries during such period as determined
on a Consolidated basis in accordance with GAAP.
“Consolidated Net Income” means, with respect to any specified Person for any
period, Consolidated net income (or loss) of such Person and its Subsidiaries
for such period determined on a Consolidated basis in accordance with GAAP;
provided that there shall be excluded (a) the income (or deficit) of any other
Person accrued prior to the date it becomes a Subsidiary of such specified
Person or is merged into or Consolidated with such specified Person or any of
its Subsidiaries and (b) the undistributed earnings of any Subsidiary of such
specified Person to the extent that the declaration or payment of dividends or
similar distributions by such Subsidiary is not at the time permitted by the
terms of any contractual obligation or requirement of law applicable to such
Subsidiary.
“Consolidated Net Income From Continuing Operations” means, with respect to any
Person for any period, the “Consolidated Net Income From Continuing Operations”,
as determined on a Consolidated basis in accordance with GAAP; provided,
however, that if the financial statements of such Person for any period do not
include an amount of “Consolidated Net Income From Continuing Operations”
specifically set forth therein, then the Consolidated Net Income From Continuing
Operations of such Person for such period shall be deemed to be such Person's
“Consolidated Net Income” (as defined in this Agreement) for such period.
“Consolidated Non-Cash Charges” means, with respect to RFR and its Restricted

7
Raynoier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

Subsidiaries for any period, the aggregate depreciation, depletion, amortization
and any other non-cash charges (including, without limitation, the non-cash cost
basis of land sold), in each case reducing RFR Consolidated Net Income for such
period, determined on a Consolidated basis in accordance with GAAP.
“Consolidated Tangible Net Worth” means, with respect to any Person as of any
date of determination, the excess of Consolidated total assets over Consolidated
total liabilities, with Consolidated total assets and Consolidated total
liabilities each to be determined in accordance with GAAP, excluding, however,
from the determination of total assets, (a) goodwill, experimental or
organizational expenses, research and development expenses, franchises,
trademarks, service marks, trade names, copyrights, patents, patent
applications, licenses and rights in any thereof, and other similar intangibles,
(b) all unamortized debt discount and expense, and (c) any items not included in
clauses (a) and (b) above which are treated as intangibles in conformity with
GAAP, in each case, determined on a Consolidated basis and in accordance with
GAAP.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Controlled Account” means each deposit account that is subject to an account
control agreement in form and substance satisfactory to the Administrative Agent
and each applicable Issuing Bank.
“Convert”, “Conversion” and “Converted” each refers to a conversion of Revolving
Credit Advances of one Type into Revolving Credit Advances of the other Type
pursuant to Section 2.09 or 2.10.
“Corporate Credit Rating” means, as of any date, the rating that has been most
recently announced by either S&P or Moody's, as the case may be, as the
“corporate rating” or “corporate family rating” of Rayonier. For purposes of the
foregoing, (i) if neither S&P nor Moody's shall have in effect a Corporate
Credit Rating, the Applicable Margin and the Facility Fee will be set in
accordance with Level 6 under the definitions of such terms; (ii) if any rating
established by S&P or Moody's shall be changed, such change shall be effective
as of the date on which such change is first announced publicly by the rating
agency making such change; and (iii) if S&P or Moody's shall change the basis on
which ratings are established, each reference to the Corporate Credit Rating
announced by S&P or Moody's, as the case may be, shall refer to the then
equivalent rating by S&P or Moody's, as the case may be.
“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services (other than trade payables incurred in
the ordinary course of such Person's business and that are not overdue for a
period that is not consistent with the Ordinary Course of Business of such
Person), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all obligations of such Person
created or arising under any conditional sale or other title retention agreement
with respect to property acquired by such

8
Raynoier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

Person (even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) all obligations of such Person as lessee under leases that have
been or should be, in accordance with GAAP, recorded as capital leases, (f) all
obligations, contingent or otherwise, of such Person in respect of acceptance,
letter of credit or similar facilities (other than obligations under (i) Trade
Letters of Credit, (ii) performance bonds or letters of credit issued in
connection with the purchase of inventory, including prepaid timber stumpage, by
Rayonier or any of its Subsidiaries in the Ordinary Course of Business,
(iii) performance bonds or letters of credit to secure obligations under
workers' compensation laws or similar legislation, (iv) performance bonds or
letters of credit issued for the account of Rayonier or any of its Subsidiaries
to secure obligations under self-insurance programs to the extent permitted by
the terms of this Agreement and in an aggregate maximum available amount with
respect to all such performance bonds and letters of credit not to exceed at any
one time $20,000,000 and (v) performance bonds or letters of credit issued for
the account of Rayonier or any of its Subsidiaries not otherwise excluded from
this definition in an aggregate maximum available amount with respect to all
such performance bonds and letters of credit not to exceed at any one time
$2,000,000; provided that in each case such performance bond or letter of credit
(including, without limitation, any Trade Letters of Credit but excluding
performance bonds or letters of credit described in clause (f)(v) above) does
not secure Debt), (g) all Guarantees issued by such Person and (h) all Debt
referred to in clauses (a) through (g) above secured by (or for which the holder
of such Debt has an existing right, contingent or otherwise, to be secured by)
any Lien on property (including, without limitation, accounts and contract
rights) owned by such Person, even though such Person has not assumed or become
liable for the payment of such Debt; provided that the amount of Debt of such
person under this clause (h) shall be deemed to be the lesser of (A) the Fair
Market Value of the property subject to such Lien and (B) the total Debt of such
other Person secured thereby. The Debt of any Person shall include the Debt of
any partnership in which such Person is a general partner, but shall not include
obligations under a financial assurance statement that a Person is required to
provide under Environmental Law in support of the closure and post-closure
obligations of one or more of its Subsidiaries.
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.
“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.
“Default Interest” has the meaning specified in Section 2.07(b).
“Defaulting Lender” means, subject to Section 2.22(b), any Lender that (a) has
failed to (i) fund all or any portion of its Revolving Credit Advances within
two (2) Business Days of the date such Revolving Credit Advances were required
to be funded hereunder unless such Lender notifies the Administrative Agent and
Rayonier in writing that such failure is the result of such Lender's
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in

9
Raynoier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

such writing) has not been satisfied, or (ii) pay to the Administrative Agent,
any Issuing Bank or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit)
within two (2) Business Days of the date when due, (b) has notified Rayonier,
the Administrative Agent or any Issuing Bank in writing that it does not intend
to comply with its funding obligations hereunder, or has made a public statement
to that effect (unless such writing or public statement relates to such Lender's
obligation to fund a Revolving Credit Advance hereunder and states that such
position is based on such Lender's determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three (3) Business Days after written request
by the Administrative Agent or Rayonier, to confirm in writing to the
Administrative Agent and Rayonier that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and Rayonier), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to 2.22(b)) upon delivery of written
notice of such determination to Rayonier, each Issuing Bank and each Lender.
“Disclosed Litigation” has the meaning specified in Section 4.01(g).
“Dollars” or “$”means the lawful money of the United States of America.
“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Assumption pursuant to which it
became a Lender, or such other office of such Lender as such Lender may from
time to time specify to Rayonier and the Administrative Agent.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 8.07(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 8.07(b)(iii)).
“Environmental Action” means any (a) administrative, regulatory or judicial
action, suit, written demand, demand letter, written claim, notice of
noncompliance or violation, notice of liability or potential liability,
investigation, proceeding, consent order or consent agreement relating in any
way to any Environmental Law, Environmental Permit or Hazardous Materials

10
Raynoier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

or arising from alleged injury or threat of injury to health, safety or the
environment including, without limitation, (i) by any Governmental Authority for
enforcement, cleanup, removal, response, remedial or other actions or damages
and (ii) by any Governmental Authority for damages, contribution,
indemnification, cost recovery, compensatory or injunctive relief; and (b) any
administrative, regulatory or judicial action, suit or proceeding brought by any
Person before a forum of competent jurisdiction relating in any way to any
Environmental Law, Environmental Permit or Hazardous Materials or arising from
alleged injury or threat of injury to health, safety or the environment.
“Environmental Law” means any federal, state, local or foreign statute, law
(including common law), ordinance, rule, regulation, code, order, judgment or
decree or any judicial or agency interpretation, policy or guidance relating to
pollution or protection of the environment, health, safety or natural resources,
including, without limitation, those relating to the use, handling,
transportation, treatment, storage, disposal, release or discharge of, or
exposure to, Hazardous Materials all as amended or hereafter amended.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of any Borrower's controlled group, or under common control with any
Borrower, within the meaning of Section 414 of the Code.
“ERISA Event” means (a) (i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC, or
(ii) the requirements of subsection (1) of Section 4043(b) of ERISA (without
regard to subsection (2) of such Section) are met with respect to a contributing
sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event
described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA
is reasonably expected to occur with respect to such Plan within the following
30 days; (b) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA for a minimum funding waiver with respect to a Plan; (c) the provision
by the administrator of any Plan of a notice of intent to terminate such Plan
pursuant to Section 4041(a)(2) of ERISA (including any such notice with respect
to a plan amendment referred to in Section 4041(e) of ERISA); (d) the cessation
of operations at a facility of any Borrower or any of its ERISA Affiliates in
the circumstances described in Section 4062(e) of ERISA; (e) the withdrawal from
a Multiple Employer Plan subject to Section 4063 of ERISA during a plan year for
which it was a substantial employer, as defined in Section 4001(a)(2) of ERISA;
(f) the conditions for the imposition of a lien under Section 303(k) of ERISA or
Section 430(k) of the Code shall have been met with respect to any Plan; (g) a
determination that any Plan is in “at risk” status (within the meaning of
Section 303 of ERISA); or (h) the institution by the PBGC of proceedings to
terminate a Plan pursuant to Section 4042 of ERISA, or the occurrence of any
event or condition described in Section 4042 of ERISA that could constitute
grounds for the termination of, or the appointment of a trustee to administer, a
Plan.

11
Raynoier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

“Eurocurrency Liabilities” has the meaning specified in Regulation D of the FRB,
as in effect from time to time.
“Eurodollar Base Rate” means, with respect to any Eurodollar Rate Advance for
any Interest Period, the rate per annum determined by the Administrative Agent
at approximately 11:00 a.m. (London time) on the date which is two (2) Business
Days prior to the beginning of such Interest Period by reference to the British
Bankers' Association Interest Settlement Rates for deposits in Dollars (as set
forth by any service selected by the Administrative Agent that has been
nominated by the British Bankers' Association as an authorized information
vendor for the purpose of displaying such rates) for a period equal to such
Interest Period; provided that, to the extent that an interest rate is not
ascertainable pursuant to the foregoing provisions of this definition, the
“Eurodollar Base Rate” shall be the interest rate per annum determined by the
Administrative Agent to be the average of the rates per annum at which deposits
in Dollars are offered for such Interest Period to major banks in the London
interbank market in London, England by the Administrative Agent at approximately
11:00 a.m. (London time) on the date which is two (2) Business Days prior to the
beginning of such Interest Period.
“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Assumption pursuant to which it
became a Lender (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender as such Lender may from time to
time specify to Rayonier and the Administrative Agent.
“Eurodollar Rate” means with respect to each day during each Interest Period
pertaining to a Eurodollar Rate Advance, a rate per annum determined for such
day in accordance with the following formula:
Eurodollar Base Rate
1.00 — Eurodollar Reserve Percentage

“Eurodollar Rate Advance” means a Revolving Credit Advance that bears interest
as provided in Section 2.07(a)(ii).
“Eurodollar Reserve Percentage” for any Interest Period for each Eurodollar Rate
Advance means the reserve percentage applicable two (2) Business Days before the
first day of such Interest Period under regulations issued from time to time by
the FRB (or any successor) for determining the maximum reserve requirement
(including, without limitation, any emergency, supplemental or other marginal
reserve requirement) for a member bank of the Federal Reserve System in New York
City with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities (or with respect to any other category of liabilities
that includes deposits by reference to which the interest rate on Eurodollar
Rate Advances is determined) having a term equal to such Interest Period.
“Events of Default” has the meaning specified in Section 6.01.
“Excess Harvest” means a harvest of Timber (including timber deed, bulk,
pay‑as-cut and stumpage sales), to the extent in excess in the aggregate of the
following limitations: (a) 140%

12
Raynoier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

of the Planned Volume during any fiscal year of RFR, (b) 135% of the Planned
Volume during any period of two consecutive fiscal years of RFR, (c) 130% of the
Planned Volume during any period of three consecutive fiscal years of RFR, (d)
125% of the Planned Volume during any period of four consecutive fiscal years of
RFR, and (e) 120% of the Planned Volume during any period of five consecutive
fiscal years of RFR. In the event that RFR or any of its Restricted Subsidiaries
sells Timber pursuant to a timber deed, bulk, pay-as-cut or stumpage contract,
the Timber shall be deemed harvested in equal monthly amounts over the life of
the contract, regardless of when the purchaser actually severs the Timber.
“Excess Harvest Offer” has the meaning specified in Section 5.04(d).
“Excess Harvest Proceeds” has the meaning specified in Section 5.04(d).
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which any Borrower is located and (c) in the case
of a Foreign Lender (other than an assignee pursuant to a request by a Borrower
under Section 2.20), any U.S. federal withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
hereto (or designates a new lending office) or is attributable to such Foreign
Lender's failure or inability (other than as a result of a Change in Law) to
comply with Section 2.15(e), except to the extent that such Foreign Lender (or
its assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from any Borrowers with
respect to such withholding tax pursuant to Section 2.15(a), and (d) any U.S.
federal withholding taxes imposed by Sections 1471 through 1474 of the Code in
effect as of the date hereof (including any official interpretations thereof,
collectively, “FATCA”) as a result of the failure of such recipient to satisfy
the applicable requirements of FATCA.
“Existing Credit Agreement” means the Five-Year Credit Agreement, dated as of
August 4, 2006, made by and among Rayonier, TRS, ROC and RFR as borrowers, the
lenders from time to time party thereto, Credit Suisse, as administrative agent,
and the other agents party thereto.
“Existing Letters of Credit” means the Letters of Credit described on
Schedule 2.03 under the heading “Existing Letters of Credit”.
“Facility” means, at any time, the revolving credit facility provided under
Article II of this Agreement, subject to the terms and conditions of this
Agreement, in an amount equal to the aggregate Commitments of the Lenders at
such time.
“Facility Fee” means, as of any date, a percentage per annum determined by
reference to the Corporate Credit Rating in effect on such date as set forth
below:

13
Raynoier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

Corporate Credit Rating
S&P/Moody's
Facility Fee
Level 1
A- or A3 or above
0.15%
Level 2
Lower than Level 1 but at least BBB+ or Baa1
0.20%
Level 3
Lower than Level 2 but at least BBB or Baa2
0.25%
Level 4
Lower than Level 3 but at least BBB- and Baa3
0.25%
Level 5
Lower than Level 4 but at least BB+ and Ba1
0.25%
Level 6
Lower than Level 5 (or Levels 1-5 otherwise not applicable)
0.50%

“Fair Market Value” means, at any time and with respect to any property, the
sale value of such property that would be realized in an arm's-length sale at
such time between an informed and willing buyer and an informed and willing
seller (neither being under a compulsion to buy or sell).
“Farm Credit Lender” means a lending institution organized and existing pursuant
to the provisions of the Farm Credit Act of 1971 and under the regulation of the
Farm Credit Administration.
“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.
“Fiscal Quarter” means each consecutive three calendar month period ending
March 31, June 30, September 30 or December 31 of any fiscal year.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrowers are resident for tax
purposes. For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender, such
Defaulting Lender's Applicable Percentage of the outstanding LC Obligations with
respect to Letters of Credit issued by such Issuing Bank other than LC
Obligations as to which such Defaulting Lender's participation obligation has
been reallocated to other Lenders or Cash Collateralized

14
Raynoier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

in accordance with the terms hereof.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” has the meaning specified in Section 1.04.
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Guarantee” by any Person, means any obligation, contingent or otherwise, of
such Person guaranteeing directly or indirectly in any manner the Debt of any
other Person, or in effect guaranteeing directly or indirectly the Debt of any
other Person through an agreement (i) to pay or purchase such Debt or to advance
or supply funds for the payment or purchase of such Debt, (ii) to purchase, sell
or lease (as lessee or lessor) property, or to purchase or sell services,
primarily for the purpose of enabling the debtor to make payment of such Debt or
to assure the holder of such Debt against loss, (iii) to supply funds to or in
any other manner invest in the debtor (including any agreement to pay for
property or services irrespective of whether such property is received or such
services are rendered) or (iv) otherwise to assure a creditor against loss.
“Guarantee Agreement” means the guarantee agreement, initially made among
Rayonier, TRS, and ROC, as guarantors, and Credit Suisse, as Administrative
Agent, pursuant to which (a) Rayonier guarantees all obligations of TRS, RFR and
ROC under this Agreement and any other Loan Document, (b) TRS guarantees all
obligations of Rayonier, RFR and ROC under this Agreement and any other Loan
Document, and (c) ROC guarantees all obligations of Rayonier, TRS and RFR under
this Agreement and any other Loan Document, such agreement to be substantially
in the form of Exhibit C-1 hereto.
“Hazardous Materials” means petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and any other chemicals, materials or
substances designated, classified or regulated as being “hazardous” or “toxic”
or as a “contaminant” or words of similar import, under any applicable
Environmental Law.
“IFRS” means international accounting standards within the meaning of the IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements.
“Increase Date” has the meaning specified in Section 2.19(a).
“Increasing Lender” has the meaning specified in Section 2.19(b).
“Indemnified Party” has the meaning specified in Section 8.04(b).
“Indemnified Taxes” means Taxes other than Excluded Taxes.

15
Raynoier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

“Installment Notes” means (a) $112,500,000 aggregate original principal amount
of RFR's Series C Senior Notes due December 31, 2011 and (b) $112,500,000
aggregate original principal amount of RFR's Series D Senior Notes due
December 31, 2014, all issued pursuant to the Installment Note Agreement.
“Installment Note Agreement” means the Note Purchase Agreement dated as of
October 25, 1999, between RFR and Timber Capital Holdings LLC, as amended from
time to time.
“Insufficiency” means, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.
“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Revolving Credit Borrowing, the period commencing on the date of such
Eurodollar Rate Advance or the date of the Conversion of any Alternate Base Rate
Advance into such Eurodollar Rate Advance and ending on the last day of the
period selected by a Borrower pursuant to the provisions below and, thereafter,
each subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of the period selected by such
Borrower pursuant to the provisions below, provided, however, that if the
applicable Borrower shall fail to select the duration of such subsequent period
pursuant to the provisions below, such Eurodollar Rate Advance shall be
automatically converted to an Alternate Base Rate Advance on the last day of
such then expiring Interest Period. The duration of each Interest Period shall
be one, two, three or six months, as the applicable Borrower may, upon notice
received by the Administrative Agent not later than 12:00 Noon (New York City
time) on the third Business Day prior to the first day of such Interest Period,
select; provided, however, that:
(i)a Borrower may not select any Interest Period that ends after the Termination
Date;
(ii)Interest Periods commencing on the same date for Eurodollar Rate Advances
comprising part of the same Revolving Credit Borrowing shall be of the same
duration;
(iii)whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and
(iv)whenever an Interest Period begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) such Interest Period shall
end on the last Business Day of the appropriate subsequent calendar month.
“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement or other similar agreement or
arrangement designated to protect RFR or any Restricted Subsidiary from
fluctuations in interest rates.

16
Raynoier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

“Investment” means as applied to any Person, any direct or indirect purchase or
other acquisition by such Person of stock or other securities of any other
Person, or any direct or indirect loan, advance or capital contribution by such
Person to any other Person, and any other item which would be classified as an
“investment” on a balance sheet of such Person prepared in accordance with GAAP,
including, without limitation, any direct or indirect contribution by such
Person of property or assets to a joint venture, partnership or other business
entity in which such Person retains an interest (it being understood that a
direct or indirect purchase or other acquisition by such Person of assets of any
other Person (other than stock or other securities) shall not constitute an
Investment). The amount involved in Investments made during any period shall be
the aggregate cost to RFR and its Restricted Subsidiaries of all such
Investments made during such period, determined in accordance with GAAP, but
without regard to unrealized increases or decreases in value, or write-ups,
write-downs or write-offs, of such Investments and without regard to the
existence of any undistributed earnings or accrued interest with respect thereto
accrued after the respective dates on which such Investments were made, less any
net return of capital realized during such period upon the sale, repayment or
other liquidation of such Investments (determined in accordance with GAAP, but
without regard to any amounts received during such period as earnings (in the
form of dividends not constituting a return of capital, interest or otherwise)
on such Investments or as loans from any Person in whom such Investments have
been made). Notwithstanding the foregoing, if RFR shall at any time designate
any Restricted Subsidiary as an Unrestricted Subsidiary, the amount of the
Investment in such newly designated Unrestricted Subsidiary arising at such time
by reason of such designation shall be the portion of the Fair Market Value of
the net assets of such Subsidiary allocable to RFR's equity interest in such
Subsidiary at the time that such Subsidiary is designated an Unrestricted
Subsidiary.
“Issuing Bank” means each Lender selected by Rayonier which agrees to act
(pursuant to a written agreement among (and in form and substance acceptable to)
such Lender, Rayonier and the Administrative Agent) as an Issuing Bank, in its
capacity as issuer of Letters of Credit hereunder and which by execution of an
agreement referred to above shall become a party hereto, and each of their
successors in such capacity as provided in Section 2.03(h). For purposes of any
Letter of Credit referred to in the second sentence of the definition of “Letter
of Credit” and existing on the Closing Date, the term “Issuing Bank” shall mean
the issuer of such Letters of Credit.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).
“LC Commitment” of an Issuing Bank means, as of any date, the amount mutually
agreed between such Issuing Bank and Rayonier, not to exceed $100,000,000.
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
applicable Borrower at such time. The

17
Raynoier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

LC Exposure of any Lender at any time shall be its Applicable Percentage of the
total LC Exposure at such time.
“LC Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate amount of all LC
Disbursements that have not yet been reimbursed by or on behalf of the
applicable Borrower at such time. For all purposes of this Agreement, if on any
date of determination a Letter of Credit has expired by its terms but any amount
may still be drawn thereunder by reason of the operation of Rule 3.14 of the
ISP, such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
“Lenders” means the Persons listed on Schedule I and any other Person that shall
have become party hereto pursuant to an Assumption Agreement or an Assignment
and Assumption, other than any such Person that ceases to be a party hereto
pursuant to an Assignment and Assumption.
“Letters of Credit” means the letters of credit issued pursuant to
Section 2.03(a). For all purposes of this Agreement, any and all Existing
Letters of Credit outstanding on the Closing Date shall be deemed to be Letters
of Credit issued hereunder on the Closing Date.
“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.
“Loan Documents” means collectively, this Agreement, the Guarantee Agreement,
the RFR Subsidiary Guarantee Agreement, the TRS Subsidiary Guarantee Agreement,
any Additional Subsidiary Guarantor Guarantee Agreement, the Notes (if any) and
each other agreement, instrument or certificate (other than an Assignment and
Assumption, pursuant to which the assignor therein sells and/or assigns an
interest under this Agreement) issued, executed and delivered to the
Administrative Agent, any Issuing Bank, or the Lenders hereunder or thereunder
or pursuant hereto or thereto (in each case as the same may be amended,
restated, supplemented, extended, renewed or replaced from time to time), and
“Loan Document” means any one of them.
“Loan Event” has the meaning specified in Section 3.02.
“Loan Parties” means, collectively, (i) each Borrower (whether in its capacity
as a borrower hereunder or as a guarantor under the Guarantee Agreement or
otherwise) and (ii) each Subsidiary Guarantor.
“Managing General Partner” means the managing general partner of RFR, which on
the date hereof is Rayonier Timberlands Management, LLC, and any successor
thereto.
“Material Adverse Change” means any material adverse change in the business,
financial condition, operations, performance or properties of Rayonier and its
Subsidiaries taken as a whole.
“Material Adverse Effect” means a material adverse effect on (a) the business,
financial

18
Raynoier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

condition, operations, performance or properties of Rayonier and its
Subsidiaries taken as a whole, (b) the rights and remedies of the Administrative
Agent or any Lender or Issuing Bank under this Agreement, any Note or any other
Loan Document or (c) the ability of any Borrower to perform its obligations
under this Agreement, any Note or any other Loan Document to which it is a
party.
“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
102% of the Fronting Exposure of all Issuing Banks with respect to Letters of
Credit issued and outstanding at such time and (ii) otherwise, an amount
determined by the Administrative Agent and the Issuing Banks in their sole
discretion.
“Moody's” means Moody's Investors Service, Inc.
“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any Borrower or any of its ERISA
Affiliates is making or accruing an obligation to make contributions, or has
within any of the preceding five plan years made or accrued an obligation to
make contributions.
“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any
Borrower or any ERISA Affiliate and at least one Person other than such Borrower
and its ERISA Affiliates or (b) was so maintained and in respect of which any
Borrower or any of its ERISA Affiliates could have liability under Section 4064
or 4069 of ERISA in the event such plan has been or were to be terminated.
“Net Consideration” means, with respect to any Asset Sale, an amount equal to
all cash and cash equivalents, together with the Fair Market Value of any other
consideration, received with respect thereto, including payments in respect of
deferred payment obligations when received in the form of cash or cash
equivalents (except to the extent that such deferred payment obligations are
financed or sold with recourse to the any Borrower or any Subsidiary of
Rayonier), reduced by (a) brokerage commissions and other fees and expenses
(including, without limitation, fees and expenses of legal counsel, accountants
and other advisors and fees, expenses, discounts or commissions of underwriters,
placement agents and investment bankers) related to such Asset Sale,
(b) provisions for all taxes and transfer-related fees payable as a result of
such Asset Sale, (c) amounts required to be paid to any Person (other than any
Borrower or Subsidiary of Rayonier) owning a beneficial interest in the assets
subject to such Asset Sale, (d) appropriate amounts to be provided by any
Borrower or any Subsidiary of Rayonier, as the case may be, as a reserve
required in accordance with GAAP against liabilities associated with such Asset
Sale and retained by such Borrower or Subsidiary, as the case may be, after such
Asset Sale, including, without limitation, pension and other post-employment
benefit liabilities, liabilities related to environmental matters and
liabilities under any indemnification obligations associated with such Asset
Sale, and (e) amounts required to be applied to the repayment of Debt secured by
a Lien on the asset or assets sold in such Asset Sale; provided, however, that
if (x) no Default or Event of Default shall have occurred and shall be
continuing at such time, and (y) Rayonier shall deliver a certificate of a
Responsible Officer of the applicable Seller to the Administrative Agent within
sixty (60) days following the receipt thereof, setting forth the applicable
Seller's intent to reinvest all or any portion of such Net Consideration in
long-term

19
Raynoier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

assets, real estate, timberlands and other fixed or capital assets, in each
case, useful for its business (or for the business of any other Borrower or
Subsidiary (other than, prior to the Restriction Termination Date, RFR or any of
its Subsidiaries unless the assets sold in such Asset Sale were assets of RFR or
any of its Subsidiaries)) within three hundred and sixty-five (365) days
following receipt of such Net Consideration, then such proceeds shall not
constitute Net Consideration, except to the extent not so used at the end of
such three hundred and sixty-five (365) day period, at which time such proceeds
shall be deemed to be Net Consideration.
“Net RFR Proceeds” means, with respect to any RFR Asset Sale or Excess Harvest,
the proceeds thereof in the form of cash or cash equivalents, including payments
in respect of deferred payment obligations when received in the form of cash or
cash equivalents (except to the extent that such deferred payment obligations
are financed or sold with recourse to RFR or any Restricted Subsidiary), net of
(a) brokerage commissions and other fees and expenses (including, without
limitation, fees and expenses of legal counsel and accountants and fees,
expenses, discounts or commissions of underwriters, placement agents and
investment bankers) related to such RFR Asset Sale or Excess Harvest,
(b) provisions for all taxes payable as a result of such RFR Asset Sale or
Excess Harvest, (c) amounts required to be paid to any Person (other than RFR or
any Restricted Subsidiary) owning a beneficial interest in the assets subject to
such RFR Asset Sale or Excess Harvest, (d) appropriate amounts to be provided by
RFR or any Restricted Subsidiary, as the case may be, as a reserve required in
accordance with GAAP against liabilities associated with such RFR Asset Sale or
Excess Harvest and retained by RFR or any Restricted Subsidiary, as the case may
be, after such RFR Asset Sale or Excess Harvest, including, without limitation,
pension and other post-employment benefit liabilities, liabilities related to
environmental matters and liabilities under any indemnification obligations
associated with such RFR Asset Sale or Excess Harvest, and (e) amounts required
to be applied to the repayment of Debt secured by a Lien on the asset or assets
sold in such RFR Asset Sale or Excess Harvest.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all affected Lenders in
accordance with the terms of Section 8.01 and (ii) has been approved by the
Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Note” means a revolving credit promissory note of the applicable Borrower
payable to the order of any Lender, delivered pursuant to a request made under
Section 2.17, in substantially the form of Exhibit A hereto, evidencing the
aggregate indebtedness of such Borrower to such Lender resulting from the
Revolving Credit Advances made by such Lender.
“Notice of Revolving Credit Borrowing” has the meaning specified in
Section 2.02(a).
“NPL” has the meaning specified in Section 4.01(m).
“OFAC” has the meaning specified in Section 4.01(s).
“Ordinary Course of Business” means an action taken by Rayonier or any of its
Subsidiaries if (a) such action is consistent with the past practices of such
Person and is taken in the ordinary

20
Raynoier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

course of the normal day-to-day operations of such Person; (b) such action is
not required to be authorized by the board of directors of Rayonier (or by any
Person or group of Persons exercising similar authority); and (c) such action is
similar in nature, standard of quality, and magnitude to actions customarily
taken, without any authorization by the board of directors (or by any Person or
group of Persons exercising similar authority), in the ordinary course of the
normal day-to-day operations of other Persons that are in the same line of
business as such Person.
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
“Participant” has the meaning assigned to such term in clause (d) of
Section 8.07.
“Payment Restrictions” has the meaning specified in Section 5.04(e).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA (or any successor entity performing similar functions).
“Performance Fibers” means Rayonier Performance Fibers, LLC, a Delaware limited
liability company.
“Permitted Liens” means any of the following:
(c)Liens for taxes, assessments and governmental charges or levies to the extent
not required to be paid under Section 5.01(b) hereof;
(d)Liens imposed by law, such as materialmen's, mechanics', carriers', workmen's
and repairmen's Liens and other similar Liens arising in the Ordinary Course of
Business securing obligations that are not overdue for a reasonable period or,
if so overdue, are unfiled and no other action has been taken to enforce such
Lien or that are being contested in good faith and by appropriate actions, if
adequate reserves with respect thereto are maintained on the books of the
applicable Person in accordance with GAAP;
(e)pledges or deposits to secure obligations under workers' compensation laws or
similar legislation or to secure public or statutory obligations;
(f)easements, rights of way, encumbrances and minor defects or irregularities in
title to real property not interfering in any material respect with the ordinary
conduct of the business of any Borrower or any of its Subsidiaries;
(g)Liens created pursuant to any Loan Document;
(h)Liens arising from judgments or orders for the payment of money not
constituting an Event of Default under Section 6.01(f);
(i)Liens in favor of customs and revenue authorities arising as a matter of law
in the Ordinary Course of Business to secure payment of customs duties in
connection with the importation of goods in the Ordinary Course of Business;

21
Raynoier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

(j)Liens on specific items of inventory or other goods and proceeds thereof of
any Person securing such Person's obligations in respect of bankers' acceptances
or letters of credit issued or created for the account of such person to
facilitate the purchase, shipment or storage of such inventory or such other
goods in the Ordinary Course of Business, provided that such Liens shall not
secure borrowed money or other similar Indebtedness;
(k)Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;
(l)customary provisions in ground leases to the extent constituting an
encumbrance on title (but in no event constituting a security interest) in
respect of real property on which facilities owned or leased by Rayonier or any
of its Subsidiaries are located and which does not impair in any material
respect the use of such real property by Rayonier or any of its Subsidiaries;
(m)Liens of a collecting bank arising under Section 4‑210 of the Uniform
Commercial Code, as in effect in the State of New York, on the items which are
subject to collection in the course of collection;
(n)Liens in favor of a bank or other financial as a matter of law in the
Ordinary Course of Business, encumbering deposits or other funds maintained with
a financial institution (including the right of set off); and
(o)deposits of cash with the owner or lessor of premises leased and operated by
Rayonier or any of its Subsidiaries in the Ordinary Course of Business to secure
the performance of obligations under the terms of the lease for such premises.
“Person” means any natural Person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means a Single Employer Plan or a Multiple Employer Plan.
“Planned Volume” means 6,700,000 tons for the calendar year 2000 and shall
increase 2% per year thereafter. In the event of the acquisition of merchantable
Timber or Timberlands (other than in a like-kind exchange of Timber or
Timberlands for other Timber or Timberlands and other than Timber or Timberlands
acquired with the Net RFR Proceeds of an Excess Harvest) constituting an RFR
Asset Acquisition, Planned Volume will be increased for 10 years by 10% of the
volume of merchantable Timber so acquired; provided that if such RFR Asset
Acquisition is made under a cutting contract with a term of less than 10 years,
Planned Volume will be increased for each year during the term of the cutting
contract by a number of tons equal to the number of tons so acquired multiplied
by the quotient of 100% divided by the number of years in the cutting contract.
In the event of a disposition of merchantable Timber or Timberlands constituting
an RFR Asset Sale, Planned Volume will be reduced by 10% of the volume of
merchantable Timber sold in such RFR Asset Sale. In the event of an Excess
Harvest, Planned Volume will be reduced by 10% of the amount of the Excess
Harvest. For the purpose of this definition, all volumes of Timber harvested
that are denominated in board feet shall be converted

22
Raynoier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

to tons on the basis of 7.2 tons per thousand board feet.
“Platform” has the meaning specified in Section 8.02(d).
“Preferred Stock”, as applied to the Capital Stock of any Person, means Capital
Stock of any class or classes (however designated), which is preferred as to the
payment of distributions, dividends, or upon voluntary or involuntary
liquidation or dissolution of such Person, over shares or units of Capital Stock
of any other class of such Person.
“Prime Rate” means the rate of interest per annum announced from time to time by
Credit Suisse as its prime rate in effect at its principal office in New York
City and notified to Rayonier. The prime rate is a rate set by Credit Suisse
based upon various factors including Credit Suisse's costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such rate.
“Qualified Transferee” means:
(p)as to any sale, lease, transfer or other disposition by TRS, (i) Rayonier,
(ii) ROC, (iii) any Subsidiary of TRS, or (iv) any Additional Subsidiary
Guarantor;
(q)as to any sale, lease, transfer or other disposition by RFR, (i) Rayonier,
(ii) ROC, (iii) any Subsidiary of RFR, (iv) TRS, (v) any Subsidiary of TRS, or
(vi) any Additional Subsidiary Guarantor;
(r)as to any sale, lease, transfer or other disposition by any Subsidiary of
TRS, (i) Rayonier, (ii) ROC, (iii) TRS, (iv) any other Subsidiary of TRS, or
(iv) any Additional Subsidiary Guarantor;
(s)as to any sale, lease, transfer or other disposition by any Subsidiary of
RFR, (i) Rayonier, (ii) ROC, (iii) RFR, (iv) any other Subsidiary of RFR,
(v) TRS, (vi) any Subsidiary of TRS, or (vii) any Additional Subsidiary
Guarantor;
(t)as to any sale, lease, transfer or other disposition by ROC (i) Rayonier,
(ii) TRS, (iii) any Subsidiary of TRS, or (iv) any Additional Subsidiary
Guarantor; and
(u)as to any sale, lease, transfer or other disposition by any other Subsidiary
of Rayonier not covered by any of the foregoing clauses (a) through (d), (i)
Rayonier, (ii) ROC, (iii) TRS, (iv) any Subsidiary of TRS, or (v) any Additional
Subsidiary Guarantor.
“Redeemable Capital Stock” means any shares of any class or series of Capital
Stock, that, either by the terms thereof, by the terms of any security into
which it is convertible or exchangeable or by contract or otherwise, is or upon
the happening of an event or passage of time would be, (i) required to be
redeemed prior to the Termination Date, (ii) redeemable at the option of the
holder thereof at any time prior to the Termination Date, or (iii) convertible
into or exchangeable for debt securities at any time prior to the Termination
Date.
“Register” has the meaning specified in Section 8.07(c).

23
Raynoier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

“Regulation T” means Regulation T of the FRB as from time to time in effect and
all official rulings and interpretations thereunder or thereof.
“Regulation U” means Regulation U of the FRB as from time to time in effect and
all official rulings and interpretations thereunder or thereof.
“Regulation X” means Regulation X of the FRB as from time to time in effect and
all official rulings and interpretations thereunder or thereof.
“REIT” means a real estate investment trust.
“Related Parties” means, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person's Affiliates.
“Release” means releasing, disposing, discharging, injecting, spilling, leaking,
leaching, dumping, emitting, escaping, emptying, seeping, placing and the like
into or upon any land or water or air or otherwise entering into the
environment.
“Removal Effective Date” has the meaning specified in Section 7.06(b).
“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50.0% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time.
“Resignation Effective Date” has the meaning specified in Section 7.06(a).
“Responsible Officer” means the chief executive officer, president, any senior
vice president, the chief financial officer or the treasurer of a Borrower or
any Subsidiary. Unless otherwise specified, all references herein to a
“Responsible Officer” shall refer to a Responsible Officer of Rayonier.
“Restricted Payment” means, with respect to a Person: (a) the declaration or
payment of any dividend or the making of any other distribution on the Capital
Stock of such Person, whether in cash, securities or other property (other than
dividends or distributions payable solely in Capital Stock of such Person), or
(b) the purchase, redemption, defeasance or other acquisition or retirement for
value (including any sinking fund or similar deposit) of any of the Capital
Stock of such Person (other than a purchase, redemption, defeasance or other
acquisition to the extent the consideration therefore is solely Capital Stock of
such Persons).
“Restricted Subsidiary” means any Subsidiary of RFR which, as of the date of
determination, is not an Unrestricted Subsidiary.
“Revolving Credit Advance” means an advance by a Lender to any Borrower as part
of a Revolving Credit Borrowing and refers to an Alternate Base Rate Advance or
a Eurodollar Rate Advance (each of which shall be a “Type” of Revolving Credit
Advance).
“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made by each of the Lenders pursuant
to Section 2.01.
“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal

24
Raynoier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

amount at such time of its outstanding Revolving Credit Advances and such
Lender's participation in LC Obligations at such time.
“RFR Asset Acquisition” means (a) an Investment by RFR or any Restricted
Subsidiary in any other Person pursuant to which such Person shall become a
Restricted Subsidiary or shall be merged with or into RFR or any Restricted
Subsidiary, (b) the acquisition by RFR or any Restricted Subsidiary of the
assets of any Person (other than a Restricted Subsidiary) which constitute all
or substantially all of the assets of such Person, (c) the acquisition by RFR or
any Restricted Subsidiary of merchantable Timber or Timberlands outside the
Ordinary Course of Business, or (d) the acquisition by RFR or any Restricted
Subsidiary of any division or line of business of any Person (other than a
Restricted Subsidiary).
“RFR Asset Sale” means “Asset Sale” as such term is defined in the Installment
Note Agreement as in existence as of the date hereof.
“RFR Consolidated Fixed Charge Coverage Ratio” means, with respect to RFR and
its Restricted Subsidiaries, the ratio of the aggregate amount of Consolidated
Cash Flow Available for Fixed Charges for the most recent four full Fiscal
Quarters for which financial information in respect thereof is available
immediately preceding the date of the transaction (the “Transaction Date”)
giving rise to the need to calculate the RFR Consolidated Fixed Charge Coverage
Ratio (such most recent four full Fiscal Quarter period being referred to herein
as the “Four Quarter Period”) to the aggregate amount of Consolidated Fixed
Charges for the Four Quarter Period. In addition to and without limitation of
the foregoing, for purposes of this definition, “Consolidated Cash Flow
Available for Fixed Charges” and “Consolidated Fixed Charges” shall be
calculated after giving effect on a pro forma basis for the period of such
calculation to, without duplication (a) the incurrence or repayment of any Debt
of RFR or any of its Restricted Subsidiaries (and, in the case of any
incurrence, the application of the net proceeds thereof) during the period
commencing on the first day of the Four Quarter Period to and including the
Transaction Date (the “Reference Period”), including, without limitation, the
incurrence of the Debt giving rise to the need to make such calculation (and the
application of the net proceeds thereof), as if such incurrence (and
application) occurred on the first day of the Reference Period (including any
actual interest payments made with respect to Debt under any Working Capital
Facility), and (b) any RFR Asset Sales or RFR Asset Acquisitions (including,
without limitation, any RFR Asset Acquisition giving rise to the need to make
such calculation as a result of RFR or one of its Restricted Subsidiaries
(including any Person who becomes a Restricted Subsidiary as a result of the RFR
Asset Acquisition) incurring, assuming or otherwise being liable for Acquired
Debt) occurring during the Reference Period, as if such RFR Asset Sale or RFR
Asset Acquisition occurred on the first day of the Reference Period; provided,
however, that (i) Consolidated Fixed Charges shall be reduced by amounts
attributable to businesses or assets that are so disposed of or discontinued
only to the extent that the obligations giving rise to such Consolidated Fixed
Charges would no longer be obligations contributing to the Consolidated Fixed
Charges subsequent to the date of determination of the Consolidated Fixed Charge
Coverage Ratio and (ii) Consolidated Cash Flow Available for Fixed Charges
generated by an acquired business or asset shall be determined (x) in the case
of an RFR Asset Acquisition of Timber or Timberlands by RFR or a Restricted
Subsidiary during such period, by using the projected net cash flow of the
Timber or Timberlands so acquired, based on the harvest plan

25
Raynoier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

prepared in the Ordinary Course of Business and in good faith by the Managing
General Partner, for the first 12 full months of operations of the acquired
Timber or Timberlands following the date of the RFR Asset Acquisition; provided
that such harvest plan shall not assume the harvesting or sale of more than 10%
(or, in the case of an acquisition under a cutting contract with a term of less
than 10 years, such higher percentage as shall be equal to the quotient of 100%
divided by the term of such cutting contract (expressed in years)) of the total
merchantable Timber so acquired in the first 12 full months following the date
of the RFR Asset Acquisition; and provided, further, in determining projected
cash flow from acquired Timber or Timberlands, prices shall be assumed to equal
the average prices realized by RFR for comparable Timber sold during such prior
period, and (y) in the case of all other RFR Asset Acquisitions during such
period, by using the actual gross profit (revenues minus cost of goods sold) of
such acquired business or asset during the Four Quarter Period minus the pro
forma expenses that would have been incurred by RFR and its Restricted
Subsidiaries in the operation of such acquired business or asset during such
period computed on the basis of personnel expenses for employees retained or to
be retained by RFR and its Restricted Subsidiaries in the operation of the
acquired business or asset and non-personnel costs and expenses incurred by RFR
and its Restricted Subsidiaries in the operation of RFR's business at similarly
situated facilities. If the applicable Reference Period for any calculation of
the RFR Consolidated Fixed Charge Coverage Ratio shall include a portion prior
to the Closing Date, then such RFR Consolidated Fixed Charge Coverage Ratio
shall be calculated based upon the Consolidated Cash Flow Available for Fixed
Charges and the Consolidated Fixed Charges of RFR on a pro forma basis for such
portion of the Reference Period prior to the Closing Date, giving effect to the
transactions occurring on the Closing Date, and the Consolidated Cash Flow
Available for Fixed Charges and the Consolidated Fixed Charges for the remaining
portion of the Reference Period on and after the Closing Date, giving pro forma
effect, as described in the two foregoing sentences, to all applicable
transactions occurring on the Closing Date or otherwise. Furthermore, in
calculating “Consolidated Fixed Charges” for purposes of determining the “RFR
Consolidated Fixed Charge Coverage Ratio” (i) interest on outstanding Debt
(other than Debt referred to in clause (ii) below) determined on a fluctuating
basis as of the last day of the Four Quarter Period and which will continue to
be so determined thereafter shall be deemed to have accrued at a fixed rate per
annum equal to the rate of interest on such Debt in effect on such date;
(ii) only actual interest payments associated with Debt incurred in accordance
with clause (d) of the definition of RFR Permitted Debt and all RFR Permitted
Refinancing Debt in respect thereof, during the Four Quarter Period shall be
included in such calculation; and (iii) if interest of any Debt actually
incurred on such date may optionally be determined at an interest rate based
upon a factor of a prime or similar rate, a eurocurrency interbank offered rate,
or other rates, then the interest rate in effect on the last day of the Four
Quarter Period will be deemed to have been in effect during such period.
“RFR Consolidated Net Income” means the net income of RFR and its Restricted
Subsidiaries, as determined on a consolidated basis in accordance with GAAP and
as adjusted to exclude (a) net after-tax extraordinary gains or losses, and (b)
net after-tax gains or losses attributable to RFR Asset Sales to the extent that
Net RFR Proceeds therefrom result in the aggregate Net RFR Proceeds received by
RFR or any Restricted Subsidiary from all RFR Asset Sales since the Closing Date
exceeding the Adjusted RFR Asset Sales Amount, (c) the net income or loss of any
Person which is not a Restricted Subsidiary and which is accounted for by the

26
Raynoier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

equity method of accounting, provided that RFR Consolidated Net Income shall
include the amount of dividends or distributions actually paid to RFR or any
Restricted Subsidiary, (d) the net income or loss prior to the date of
acquisition of any Person combined with RFR or any Restricted Subsidiary in a
pooling of interest, (e) the net income of any Restricted Subsidiary to the
extent that dividends or distributions of such net income are not at the date of
determination permitted by the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule, or other regulation and (f)
the cumulative effect of any changes in accounting principles.
“RFR Guarantee Restriction” means any restrictions on the ability of RFR or any
Subsidiary of RFR to issue a Guarantee for the obligations of the Lenders other
than RFR hereunder, pursuant to Section 6.01 of the Installment Note Agreement
as in effect as of the date hereof.
“RFR Permitted Debt” means “Permitted Debt” as such term is defined in the
Installment Note Agreement as in existence as of the date hereof.
“RFR Permitted Investments” means, at any time, all of the following:
(v)Investments made or owned by RFR or any Restricted Subsidiary in (i) any
evidence of Debt with a maturity of 365 days or less issued by or directly,
fully and unconditionally guaranteed or insured by the United States of America
or any agency or instrumentality thereof (provided that the full faith and
credit of the United States of America is pledged in support thereof); (ii)
deposits, certificates of deposit or acceptances with a maturity of 365 days or
less of any institution that is a member of the Federal Reserve System having
combined capital and surplus and undivided profits of not less than
$500,000,000; (iii) commercial paper with a maturity of 365 days or less issued
by a corporation (other than an Affiliate of RFR) incorporated or organized
under the laws of the United States or any state thereof or the District of
Columbia and rated at least A‑1 by S&P or P-1 by Moody's; (iv) repurchase
agreements and reverse repurchase agreements relating to marketable direct
obligations issued by or directly, fully and unconditionally guaranteed or
insured by the United States of America or any agency or instrumentality thereof
(provided that the full faith and credit of the United States of America is
pledged in support thereof), in each case maturing within 365 days from the date
of acquisition; (v) marketable direct obligations issued by any state of the
United States of America or any political subdivision of any such state or any
public instrumentality thereof maturing within one year from the date of
acquisition thereof and having as at such date the highest rating obtainable
from either S&P or Moody's; or (vi) money market mutual or similar funds that
invest in obligations referred to in clauses (i) through (v) of this definition,
in each case having assets in excess of $100,000,000;
(w)the acquisition by RFR or any Restricted Subsidiary of Capital Stock or other
ownership interests, whether in a single transaction or in a series of related
transactions, of a Person engaged in substantially the same business as RFR such
that upon the completion of such transaction or series of transactions, such
Person becomes a Restricted Subsidiary;
(x)the making or ownership by RFR or any Restricted Subsidiary of

27
Raynoier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

Investments (in addition to Investments permitted by subdivisions (a), (b), (d),
(e), (f) and (g)) in any Person which is engaged in substantially the same
business as RFR, provided that the aggregate amount of all such Investments made
by RFR and its Restricted Subsidiaries following the Closing Date and
outstanding pursuant to this subdivision (c) shall not at any date of
determination exceed 10% of Consolidated total assets of RFR and its Restricted
Subsidiaries (the “Investment Limit”), provided that, in addition to Investments
that would be permitted under the Investment Limit, during any fiscal year RFR
and its Restricted Subsidiaries may invest up to $100,000,000 (the “Annual
Limit”) pursuant to the provisions of this subdivision (c), but the unused
amount of the Annual Limit shall not be carried over to any future years;
(y)the making or ownership by RFR or any Restricted Subsidiary of Investments
(i) arising out of loans and advances to employees incurred in the Ordinary
Course of Business, (ii) arising out of extensions of trade credit or advances
to third parties in the Ordinary Course of Business and (iii) acquired by reason
of the exercise of customary creditors rights upon default or pursuant to the
bankruptcy, insolvency or reorganization of a debtor;
(z)the creation or incurrence of liability by RFR or any Restricted Subsidiary
with respect to any Guarantee constituting an obligation, warranty or indemnity,
not guaranteeing Debt of any Person, which is undertaken or made in the Ordinary
Course of Business;
(aa)the creation or incurrence of liability by RFR or any Restricted Subsidiary
with respect to any Interest Rate Agreements;
(bb)the guarantees by RFR Subsidiary Guarantors of all obligations of RFR
hereunder and the guarantees by applicable RFR's Subsidiaries of the Installment
Notes (and, in each case, any assumption of the obligations guaranteed thereby),
and the making by RFR or any Restricted Subsidiary of Investments in RFR or
another Restricted Subsidiary; and
(cc)investments existing on the date hereof and set forth on Schedule 5.04(b).
“RFR Permitted Refinancing Debt” means “Permitted Refinancing Debt” as such term
is defined in the Installment Note Agreement as in existence as of the date
hereof.
“RFR Restricted Payments” has the meaning specified in Section 5.04(b).
“RFR Restriction Termination Date” means the first date on which all of the
following shall have occurred: (a) the repayment in full of RFR's obligations in
respect of the Installment Notes and the termination of the RFR Guarantee
Restriction, and (b) the guarantee by RFR and its Subsidiaries of the
obligations of the other Borrowers in respect of this Agreement and the Loan
Documents pursuant to Section 1 of the RFR Subsidiary Guarantee Agreement and
the execution and delivery by RFR of a joinder to the Guarantee Agreement (in
the form attached as Annex I to the Guarantee Agreement) pursuant to
Section 5.01(m) of this Agreement.

28
Raynoier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

“RFR Subsidiary Guarantee Agreement” means a guarantee agreement among certain
Subsidiaries of RFR as guarantors and Credit Suisse, as administrative agent,
pursuant to which each such Subsidiary guarantees all obligations of RFR under
this Agreement, such agreement to be substantially in the form of Exhibit C-2
hereto.
“RFR Subsidiary Guarantor” means each Subsidiary of RFR which is then a party to
the RFR Subsidiary Guarantee Agreement as a guarantor.
“Sale and Leaseback Transaction” of any Person (a “Transferor”) means any
arrangement (other than between RFR and a Restricted Subsidiary or between
Restricted Subsidiaries) whereby (a) property (the “Subject Property”) has been
or is to be disposed of by such Transferor to any other Person with the
intention on the part of such Transferor of taking back a lease of such Subject
Property pursuant to which the rental payments are calculated to amortize the
purchase price of such Subject Property substantially over the useful life of
such Subject Property, and (b) such Subject Property is in fact so leased by
such Transferor or an Affiliate of such Transferor.
“SEC” means the Securities and Exchange Commission.
“Securities Act” means the Securities Act of 1933, as amended from time to time.
“Senior Debt” means Debt of RFR or any of its Restricted Subsidiaries which is
not Subordinated Debt.
“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any
Borrower or any of its ERISA Affiliates and no Person other than such Borrower
and its ERISA Affiliates or (b) was so maintained and in respect of which any
Borrower or any of its ERISA Affiliates could have liability under Section 4069
of ERISA in the event such plan has been or were to be terminated.
“S&P” means Standard & Poor's Financial Services LLC, a wholly-owned subsidiary
of The McGraw-Hill Companies, Inc.
“Stated Maturity” means when used with respect to any Debt, the date or dates
specified in the instrument governing such Debt as the fixed date or dates on
which each then remaining installment, sinking fund, serial maturity or other
required payments of principal, including payment at final maturity, in respect
of such Debt, or any installment of interest thereon, is due and payable.
“Subordinated Debt” means Debt of RFR and any RFR Subsidiary Guarantor which is
expressly subordinated in right of payment to its obligations hereunder and
under the RFR Subsidiary Guarantee Agreement.
“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding Capital Stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether, at the time, Capital Stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or

29
Raynoier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

limited liability company or (c) the beneficial interest in such trust or estate
is at the time directly or indirectly owned or controlled by such Person, by
such Person and one or more of its other Subsidiaries or by one or more of such
Person's other Subsidiaries. Notwithstanding the foregoing, until the occurrence
of the RFR Restriction Termination Date, the term “Subsidiary” with reference to
RFR means (i) a corporation a majority of whose Voting Stock (or, in the case of
a partnership, a majority of the partners' Capital Stock, considering all
partners' Capital Stock as a single class) is at the time, directly or
indirectly, owned by RFR, by one or more Subsidiaries of RFR or by RFR and one
or more Subsidiaries thereof, and (ii) any other Person, including, without
limitation, a joint venture, in which RFR, one or more Subsidiaries thereof or
RFR and one or more Subsidiaries thereof, directly or indirectly, at the date of
determination thereof, has at least majority ownership interest entitled to vote
in the election of directors, managers, general partners or trustees thereof (or
other Person performing similar functions) or, if such Persons are not elected,
to vote on any matter that is submitted to the vote of all Persons holding
ownership interests in such entity, and (iii) a corporation or any other Person
substantially all the equity interest in which (whether or not a voting
interest) is at the time, directly or indirectly, owned by RFR, by one or more
Subsidiaries of RFR or by RFR and one or more Subsidiaries thereof (for purposes
of this definition, any directors' qualifying shares or investments by foreign
nationals mandated by applicable law shall be disregarded in determining the
ownership of a Subsidiary).
“Subsidiary Guarantee Agreement” means, collectively, the RFR Subsidiary
Guarantee Agreement, the TRS Subsidiary Guarantee Agreement and any Additional
Subsidiary Guarantor Guarantee Agreement.
“Subsidiary Guarantors” means, collectively, the TRS Subsidiary Guarantors, the
RFR Subsidiary Guarantors and each Additional Subsidiary Guarantor.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
“Termination Date” means the earlier of (a) April 21, 2016 and (b) the date of
termination in whole of the Commitments pursuant to Section 2.05 or 6.01.
“Timber” means all crops and all trees, timber, whether severed or unsevered and
including standing and down timber, stumps and cut timber, logs, wood chips and
other forest products, whether now located on or hereafter planted or growing in
or on the Timberlands or otherwise or now or hereafter removed from the
Timberlands or otherwise for sale or other disposition.
“Timberlands” means, at any date of determination, all real property owned by or
leased to RFR that is suitable for Timber production.
“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitment and the outstanding Revolving Credit Advances of such Lender at such
time.
“Trade Letter of Credit” means any letter of credit that is issued for the
benefit of a supplier of inventory or provider of a service related to for the
conduct of the business of any Borrower or any of its Subsidiaries (other than
any financial services) to such Borrower or any of its

30
Raynoier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

Subsidiaries to effect payment for such inventory or service.
“TRS Subsidiary Guarantee Agreement” means a guarantee agreement among certain
Subsidiaries of TRS as guarantors and Credit Suisse, as administrative agent,
pursuant to which each such Subsidiary of TRS guarantees all obligations of
Rayonier, TRS, RFR and ROC under this Agreement and the Guarantee Agreement,
such agreement to be substantially in the form of Exhibit C-3 hereto.
“TRS Subsidiary Guarantor” means each Subsidiary of TRS which is then a party to
the TRS Subsidiary Guarantee Agreement as a guarantor.
“Unrestricted Subsidiary” means any Subsidiary of RFR (including any Restricted
Subsidiary) that is designated as such by the Managing General Partner, provided
that no portion of the Debt or any other obligation (contingent or otherwise) of
such Subsidiary (a) is guaranteed by RFR or any Restricted Subsidiary, (b) is
recourse to or obligates RFR or any Restricted Subsidiary in any way or (c)
subjects any property or assets of RFR or any Restricted Subsidiary, directly or
indirectly, contingently or otherwise, to the satisfaction thereof.
Notwithstanding the foregoing, RFR or a Restricted Subsidiary may Guarantee or
agree to provide funds for the payment or maintenance of, or otherwise become
liable with respect to Debt of an Unrestricted Subsidiary, but only to the
extent that RFR or a Restricted Subsidiary would be permitted to (a) make an
Investment in an amount equal to the Debt represented by such Guarantee or
agreement in such Unrestricted Subsidiary pursuant to subdivision (c) of the
definition of RFR Permitted Investments and (b) incur the Debt represented by
such Guarantee or agreement pursuant to Section 5.04(a). The Managing General
Partner may designate an Unrestricted Subsidiary to be a Restricted Subsidiary,
provided that immediately after giving effect to such designation (a) there
exists no Default or Event of Default, and (b) if such Unrestricted Subsidiary
has, as of the date of such designation, outstanding Debt (other than RFR
Permitted Debt), RFR could incur at least $1.00 of Debt (other than RFR
Permitted Debt). Notwithstanding the foregoing, no Subsidiary may be designated
an Unrestricted Subsidiary if such Subsidiary, directly or indirectly, holds
Capital Stock of a Restricted Subsidiary.
“Voting Participant” has the meaning specified in Section 8.07(f).
“Voting Participant Notification” has the meaning specified in Section 8.07(f).
“Voting Stock” means with respect to any Person, Capital Stock issued by a
corporation, or equivalent interests in any other Person, the holders of which
are ordinarily, in the absence of contingencies, entitled to vote for the
election of directors (or persons performing similar functions) of such Person,
even though the right so to vote has been suspended by the happening of such a
contingency. Notwithstanding the foregoing, until the occurrence of the RFR
Restriction Termination Date, the term “Voting Stock” with reference to RFR
means (a) Securities of any class or classes, the holders of which are
ordinarily, in the absence of contingencies, entitled to elect a majority of the
directors (or Persons performing similar functions) or (b) in the case of a
partnership, limited liability company or joint venture, interest in the profits
or capital thereof entitling the holders of such interests to approve major
business actions.
“Wholly-Owned Restricted Subsidiary” means any Subsidiary of RFR of which at
least

31
Raynoier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

99% of the outstanding Capital Stock is owned by RFR or by one or more
Wholly‑Owned Restricted Subsidiaries of RFR or by RFR and one or more
Wholly‑Owned Restricted Subsidiaries of RFR. For purposes of this definition,
any directors qualifying shares or investments by foreign nationals mandated by
applicable law shall be disregarded in determining the ownership of a
Subsidiary.
“Withdrawal Liability” has the meaning specified in Part 1 of Subtitle E of
Title IV of ERISA.
“Working Capital Facility” means any working capital facility or facilities of
RFR (other than the working capital facility provided hereunder), including a
commercial paper facility.
SECTION 1.02. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person's successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any law or regulation herein shall, unless otherwise specified, refer to such
law or regulation as amended, modified or supplemented from time to time, and
(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
 
SECTION 1.03. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each means “to
but excluding”.
SECTION 1.04. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with United States generally accepted
accounting principles as in effect from time to time (“GAAP”). If Rayonier
notifies the Administrative Agent that any Borrower requests an amendment to any
provision hereof to eliminate the effect of any change in GAAP occurring after
the Closing Date (including if GAAP is replaced in its entirety by IFRS without
any action by any Borrower) or in the application thereof on the operation of
such provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose)
then, regardless of whether any such notice is given before or after such change
in GAAP or in the application thereof (including if GAAP is replaced in its
entirety by IFRS without any action by any Borrower), such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately prior to
the date that such change shall have become effective, until such notice shall
have been withdrawn or such provision amended in

32
Raynoier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

accordance with the terms of this Agreement.
 
ARTICLE II
AMOUNTS AND TERMS OF THE REVOLVING CREDIT ADVANCES
SECTION 2.01. The Revolving Credit Advances. Each Lender severally agrees, on
the terms and conditions hereinafter set forth, to make Revolving Credit
Advances to any Borrower from time to time on any Business Day during the period
from the Closing Date until the Termination Date up to the full amount of such
Lender's Commitment hereunder; provided that (i) the aggregate amount of such
Revolving Credit Advances made by such Lender at any time outstanding for all
Borrowers plus such Lender's then outstanding LC Exposure shall not exceed such
Lender's Commitment and (ii) the sum of the aggregate outstanding principal
amount of the Revolving Credit Advances made by all Lenders plus the total LC
Exposure shall not exceed at any time the aggregate amount of the Commitments of
the Lenders. Each Revolving Credit Borrowing shall be in an aggregate amount of
$5,000,000 or an integral multiple of $1,000,000 in excess thereof and shall
consist of Revolving Credit Advances of the same Type made on the same day by
the Lenders ratably according to their respective Commitments. The Borrowers may
borrow under this Section 2.01 subject to limitation set forth in this
Section 2.01, prepay pursuant to Section 2.11 and reborrow under this
Section 2.01.
SECTION 2.02. Making the Revolving Credit Advances (a) Each Revolving Credit
Borrowing shall be made on notice, given not later than (x) 12:00 Noon (New York
City time) on the third Business Day prior to the date of the proposed Revolving
Credit Borrowing in the case of a Revolving Credit Borrowing to be comprised of
Eurodollar Rate Advances or (y) 12:00 Noon (New York City time) on the Business
Day of the proposed Revolving Credit Borrowing in the case of a Revolving Credit
Borrowing to be comprised of Alternate Base Rate Advances, by the applicable
Borrower to the Administrative Agent, which shall give to each Lender prompt
notice thereof. Each such notice of a Revolving Credit Borrowing (a “Notice of
Revolving Credit Borrowing”) shall be by telephone, confirmed immediately in
writing, or telecopier or telex in substantially the form of Exhibit B hereto,
specifying therein the requested (i) date of such Revolving Credit Borrowing,
(ii) Type of Revolving Credit Advances comprising such Revolving Credit
Borrowing, (iii) aggregate amount of such Revolving Credit Borrowing, (iv)
remittance instructions and (v) in the case of a Revolving Credit Borrowing
consisting of Eurodollar Rate Advances, initial Interest Period for each such
Revolving Credit Advance. If no election as to Type of Revolving Credit Advances
comprising such Revolving Credit Borrowing is specified in any such Notice of
Revolving Credit Borrowing, then such Revolving Credit Advances shall be
Alternate Base Rate Advances. If no Interest Period with respect to Eurodollar
Rate Advances is specified in any such Notice of Revolving Credit Borrowing,
then the applicable Borrower shall be deemed to have selected an Interest Period
of one month duration. Each Lender shall on the date of such Revolving Credit
Borrowing, before 12:00 Noon (New York City time), in the case of a Revolving
Credit Borrowing to be comprised of Eurodollar Rate Advances, and before 2:00
p.m. (New York City time), in the case of a Revolving Credit Borrowing to be
comprised of Alternate Base Rate Advances, make available for the account of its
Applicable Lending Office to the Administrative Agent at the Administrative
Agent's Account, in same day funds, such Lender's ratable portion of such
Revolving Credit Borrowing. After the Administrative Agent's receipt of such
funds and upon fulfillment of the applicable conditions set

33
Raynoier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

forth in Section 3.02, the Administrative Agent will make such funds available
to the applicable Borrower in the manner specified by the applicable Borrower in
the Notice of Revolving Credit Borrowing.
(a)Anything in subsection (a) above to the contrary notwithstanding, (i) no
Borrower may select Eurodollar Rate Advances for any Revolving Credit Borrowing
if the obligation of the Lenders to make Eurodollar Rate Advances shall then be
suspended pursuant to Section 2.09 or 2.13 and (ii) the Eurodollar Rate Advances
may not be outstanding as part of more than eight separate Revolving Credit
Borrowings.
(b)Each Notice of Revolving Credit Borrowing shall be irrevocable and binding on
the applicable Borrower.
(c)The failure of any Lender to make the Revolving Credit Advance to be made by
it as part of any Revolving Credit Borrowing shall not relieve any other Lender
of its obligation, if any, hereunder to make its Revolving Credit Advance on the
date of such Revolving Credit Borrowing, but no Lender shall be responsible for
the failure of any other Lender to make the Revolving Credit Advance to be made
by such other Lender on the date of any Revolving Credit Borrowing.
SECTION 2.03. Letters of Credit. (a) Subject to the terms and conditions set
forth herein (including Section 2.21 and 2.22 of this Agreement), each Borrower
may request the issuance of, and each Issuing Bank agrees to issue, one or more
Letters of Credit for its own account, in a form and substance reasonably
acceptable to the Administrative Agent and the applicable Issuing Bank, at any
time and from time to time during the period from the Closing Date until the
thirtieth (30th) day prior to the Termination Date on a revolving basis,
provided that no Trade Letters of Credit shall be issued and the minimum amount
for any standby Letter of Credit shall be $100,000 (or such other amount that
the Issuing Bank may determine at its own discretion). In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the applicable Borrower to, or entered into by the applicable
Borrower with, the applicable Issuing Bank relating to any Letter of Credit, the
terms and conditions of this Agreement shall control. At the request of the
applicable Borrower, any Letter of Credit may be issued (i) designating a
Subsidiary of such Borrower as a nominal account party in respect of such Letter
of Credit, but no such designation shall in any manner limit or impair, or
relieve such Borrower of, the obligations of such Borrower hereunder and in
respect of such Letter of Credit, it being understood and agreed that, as among
the several parties to this Agreement, such Borrower shall at all times have all
of the rights and be subject to all of the obligations, duties and
responsibilities of an account party in respect thereof or (ii) for the joint
and several account of such Borrower and another Borrower. All Existing Letters
of Credit shall be deemed to have been issued pursuant hereto, and from and
after the Closing Date shall be subject to and governed by the terms and
conditions hereof.
(a)Notice of Issuance; Amendment; Renewal; Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the applicable Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the applicable Issuing Bank) to
the applicable Issuing Bank and the Administrative Agent on the third Business
Day (or such

34
Rayonier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

other period of time acceptable to the applicable Issuing Bank) prior to
requested date of issuance, amendment, renewal or extension a notice requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, the date of issuance, amendment, renewal or
extension, the date on which such Letter of Credit is to expire (which shall
comply with subsection (b) of this Section 2.03), the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the applicable Issuing Bank, such Borrower also shall
submit a letter of credit application on such Issuing Bank's standard form in
connection with any request for a Letter of Credit. A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit, the applicable Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the total LC Exposure shall not exceed
$100,000,000, and (ii) the sum of the aggregate outstanding principal amount of
the Revolving Credit Advances made by all Lenders plus the total LC Exposure
shall not exceed at any time the aggregate amount of the Commitments of the
Lenders.
(b)Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Termination Date; provided that any Letter of
Credit may provide for the renewal thereof for additional periods not to exceed
one year (which in no event extend beyond the date referred to in clause (ii)
above). Notwithstanding the foregoing, the Issuing Bank, in its sole discretion,
may issue one or more Letters of Credit, each with an expiration date extending
beyond the Termination Date (each a “Designated Letter of Credit” and,
collectively, the “Designated Letters of Credit”); provided that on or before
the Termination Date, to the extent that any Designated Letter of Credit remains
outstanding, the applicable Borrower shall Cash Collateralize the aggregate then
undrawn and unexpired amount of all Designated Letters of Credit outstanding at
such time. In the event that the applicable Borrower fails to Cash Collateralize
the outstanding Designated Letters of Credit by the Termination Date, each such
outstanding Designated Letter of Credit shall automatically be deemed drawn in
full and such Borrower shall be deemed to have requested a Revolving Credit
Advance to be funded by the Lenders on the Termination Date to reimburse such
drawing (with the proceeds of such Revolving Credit Advance being used to Cash
Collateralize outstanding Designated Letters of Credit as set forth above) in
accordance with Section 2.03(d). The funding by a Lender of its pro rata share
of such Revolving Credit Advance to Cash Collateralize the outstanding
Designated Letters of Credit on the Termination Date shall be deemed payment by
such Lender in respect of its participation in each such Designated Letter of
Credit.
(c)Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of any Issuing Bank or the Lenders, each Issuing Bank issuing one or
more Letters of Credit hereby grants to each Lender, and each Lender hereby
acquires from such Issuing Bank, a participation in each such Letter of Credit
equal to such Lender's Applicable Percentage of the aggregate amount available
to be drawn under such Letter of Credit. In consideration and in furtherance of
the foregoing, each Lender hereby absolutely and unconditionally agrees to pay
to the Administrative Agent, for the account of the applicable Issuing Bank,
such Lender's Applicable Percentage of each LC Disbursement

35
Rayonier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

made by such Issuing Bank and not reimbursed on or before the date due as
provided in subsection (d) of this Section 2.03, or of any reimbursement payment
required to be refunded to the applicable Borrower for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this subsection in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.
(d)Reimbursement. If the applicable Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the applicable Borrower shall reimburse such
LC Disbursement by paying to such Issuing Bank an amount equal to such LC
Disbursement (i) not later than 2:00 p.m. (New York City time) on the date that
such LC Disbursement is made, if such Borrower shall have received notice of
such LC Disbursement prior to 10:00 a.m. (New York City time) on such date, or
(ii) if such notice has not been received by such Borrower prior to 10:00 a.m.
(New York City time) on such LC Disbursement date, then not later than 2:00 p.m.
(New York City time) on (x) the Business Day on which such Borrower receives
such notice, if such notice is received prior to 10:00 a.m. (New York City time)
on such day of receipt or (y) the Business Day immediately following the day on
which such Borrower receives such notice, if such notice is not received prior
to 10:00 a.m. (New York City time) on such day of receipt; provided that such
Borrower may, subject to the conditions to borrowing set forth herein, request
in accordance with Section 2.02 that such payment be financed with a Revolving
Credit Advance in an equivalent amount and, to the extent so financed, such
Borrower's obligation to make such payment shall be discharged and replaced by
the resulting Revolving Credit Advance. If such Borrower fails to make such
payment when due, the applicable Issuing Bank shall notify the Administrative
Agent and the Administrative Agent shall notify each Lender of the applicable LC
Disbursement, the payment then due from such Borrower in respect thereof and
such Lender's Applicable Percentage thereof. Promptly following receipt of such
notice, each Lender shall pay to the Administrative Agent its Applicable
Percentage of the payment then due from such Borrower, in the same manner as
provided in Section 2.02 with respect to Revolving Credit Advances made by such
Lender (and Section 2.02 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the applicable Issuing Bank the amounts so received by it from the Lenders;
provided that such Borrower shall remain obligated to pay interest on such LC
Disbursement until the applicable Issuing Bank is reimbursed for such LC
Disbursement in accordance with clause (h) of this Section 2.03. Promptly
following receipt by the Administrative Agent of any payment from such Borrower
pursuant to this subsection, the Administrative Agent shall distribute such
payment to the applicable Issuing Bank or, to the extent that Lenders have made
payments pursuant to this subsection to reimburse such Issuing Bank, then to
such Lenders and such Issuing Bank as their interests may appear. Any payment
made by a Lender pursuant to this subsection to reimburse the applicable Issuing
Bank for any LC Disbursement (including the funding of Revolving Credit Advances
as contemplated above) shall constitute a Revolving Credit Advance and the
applicable Borrower shall be deemed to have reimbursed the applicable Issuing
Bank as of date of such payment and the Lenders shall be deemed to have
extended, and such Borrower shall be deemed to have accepted, a Revolving Credit
Advance in the aggregate principal amount of such payment without any further
action on the part of any party, provided that if any such payment is not deemed
to be the funding of a Revolving

36
Rayonier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

Credit Advance for any reason, such payment shall constitute the funding of such
Lender's participation in the applicable LC Disbursement.
(e)Obligations Absolute. Each applicable Borrower's obligation to reimburse LC
Disbursements as provided in subsection (e) of this Section 2.03 shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of:
(i)any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein;
(ii)any amendment or waiver of or any consent to departure from all or any of
the provisions of any Letter of Credit or this Agreement;
(iii)the existence of any claim, set-off, defense or other right that any
Borrower, any other party guaranteeing, or otherwise obligated with, any
Borrower, any Subsidiary or other Affiliate thereof or any other Person, other
than payment in full of all amounts due and payable, may at any time have
against the beneficiary under any Letter of Credit, the applicable Issuing Bank,
the Administrative Agent or any Lender or any other Person, whether in
connection with this Agreement or any other related or unrelated agreement or
transaction;
(iv)any draft or other document presented under a Letter of Credit proving to be
forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect;
(v)payment by the applicable Issuing Bank under a Letter of Credit against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit; and
(vi)any other act or omission to act or delay of any kind of the applicable
Issuing Bank, the Lenders, the Administrative Agent or any other Person or any
other event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section 2.03, constitute a
legal or equitable discharge of such Borrower's obligations hereunder, other
than payment in full of all amounts due and payable.
Neither the Administrative Agent, the Lenders nor the applicable Issuing Bank
nor any of their Affiliates, directors, officers, employees and agents, shall
have any liability or responsibility by reason of or in connection with the
issuance or transfer of any Letter of Credit or any payment or failure to make
any payment thereunder, including any of the circumstances specified in
clauses (i) through (vi) above, as well as any error, omission, interruption,
loss or delay in transmission or delivery of any draft, notice or other
communication under or relating to any Letter of Credit (including any document
required to make a drawing thereunder), any error in interpretation of technical
terms or any consequence arising from causes beyond the control of the
applicable Issuing Bank; provided that the foregoing (including the circumstance
specified in clause (v) above) shall not be construed to excuse such Issuing
Bank from liability to such Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by the Borrowers to the extent permitted by applicable law) suffered by such
Borrower that are caused by such Issuing Bank's failure to exercise the agreed
standard of care (as set forth below) with respect to any Letter of Credit. The
parties hereto expressly agree that each Issuing Bank shall

37
Rayonier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

have exercised the agreed standard of care in the absence of gross negligence or
willful misconduct on the part of such Issuing Bank. Without limiting the
generality of the foregoing, it is understood that any Issuing Bank may accept
documents that appear on their face to be in substantial compliance with the
terms of a Letter of Credit, without responsibility for further investigation,
regardless of any notice or information to the contrary, and may make payment
upon presentation of documents that appear on their face to be in substantial
compliance with the terms of such Letter of Credit; provided that each Issuing
Bank shall have the right, in its sole discretion, to decline to accept such
documents and to make such payment if such documents are not in strict
compliance with the terms of such Letter of Credit.
(f)Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall promptly
notify the Administrative Agent and such Borrower for whose account such Letter
of Credit was issued by telephone (confirmed by telecopy) of such demand for
payment and whether such Issuing Bank has made or will make an LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve such Borrower of its obligation to reimburse such Issuing Bank
and the Lenders with respect to any such LC Disbursement.
(g)Interim Interest. If the applicable Issuing Bank shall make any LC
Disbursement, unless the applicable Borrower shall reimburse (including with the
proceeds of Revolving Credit Advances as provided in subsection (e) of this
Section 2.03) or shall be deemed to have reimbursed such LC Disbursement in full
on the date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that such Borrower reimbursed such LC Disbursement at
the rate per annum specified in Section 2.07(a)(i), provided that, if such
Borrower fails to reimburse (including with the proceeds of Revolving Credit
Advances as provided in subsection (e) of this Section 2.03) such LC
Disbursement when due pursuant to subsection (e) of this Section 2.03, then
Section 2.07(b)(ii) shall apply. Interest accrued pursuant to this subsection
shall be for the account of the applicable Issuing Bank, except that interest
accrued on and after the date of payment by any Lender pursuant to
subsection (e) of this Section 2.03 to reimburse such Issuing Bank shall be for
the account of such Lender to the extent of such payment.
(h)Replacement of the LC Commitment of an Issuing Bank. Subject to the
provisions of Section 2.22 of this Agreement, all or a portion of the LC
Commitment of any Issuing Bank may be replaced with an LC Commitment from a new
or another existing Issuing Bank at any time by written agreement among the
Borrowers, such new or other existing Issuing Bank and the Administrative Agent
(with notice to the Issuing Bank whose LC Commitment is being replaced);
provided, however, that the Administrative Agent shall review any such proposed
agreement for form only and not with respect to the identity of any successor
Issuing Bank or the identity of the Issuing Bank to be replaced. The
Administrative Agent shall notify the Lenders of any such replacement of the LC
Commitment of an Issuing Bank. At the time any such replacement shall become
effective, the Borrowers shall pay all unpaid fees accrued and payable pursuant
to Section 2.04(c) for the account of the Issuing Bank whose LC Commitment is
being replaced, and shall return to such Issuing Bank any Letter of Credit
issued by such Issuing Bank (to the extent the aggregate undrawn face amount of
its then outstanding Letters of Credit would exceed its revised

38
Rayonier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

LC Commitment). From and after the effective date of any such replacement,
(i) the Issuing Bank succeeding to the LC Commitment being replaced shall have
all the rights and obligations of an Issuing Bank under this Agreement with
respect to its LC Commitment (and its Letters of Credit to be issued by it on
such effective date or thereafter) and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of the LC Commitment of an Issuing
Bank hereunder, the Issuing Bank whose LC Commitment was replaced shall remain a
party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement that remain outstanding after the effective date of
such replacement but shall not be required to issue additional Letters of Credit
in excess of its remaining LC Commitment (if any).
SECTION 2.04. Fees. (a) Facility Fee. The Borrowers agree, jointly and
severally, subject to Section 2.22(a)(iii) of this Agreement, to pay to the
Administrative Agent for the ratable account of each Lender a Facility Fee on
the aggregate amount of such Lender's Commitment (or, if terminated, its
Revolving Credit Advances and LC Exposure) from the date hereof until the
Termination Date at a rate per annum in effect from time to time as set forth in
the definition of “Facility Fee” in Section 1.01, payable in arrears quarterly
on the last Business Day of each March, June, September and December, commencing
on June 30, 2011, and on the Termination Date. All Facility Fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).
(a)Administrative Agent's Fees. The Borrowers agree, jointly and severally, to
pay to the Administrative Agent for its own account such fees as may from time
to time be agreed between Rayonier and the Administrative Agent.
(b)Participation and Fronting Fees. The applicable Borrower agrees, subject to
Section 2.22(a)(iii) of this Agreement, to pay (i) to the Administrative Agent
for the ratable account of each Lender, a participation fee with respect to its
participations in Letters of Credit issued for the account of such Borrower,
which shall accrue at a rate per annum equal to the Applicable Margin applicable
to interest on Eurodollar Rate Advances on such Lender's Applicable Percentage
of the average daily aggregate face amount of Letters of Credit outstanding
hereunder for the account of such Borrower during the period from and including
the Closing Date to but excluding the date on which such Lender ceases to have
any LC Exposure, and (ii) to the Administrative Agent for the ratable account of
each Issuing Bank, a fronting fee, which shall accrue at the rate of 0.125% per
annum on the average daily aggregate face amount of the outstanding Letters of
Credit of such Issuing Bank issued for the account of such Borrower, as well as
such Issuing Bank's standard fees with respect to the issuance, amendment,
renewal or extension of any such Letter of Credit or processing of drawings
thereunder. Participation fees and fronting fees shall be payable in arrears
quarterly on the last Business Day of March, June, September and December of
each year, commencing on the first such date to occur after the Closing Date;
provided that all such fees shall be payable on the Termination Date and any
such fees accruing after the Termination Date shall be payable on demand. Any
other fees payable to any Issuing Bank pursuant to this subsection shall be
payable promptly after demand. All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

39
Rayonier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

(c)All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for the benefit of the parties
entitled thereto. Fees paid shall not be refundable under any circumstances.
SECTION 2.05. Termination or Reduction of the Commitments. Rayonier shall have
the right, upon at least three Business Days' notice to the Administrative
Agent, to terminate in whole or permanently reduce ratably in part the unused
portions of the respective Commitments of the Lenders, provided that each
partial reduction shall be in the aggregate amount of $5,000,000 or an integral
multiple of $1,000,000 in excess thereof.
SECTION 2.06. Repayment of Revolving Credit Advances. The applicable Borrower
shall repay to the Administrative Agent for the ratable account of the Lenders
on the Termination Date the aggregate principal amount of the Revolving Credit
Advances made to such Borrower that are then outstanding.
SECTION 2.07. Interest on Revolving Credit Advances. (a) Scheduled Interest. The
applicable Borrower shall pay interest on the unpaid principal amount of each
Revolving Credit Advance owing to each Lender from the date of such Revolving
Credit Advance until such principal amount shall be paid in full, at the
following rates per annum:
(i)Alternate Base Rate Advances. During such periods as such Revolving Credit
Advance is an Alternate Base Rate Advance, a rate per annum equal at all times
to the sum of (y) the Alternate Base Rate in effect from time to time plus (z)
the Applicable Margin in effect from time to time, payable in arrears quarterly
on the last Business Day of each March, June, September and December during such
periods.
(ii)Eurodollar Rate Advances. During such periods as such Revolving Credit
Advance is a Eurodollar Rate Advance, a rate per annum equal at all times during
each Interest Period for such Revolving Credit Advance to the sum of (y) the
Eurodollar Rate for such Interest Period for such Revolving Credit Advance plus
(z) the Applicable Margin in effect from time to time, payable in arrears on the
last day of such Interest Period and, if such Interest Period has a duration of
more than three months, on each day that occurs during such Interest Period
every three months from the first day of such Interest Period and on the date
such Eurodollar Rate Advance shall be Converted or paid in full.
(b)Default Interest. At any time during which any Borrower shall fail (i) to pay
any principal of any Revolving Credit Advance, any interest on any Revolving
Credit Advance or make any other payment in connection with this Agreement or
any other Loan Document when the same becomes due and payable or (ii) to perform
or observe any term, covenant or agreement contained in Section 5.05, the
Administrative Agent may, and upon the request of the Required Lenders shall,
require the Borrowers to pay interest (“Default Interest”) on (A) the unpaid
principal amount of each Revolving Credit Advance owing to each Lender by such
Borrower, payable in arrears on the dates referred to in clause (a)(i) or
(a)(ii) above, at a rate per annum equal at all times to 2% per annum above the
rate per annum required to be paid on such Revolving Credit Advance pursuant to
clause (a)(i) or (a)(ii) above and (B) to the fullest extent permitted by law,
the amount of any interest, fee or other amount payable hereunder that is not
paid when due, from the date such amount shall be due until such amount shall be
paid in full, payable in arrears on the date such amount shall

40
Rayonier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

be paid in full and on demand, at a rate per annum equal at all times to 2% per
annum above the rate per annum required to be paid on Alternate Base Rate
Advances pursuant to clause (a)(i) above, provided, however, that following
acceleration of the Revolving Credit Advances pursuant to Section 6.01, Default
Interest shall accrue and be payable hereunder whether or not previously
required by the Administrative Agent.
SECTION 2.08 Computation of Interest. (a) The Alternate Base Rate interest, when
calculated based upon the Prime Rate, shall be calculated on the basis of a
365/366 day year and all other interest shall be calculated on the basis of a
360-day year for the actual days elapsed. The Administrative Agent shall as soon
as practicable notify Rayonier and the Lenders of each determination of a
Eurodollar Rate. Any change in the interest rate on a Revolving Credit Advance
resulting from a change in the Alternate Base Rate or the Eurodollar Rate shall
become effective as of the opening of business on the day on which such change
becomes effective. The Administrative Agent shall, as soon as practicable,
notify Rayonier and the Lenders of the effective date and the amount of each
such change in interest rate.
(a)Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrowers and the Lenders in the absence of manifest error.
SECTION 2.09. Inability to Determine Interest Rate. If prior to the first day of
any Interest Period:
(a)the Administrative Agent shall have reasonably determined (which
determination shall be conclusive and binding upon the Borrowers) that, by
reason of circumstances affecting the relevant market, adequate and reasonable
means do not exist for ascertaining the Eurodollar Rate for such Interest
Period, or
(b)the Administrative Agent shall have received notice from the Required Lenders
that the Eurodollar Rate determined or to be determined for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (as certified by
such Lenders) of making or maintaining its affected Revolving Credit Advances
during such Interest Period,
the Administrative Agent shall give telecopy or telephonic notice thereof to
Rayonier and the Lenders as soon as practicable thereafter (which notice shall
include supporting calculations in reasonable detail). If such notice is given,
(i) any Eurodollar Rate Advance requested to be made on the first day of such
Interest Period shall be made as Alternate Base Rate Advances, (ii) any
Revolving Credit Advances that were to have been Converted on the first day of
such Interest Period to Eurodollar Rate Advances shall be continued as Alternate
Base Rate Advances and (iii) any outstanding Eurodollar Rate Advances shall be
Converted, on the first day of such Interest Period, to Alternate Base Rate
Advances. Until such notice has been withdrawn by the Administrative Agent, no
further Eurodollar Rate Advances shall be made or continued as such, nor shall
any Borrower have the right to Convert Alternate Base Rate Advances to
Eurodollar Rate Advances.
SECTION 2.10. Conversion of Revolving Credit Advances. (a) Optional Conversion.
Any Borrower may on any Business Day, upon notice given to the Administrative
Agent not later than 11:00 a.m. (New York City time) on the third Business Day
prior to the date of the proposed

41
Rayonier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

Conversion and subject to the provisions of Sections 2.09 and 2.13, Convert all
Revolving Credit Advances of one Type owed by such Borrower and comprising the
same Borrowing into Revolving Credit Advances of the other Type; provided,
however, that any Conversion of Eurodollar Rate Advances into Alternate Base
Rate Advances shall be made only on the last day of an Interest Period for such
Eurodollar Rate Advances, any Conversion of Alternate Base Rate Advances into
Eurodollar Rate Advances shall be in an amount not less than the minimum amount
specified for Revolving Credit Borrowings in Section 2.01 and no Conversion of
any Revolving Credit Advances shall result in more separate Revolving Credit
Borrowings than permitted under Section 2.02(b). Each such notice of a
Conversion shall, within the restrictions specified above, specify (i) the date
of such Conversion, (ii) the Revolving Credit Advances to be Converted, and
(iii) if such Conversion is into Eurodollar Rate Advances, the duration of the
initial Interest Period for each such Advance. Each notice of Conversion shall
be irrevocable and binding on such Borrower.
(a)Mandatory Conversion. (i) On the date on which the aggregate unpaid principal
amount of Eurodollar Rate Advances comprising any Revolving Credit Borrowing
shall be reduced, by payment or prepayment or otherwise, to less than
$5,000,000, such Advances shall automatically Convert into Alternate Base Rate
Advances, and (ii) upon the occurrence and during the continuance of any Event
of Default, (x) each Eurodollar Rate Advance will automatically, on the last day
of the then existing Interest Period therefor, Convert into a Alternate Base
Rate Advance and (y) the obligation of the Lenders to make, or to Convert
Advances into, Eurodollar Rate Advances shall be suspended.
SECTION 2.11. Prepayments of Revolving Credit Advances. Any Borrower may, upon
notice to the Administrative Agent no later than 11:00 a.m. (New York City time)
on the Business Day of the proposed date of the prepayment in the case of
Alternate Base Rate Advances and on the third Business Day prior to the proposed
date of the prepayment in the case of Eurodollar Rate Advances, in each case
stating the proposed date and aggregate principal amount of the prepayment, and
if such notice is given such Borrower shall, prepay the outstanding principal
amount of the Revolving Credit Advances owed by such Borrower comprising part of
the same Revolving Credit Borrowing in whole or ratably in part, together with
accrued interest to the date of such prepayment on the principal amount prepaid;
provided, however, that (x) each partial prepayment shall be in an aggregate
principal amount not less than $5,000,000 or an integral multiple of $1,000,000
in excess thereof and (y) in the event of any such prepayment of a Eurodollar
Rate Advance, such Borrower shall be obligated to reimburse the Lenders in
respect thereof pursuant to Section 2.23.
SECTION 2.12. Increased Costs. (a) Increased Costs Generally. If any Change in
Law shall:
(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurodollar Rate) or any Issuing
Bank;
(ii)subject any Lender or any Issuing Bank to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurodollar Rate Advance made by it, or change the basis
of taxation of payments to such Lender or any Issuing Bank in respect thereof
(except for Indemnified Taxes or Other Taxes covered

42
Rayonier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

by Section 2.15 and the imposition of, or any change in the rate of, any
Excluded Tax payable by such Lender or such Issuing Bank); or
(iii)impose on any Lender or any Issuing Bank or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar
Revolving Credit Advances made by such Lender or any Letter of Credit or
participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Eurodollar Rate
Advance or of maintaining its obligation to make any such Revolving Credit
Advance, or to increase the cost to such Lender or such Issuing Bank of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or Issuing Bank
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or Issuing Bank, the Borrowers will pay to such Lender or
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or Issuing Bank, as the case may be, for such additional
costs incurred or reduction suffered.
(b)Capital Requirements. If any Lender or Issuing Bank determines that any
Change in Law affecting such Lender or Issuing Bank or any lending office of
such Lender or such Lender's or Issuing Bank's holding company, if any,
regarding capital requirements, has or would have the effect of reducing the
rate of return in any material respect on such Lender's or Issuing Bank's
capital or on the capital of such Lender's or Issuing Bank's holding company, if
any, as a consequence of this Agreement, the Commitments of such Lender or the
Revolving Credit Advances made by, or participations in Letters of Credit, or
the Letters of Credit issued by any Issuing Bank, to a level below that which
such Lender or Issuing Bank or such Lender's or Issuing Bank's holding company
could have achieved but for such Change in Law (taking into consideration such
Lender's or Issuing Bank's policies and the policies of such Lender's or Issuing
Bank's holding company with respect to capital adequacy), then from time to time
the Borrowers will pay to such Lender or Issuing Bank, jointly and severally, as
the case may be, such additional amount or amounts as will compensate such
Lender or Issuing Bank or such Lender's or Issuing Bank's holding company for
any such reduction suffered.
(c)Certificates for Reimbursement. A certificate of a Lender or Issuing Bank
setting forth the amount or amounts necessary to compensate such Lender or
Issuing Bank or its holding company, as the case may be, as specified in
clause (a) or (b) of this Section 2.12 and delivered to Rayonier, shall be
conclusive absent manifest error. The Borrowers shall pay such Lender or Issuing
Bank, jointly and severally, as the case may be, the amount shown as due on any
such certificate within ten (10) days after receipt thereof.
(d)Delay in Requests. Failure or delay on the part of any Lender or Issuing Bank
to demand compensation pursuant to this Section 2.12 shall not constitute a
waiver of such Lender's or Issuing Bank's right to demand such compensation;
provided that no Borrower shall be required to compensate a Lender or Issuing
Bank pursuant to this Section 2.12 for any increased costs incurred or
reductions suffered more than six (6) months prior to the date that such Lender
or Issuing Bank, as the case may be, notifies Rayonier of the Change in Law
giving rise to such increased costs or reductions, and of such Lender's or
Issuing Bank's intention to claim compensation therefor (except

43
Rayonier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the six (6) month period referred to above shall be extended
to include the period of retroactive effect thereof).
SECTION 2.13. Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Administrative Agent that the introduction of or
any change in or in the interpretation of any law or regulation makes it
unlawful, or any central bank or other Governmental Authority asserts that it is
unlawful, for any Lender or its Eurodollar Lending Office to perform its
obligations hereunder to make Eurodollar Rate Advances or to fund or maintain
Eurodollar Rate Advances hereunder, (i) the obligation of the Lenders to make,
or to Convert Revolving Credit Advances into, Eurodollar Rate Advances shall be
suspended until the Administrative Agent shall notify Rayonier and the Lenders
that the circumstances causing such suspension no longer exist and (ii) each
Borrower shall forthwith prepay in full all Eurodollar Rate Advances of such
Borrower then outstanding, together with interest accrued thereon, unless such
Borrower, within five (5) Business Days of notice from the Administrative Agent,
Converts all Eurodollar Rate Advances of such Borrower then outstanding into
Alternate Base Rate Advances in accordance with Section 2.10.
SECTION 2.14. Payments. (a) The Borrowers shall make each payment hereunder,
irrespective of any right of counterclaim or set-off, not later than 12:00 Noon
(New York City time) on the day when due in Dollars to the Administrative Agent
at the Administrative Agent's Account in same day funds. The Administrative
Agent will promptly thereafter cause to be distributed like funds relating to
the payment of principal or interest or Facility Fees or participation fees or
fronting fees ratably (other than amounts payable pursuant to Section 2.12,
2.15, 2.20(b) and 2.23) to the Lenders for the account of their respective
Applicable Lending Offices or the applicable Issuing Bank, and like funds
relating to the payment of any other amount payable to any Lender or Issuing
Bank to such Lender for the account of its Applicable Lending Office or the
applicable Issuing Bank, in each case to be applied in accordance with the terms
of this Agreement. Upon its acceptance of an Assignment and Assumption and
recording of the information contained therein in the Register pursuant to
Section 8.07(c), from and after the effective date specified in such Assignment
and Assumption, the Administrative Agent shall make all payments hereunder and
under the Notes in respect of the interest assigned thereby to the Lender
assignor and the Lender assignee thereunder in accordance with such Assignment
and Assumption, on a pro rata basis and subject to all appropriate adjustments
in such payments for periods prior to such effective date.
(a)Except as otherwise provided herein, whenever any payment hereunder or under
the Notes shall be stated to be due on a day other than a Business Day, such
payment shall be made on the next succeeding Business Day, and such extension of
time shall in such case be included in the computation of payment of interest or
Facility Fee, as the case may be; provided, however, that, if such extension
would cause payment of interest on or principal of Eurodollar Rate Advances to
be made in the next following calendar month, such payment shall be made on the
next preceding Business Day.
SECTION 2.15. Taxes. (a) Payments Free of Taxes. Any and all payments by or on
account of any obligation of any Borrower hereunder or under any other Loan
Document shall be made free and clear of and without reduction or withholding
for any Indemnified Taxes or Other Taxes, provided that if any Borrower shall be
required by applicable law to deduct any Indemnified

44
Rayonier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

Taxes (including any Other Taxes) from such payments, then (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 2.15) the Administrative Agent, Lender or Issuing Bank, as the case may
be, receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the applicable Borrower shall make such deductions
and (iii) the applicable Borrower shall timely pay the full amount deducted to
the relevant Governmental Authority in accordance with applicable law.
(a)Payment of Other Taxes by the Borrowers. Without limiting the provisions of
paragraph (a) above, the Borrowers shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
(b)Indemnification by the Borrowers. The applicable Borrower shall indemnify the
Administrative Agent, each Lender and any Issuing Bank, within ten (10) days
after demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.15) paid by the
Administrative Agent, such Lender or such Issuing Bank, as the case may be, and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to
Rayonier by a Lender or Issuing Bank (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender or
Issuing Bank, shall be conclusive absent manifest error.
(c)Evidence of Payments. As soon as practicable after any payment of Indemnified
Taxes or Other Taxes by any Borrower to a Governmental Authority, such Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
(d)Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which any
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to Rayonier (with a copy to the Administrative Agent), at the time
or times prescribed by applicable law or reasonably requested by Rayonier, the
applicable Borrower or the Administrative Agent, such properly completed and
executed documentation prescribed by applicable law as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if requested by Rayonier, the applicable Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Rayonier, the applicable Borrower
or the Administrative Agent as will enable Rayonier, the applicable Borrower or
the Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.
Without limiting the generality of the foregoing, any Foreign Lender shall
deliver to Rayonier and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement

45
Rayonier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

(and from time to time thereafter upon the request of Rayonier, the applicable
Borrower or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:
(i)duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party,
(ii)duly completed copies of Internal Revenue Service Form W-8ECI,
(iii)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the
applicable Borrower within the meaning of section 881(c)(3)(B) of the Code, or
(C) a “controlled foreign corporation” described in section 881(c)(3)(C) of the
Code and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or
(iv)any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the applicable Borrower to determine the withholding or
deduction required to be made.
(e)Treatment of Certain Refunds. If the Administrative Agent, a Lender or any
Issuing Bank determines, in its sole discretion, that it has received a refund
of any Taxes or Other Taxes as to which it has been indemnified by the Borrowers
or with respect to which any Borrower has paid additional amounts pursuant to
this Section 2.15, it shall pay to such Borrower an amount equal to such refund
(but only to the extent of indemnity payments made, or additional amounts paid,
by such Borrower under this Section 2.15 with respect to the Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent, such Lender or Issuing Bank, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that the Borrowers, upon the
request of the Administrative Agent, such Lender or Issuing Bank, agree to repay
the amount paid over to the applicable Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or Issuing Bank in the event the
Administrative Agent, such Lender or Issuing Bank is required to repay such
refund to such Governmental Authority. This paragraph shall not be construed to
require the Administrative Agent, any Lender or any Issuing Bank to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to any Borrower or any other Person.
SECTION 2.16. Sharing of Payments, Etc. If any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Revolving Credit Advances or other
obligations hereunder resulting in such Lender receiving payment of a proportion
of the aggregate amount of its Revolving Credit Advances and accrued interest
thereon or other such obligations greater than its pro rata share thereof as
provided herein, then the Lender receiving such greater proportion shall (a)
notify the Administrative Agent of such fact, and (b) purchase (for cash at face
value) participations in the Revolving Credit Advances and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with

46
Rayonier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

the aggregate amount of principal of and accrued interest on their respective
Revolving Credit Advances and other amounts owing them; provided that:
(i)if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
(ii)the provisions of this paragraph shall not be construed to apply to (x) any
payment made by any Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Revolving Credit Advances or participations in LC Disbursements to any assignee
or participant, other than to a Borrower or any Subsidiary thereof (as to which
the provisions of this paragraph shall apply).
Each Borrower hereby consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Borrower in the amount
of such participation
SECTION 2.17. Evidence of Debt. (a) Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
each Borrower to such Lender resulting from each Revolving Credit Advance owing
to such Lender from time to time, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder in respect
of Revolving Credit Advances. Each Borrower agrees that upon notice by any
Lender to any Borrower (with a copy of such notice to the Administrative Agent)
to the effect that a Note is required or appropriate in order for such Lender to
evidence (whether for purposes of pledge, enforcement or otherwise) the
Revolving Credit Advances owing to, or to be made by, such Lender, such Borrower
shall promptly execute and deliver to such Lender a Note payable to the order of
such Lender in a principal amount up to the Commitment of such Lender.
(a)The Register maintained by the Administrative Agent pursuant to
Section 8.07(c) shall include a control account, and a subsidiary account for
each Lender, in which accounts (taken together) shall be recorded (i) the date
and amount of each Revolving Credit Borrowing made hereunder, the applicable
Borrower thereof, the Type of Advances comprising such Revolving Credit
Borrowing and, if appropriate, the Interest Period applicable thereto, (ii) the
terms of each Assignment and Assumption delivered to and accepted by it,
(iii) the amount of any principal or interest due and payable or to become due
and payable from each Borrower to each Lender hereunder and (iv) the amount of
any sum received by the Administrative Agent from each Borrower hereunder and
each Lender's share thereof.
(b)Entries made in good faith by the Administrative Agent in the Register
pursuant to subsection (b) above, and by each Lender in its account or accounts
pursuant to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from each
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement, absent manifest error;
provided,

47
Rayonier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

however, that the failure of the Administrative Agent or such Lender to make an
entry, or any finding that an entry is incorrect, in the Register or such
account or accounts shall not limit or otherwise affect the obligations of any
Borrower under this Agreement.
SECTION 2.18. Use of Proceeds. The proceeds of the Revolving Credit Advances
shall be available (and each Borrower agrees that it shall use such proceeds)
solely first, to refinance Debt outstanding under the Existing Credit Agreement
and to pay fees and expenses incurred in connection with the transactions
contemplated by this Agreement, and, thereafter, for ongoing working capital
needs and general corporate purposes of the applicable Borrower and its
Subsidiaries (including, without limitation, acquisitions, repayment of Debt and
repurchase of Capital Stock). The Letters of Credit are to be used for the
general corporate purposes of the applicable Borrower.
SECTION 2.19. Increase in the Aggregate Commitments. (a) Rayonier may, at any
time prior to the Termination Date, by notice to the Administrative Agent,
request that the aggregate amount of the Commitments be increased on one or more
occasions by an amount in each case of not less than $25,000,000 and by an
amount not more than $150,000,000 in the aggregate for all such increases (each
a “Commitment Increase”) to be effective as of a date that is at least 90 days
prior to the scheduled Termination Date then in effect (the “Increase Date”) as
specified in the related notice to the Administrative Agent; provided, however,
no Default or Event of Default shall have occurred and be continuing as of the
date of such request or as of the Increase Date, or shall occur as a result
thereof.
(a)The Administrative Agent shall promptly notify the Lenders of a request by
Rayonier for a Commitment Increase, which notice shall include (i) the proposed
amount of such requested Commitment Increase, (ii) the proposed Increase Date
and (iii) the date by which Lenders wishing to participate in the Commitment
Increase must commit to an increase in the amount of their respective
Commitments (the “Commitment Date”). Each Lender that is willing to participate
in such requested Commitment Increase (each an “Increasing Lender”) shall give
written notice to the Administrative Agent on or prior to the Commitment Date of
the amount by which it is willing to increase its Commitment. No Lender shall be
obligated or entitled to participate in any Commitment Increase.
(b)Promptly following each Commitment Date, the Administrative Agent shall
notify Rayonier as to the amount, if any, by which each Lender is willing to
participate in the requested Commitment Increase, and Rayonier shall promptly
notify the Administrative Agent in writing, which shall in turn notify the
Lenders, of the amount of the Commitment Increase that is allocated to each such
Lender. In addition to the existing Lenders, Rayonier may extend offers to one
or more Eligible Assignees to participate in any portion of the requested
Commitment Increase; provided, however, that the Commitment of each such
Eligible Assignee shall be in an amount of $5,000,000 or an integral multiple of
$1,000,000 in excess thereof, and provided, further that any such Eligible
Assignee shall be approved by the Administrative Agent and each Issuing Bank.
(c)On the Increase Date, each Eligible Assignee that accepts an offer to
participate in a requested Commitment Increase in accordance with
Section 2.19(c) (each such Eligible Assignee, an “Assuming Lender”) shall become
a Lender party to this Agreement as of such Increase Date and the Commitment of
each Increasing Lender for such requested Commitment Increase shall be increased
by the amount allocated to such Lender pursuant to Section 2.19(c)) as of such
Increase

48
Rayonier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

Date; provided, however, that the Administrative Agent shall have received on or
before such Increase Date the following, each dated such date:
(i)(A) certified copies of resolutions of the Board of Directors of the
Borrowers approving the Commitment Increase and the corresponding modifications
to this Agreement and (B) an opinion of counsel for the Borrowers in form and
substance reasonably satisfactory to the Administrative Agent;
(ii)an assumption agreement from each Assuming Lender, if any, in form and
substance satisfactory to the Assuming Lender, the Borrowers and the
Administrative Agent (each an “Assumption Agreement”), duly executed by such
Assuming Lender, the Administrative Agent and the Borrowers; and
(iii)confirmation from each Increasing Lender of the increase in the amount of
its Commitment in a writing satisfactory to Rayonier and the Administrative
Agent.
(d)On each Increase Date, upon fulfillment of the conditions set forth in
Section 2.19(d), the Administrative Agent shall notify the Lenders (including,
without limitation, each Assuming Lender) and Rayonier, on or before 1:00 p.m.
(New York City time), by telecopier, of the occurrence of the Commitment
Increase to be effected on such Increase Date and shall record in the Register
the relevant information with respect to each Increasing Lender and each
Assuming Lender on such date.
SECTION 2.20. Mitigation Obligations; Replacement of Lenders.
(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.12, or requires any Borrower to pay additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 2.15, then such Lender shall (at the request of the
Borrower) use reasonable efforts to designate a different lending office for
funding or booking its Revolving Credit Advances hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.12 or 2.15,
as the case may be, in the future, and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The applicable Borrower hereby agrees to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.
(a)Replacement of Lenders. If any Lender requests compensation under
Section 2.12, or if any Borrower is required to pay additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.15 and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 2.20(a), or if
any Lender is a Defaulting Lender or a Non-Consenting Lender, then the
applicable Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 8.07), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:

49
Rayonier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

(i)the applicable Borrower shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 8.07;
(ii)such Lender shall have received payment of an amount equal to the
outstanding principal of its Revolving Credit Advances and participations in
LC Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents (including any
amounts under Section 2.23 from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the applicable Borrower (in the case
of all other amounts);
(iii)in the case of any such assignment resulting from a claim for compensation
under Section 2.12 or payments required to be made pursuant to Section 2.15,
such assignment will result in a reduction in such compensation or payments
thereafter;
(iv)such assignment does not conflict with applicable law; and
(v)in the case of any assignment resulting from a Lender becoming a
Non‑Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the applicable Borrower to require such assignment and
delegation cease to apply.
SECTION 2.21. Cash Collateral. At any time that there shall exist a Defaulting
Lender, within one (1) Business Day following the written request of the
Administrative Agent or any Issuing Bank (with a copy to the Administrative
Agent) the Borrowers shall, jointly and severally, Cash Collateralize the
Issuing Banks' Fronting Exposure with respect to such Defaulting Lender
(determined after giving effect to Section 2.22(a)(iv) and any Cash Collateral
provided by such Defaulting Lender) in an amount not less than the Minimum
Collateral Amount.
(a)Grant of Security Interest. Each Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of the Issuing Banks, and agrees to maintain, a first
priority security interest in all such Cash Collateral as security for the
Defaulting Lenders' obligation to fund participations in respect of LC
Obligations, to be applied pursuant to clause (b) below. If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the Issuing Banks as
herein provided (other than Liens of the types described in clause (a) of the
definition of “Permitted Liens”), or that the total amount of such Cash
Collateral is less than the Minimum Collateral Amount, the applicable Borrower
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender).
(b)Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.21 or Section 2.22 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender's obligation to fund participations in respect of LC
Obligations (including, as to Cash Collateral provided by a Defaulting Lender,
any interest

50
Rayonier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

accrued on such obligation) for which the Cash Collateral was so provided, prior
to any other application of such property as may otherwise be provided for
herein.
(c)Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce any Issuing Bank's Fronting Exposure shall no longer
be required to be held as Cash Collateral pursuant to this Section 2.21
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or (ii)
the determination by the Administrative Agent and each Issuing Bank that there
exists excess Cash Collateral; provided that, subject to Section 2.22, the
Person providing Cash Collateral and each Issuing Bank may agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure or
other obligations.
SECTION 2.22. Defaulting Lenders. (a) Defaulting Lender Adjustments.
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:
(i)Waivers and Amendments. Such Defaulting Lender's right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.
(ii)Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VI or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 8.05 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Bank hereunder; third, to Cash
Collateralize the Issuing Banks' Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.21; fourth, as Rayonier may
request (so long as no Default or Event of Default exists), to the funding of
any Revolving Credit Advance in respect of which such Defaulting Lender has
failed to fund its portion thereof as required by this Agreement, as determined
by the Administrative Agent; fifth, if so determined by the Administrative Agent
and Rayonier, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender's potential future funding obligations with
respect to Revolving Credit Advances under this Agreement and (y) Cash
Collateralize the Issuing Banks' future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with Section 2.21; sixth, to the payment of any amounts
owing to the Lenders or the Issuing Banks as a result of any judgment of a court
of competent jurisdiction obtained by any Lender or the Issuing Banks against
such Defaulting Lender as a result of such Defaulting Lender's breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to any Borrower as a result
of any judgment of a court of competent jurisdiction obtained by any Borrower
against such Defaulting Lender as a result of such Defaulting Lender's breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that

51
Rayonier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

if (x) such payment is a payment of the principal amount of any Revolving Credit
Advances or LC Disbursements in respect of which such Defaulting Lender has not
fully funded its appropriate share, and (y) such Revolving Credit Advances were
made or the related Letters of Credit were issued at a time when the conditions
set forth in Section 3.02 were satisfied or waived, such payment shall be
applied solely to pay the Revolving Credit Advances of, and LC Disbursements
owed to, all Non-Defaulting Lenders on a pro rata basis prior to being applied
to the payment of any Revolving Credit Advances of, or LC Disbursements owed to,
such Defaulting Lender until such time as all Revolving Credit Advances and
funded and unfunded participations in LC Obligations are held by the Lenders pro
rata in accordance with the Commitments under the Facility without giving effect
to Section 2.22(a)(iv). Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.22(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.
(iii)Certain Fees.
(A)Notwithstanding anything in Section 2.04(a) to the contrary, each Defaulting
Lender shall be entitled to receive a Facility Fee for any period during which
that Lender is a Defaulting Lender only to extent allocable to the sum of (1)
the outstanding principal amount of the Revolving Credit Advances funded by it,
and (2) its Applicable Percentage of the stated amount of Letters of Credit for
which it has provided Cash Collateral pursuant to Section 2.21.
(B)Notwithstanding anything in Section 2.04(c) to the contrary, each Defaulting
Lender shall be entitled to receive participation fees and fronting fees with
respect to Letters of Credit under Section 2.04(c) for any period during which
that Lender is a Defaulting Lender only to the extent allocable to its
Applicable Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to Section 2.21.
(C)With respect to any Facility Fee, participation fees and fronting fees not
required to be paid to any Defaulting Lender pursuant to clause (A) or
clause (B) above, the Borrowers, jointly and severally, shall (x) pay to each
Non‑Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender's participation in LC
Obligations that has been reallocated to such Non-Defaulting Lender pursuant to
clause (iv) below, (y) pay to each Issuing Bank the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such
Issuing Bank's Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such fee.
(iv)Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender's participation in LC Obligations shall be reallocated
among the Non-Defaulting Lenders in accordance with their respective Applicable
Percentages (calculated without regard to such Defaulting Lender's Commitment)
but only to the extent that (x) the conditions set forth in Section 3.02 are
satisfied at the time of such reallocation (and, unless

52
Rayonier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

any Borrower shall have otherwise notified the Administrative Agent at such
time, the Borrowers shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate Revolving Credit Exposure of any Non-Defaulting Lender to exceed
such Non-Defaulting Lender's Commitment. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender's increased exposure following such reallocation.
(v)Cash Collateral. If the reallocation described in clause (iv) above cannot,
or can only partially, be effected, the Borrowers shall, without prejudice to
any right or remedy available to it hereunder or under law, Cash Collateralize
the Issuing Banks' Fronting Exposure in accordance with the procedures set forth
in Section 2.21.
(b)Defaulting Lender Cure. If the Borrowers, the Administrative Agent and each
Issuing Bank agree in writing that a Lender is no longer a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Revolving Credit Advances of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Revolving Credit Advances and funded and unfunded participations in Letters of
Credit to be held pro rata by the Lenders in accordance with the Commitments
under the applicable Facility (without giving effect to Section 2.22(a)(iv)),
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of any Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender's having been a Defaulting Lender.
(c)Termination of Defaulting Lender. The Borrowers may terminate the unused
amount of the Commitment of any Lender that is a Defaulting Lender upon not less
than five (5) Business Days' prior notice to the Administrative Agent (which
shall promptly notify the Lenders thereof), and in such event the provisions of
Section 2.22(a)(ii) will apply to all amounts thereafter paid by the Borrowers
for the account of such Defaulting Lender under this Agreement (whether on
account of principal, interest, fees, indemnity or other amounts); provided that
(i) no Event of Default shall have occurred and be continuing, and (ii) such
termination shall not be deemed to be a waiver or release of any claim any
Borrower, the Administrative Agent, any Issuing Bank, or any Lender may have
against such Defaulting Lender.
SECTION 2.23. Breakage. The Borrowers shall, jointly and severally, indemnify
each Lender against any loss or expense that such Lender may sustain or incur as
a consequence of any event, other than a default by such Lender in the
performance of its obligations hereunder (but including, for the avoidance of
doubt, any loss or expense incurred as result of an assignment and delegation by
a Lender under Section 2.20(b) of this Agreement), which results in (a) such
Lender receiving or being deemed to receive any amount on account of the
principal of any Eurodollar

53
Rayonier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

Rate Advance prior to the end of the Interest Period in effect therefor, (b) the
conversion of any Eurodollar Rate Advance to an Alternate Base Rate Advance, or
the conversion of the Interest Period with respect to any Eurodollar Rate
Advance, in each case other than on the last day of the Interest Period in
effect therefor, or (c) any Eurodollar Rate Advance to be made by such Lender
(including any Eurodollar Rate Advance to be made pursuant to a conversion or
continuation under Section 2.10) not being made after notice of such Revolving
Credit Advance shall have been given by any Borrower hereunder (which
indemnified amount shall include, without limitation, any loss, cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Lender to fund the Revolving Credit Advance to be made by such
Lender as part of such Revolving Credit Borrowing when such Revolving Credit
Advance, as a result of such failure, is not made on such date) (any of these
events being called a “Breakage Event”). In the case of any Breakage Event, such
loss shall include an amount equal to the excess, as reasonably determined by
such Lender, of (i) its cost of obtaining funds for the Eurodollar Rate Advance
that is the subject of such Breakage Event for the period from the date of such
Breakage Event to the last day of the Interest Period in effect (or that would
have been in effect) for such Revolving Credit Advance over (ii) the amount of
interest likely to be realized by such Lender in redeploying the funds released
or not utilized by reason of such Breakage Event for such period. A certificate
of any Lender setting forth any amount or amounts which such Lender is entitled
to receive pursuant to this Section 2.23 shall be delivered to Rayonier and
shall be conclusive absent manifest error.
SECTION 2.24. Administrative Agent's Clawback. (a) Funding by Lenders;
Presumption by Administrative Agent. Unless the Administrative Agent shall have
received notice from a Lender (x) in the case of ABR Revolving Credit Advances,
one (1) hour prior to the proposed time of such Revolving Credit Borrowing and
(y) otherwise, prior to the proposed date of any Revolving Credit Borrowing that
such Lender will not make available to the Administrative Agent such Lender's
share of such Revolving Credit Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
Section 2.02 and may, in reliance upon such assumption, make available to the
applicable Borrowers a corresponding amount. In such event, if a Lender has not
in fact made its share of the applicable Revolving Credit Borrowing available to
the Administrative Agent, then the Borrowers jointly and severally, and the
applicable Lenders severally, agree to pay to the Administrative Agent forthwith
on demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the applicable Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of a payment to be made by such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation, and (ii) in the case of a
payment to be made by a Borrower, the interest rate at such time applicable to
Revolving Credit Advances comprising such Revolving Credit Borrowing. If a
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, then the Administrative Agent shall promptly
remit to the applicable Borrower the amount of such interest paid by such
Borrower for such period. If such Lender pays its share of the applicable
Revolving Credit Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender's Revolving Credit Advance included in such
Revolving Credit Borrowing. Any such payment by a Borrower shall be without
prejudice to any claim any Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

54
Rayonier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

(a)Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from Rayonier prior to the date
on which any payment is due to the Administrative Agent for the account of the
Lenders or the Issuing Banks hereunder that the applicable Borrower will not
make such payment, the Administrative Agent may assume that the applicable
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or the Issuing Banks,
as the case may be, the amount due. In such event, if the applicable Borrower
has not in fact made such payment, then each of the Lenders or the Issuing
Banks, as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or Issuing Bank,
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.
ARTICLE III
CONDITIONS PRECEDENT
SECTION 3.01. Conditions Precedent to Closing Date. This Agreement shall not
become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 8.01):
(a)Documents. The Administrative Agent shall have received each of the following
documents, each of which shall be satisfactory to the Administrative Agent (and
to the extent specified below, to each Lender) in form and substance:
(i)Executed Counterparts. From each party hereto either (A) multiple
counterparts of this Agreement, signed on behalf of such party or (B) written
evidence satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page to this Agreement) that such party has
signed a counterpart of this Agreement;
(ii)Corporate Documents. (A) Such documents and certificates as the
Administrative Agent or its counsel may reasonably request, certified as of the
Closing Date as complete and correct copies thereof by the Secretary or an
Assistant Secretary of each Borrower and Subsidiary Guarantor or, in the case of
RFR, by the Secretary or an Assistant Secretary of the Managing General Partner,
relating to (1) the organization, existence and good standing of such Borrower
or Subsidiary Guarantor, as the case may be, and, in the case of RFR, the
existence of any amendments to the Installment Note Agreement, (2) the
authorization of the execution, delivery and performance by such Borrower or
Subsidiary Guarantor, as the case may be, of the applicable Loan Documents and
of the borrowings hereunder by each Borrower, and (3) certificates as to the
incumbency and signature of each individual signing this Agreement and/or any
other Loan Document or other agreement or document contemplated hereby on behalf
of the applicable Borrower or Subsidiary Guarantor; and (B) in the case of RFR,
a certificate of another officer of the Managing General Partner as to the
incumbency and specimen signature of the Secretary or an Assistant Secretary
executing the certificate pursuant to clause (A) above;

55
Rayonier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

(iii)Financial Statements. Copies of the audited Consolidated balance sheets of
Rayonier and its Subsidiaries as of December 31, 2010 and the related
Consolidated statements of income and cash flows for the period ending as of
such date;
(iv)Guarantee. The Administrative Agent shall have received the Guarantee
Agreement substantially in the form of Exhibit C-1 hereto and executed by duly
authorized officers of Rayonier, ROC and TRS respectively;
(v)Subsidiary Guarantees. The Administrative Agent shall have received the
Subsidiary Guarantee Agreements substantially in the form of Exhibits C-2 and
C-3 hereto, in each case executed by duly authorized officers of the parties
thereto;
(vi)Certificate as to Absence of Material Adverse Effect. A certificate signed
by the chief executive officer, chief financial officer or a senior vice
president of each Borrower certifying that there has been no event or
circumstance since December 31, 2010 that, individually or in the aggregate, has
had or would be reasonably expected to have, either individually or in the
aggregate, a Material Adverse Effect; and
(vii)Other Documents. Such other documents as the Administrative Agent or any
Lender (acting through the Administrative Agent) may reasonably request.
(b)Repayments. The Administrative Agent shall have received documentation
satisfactory to the Administrative Agent evidencing that the Existing Credit
Agreement shall have been terminated and all respective amounts outstanding
thereunder shall have been repaid in full.
(c)Representations and Warranties. Each of the representations and warranties
made by each Borrower in or pursuant to the Loan Documents (except to the extent
applicable to an earlier date) shall be true and correct in all material
respects on and as of such date as if made on and as of such date.
(d)No Default. No Default or Event of Default shall have occurred and be
continuing on such date.
(e)Legal Opinions. The Administrative Agent shall have received the executed
legal opinions of (i) Rayonier's Vice President and General Counsel, and
(ii) Alston & Bird LLP, special counsel for the Borrowers and the Subsidiary
Guarantors, in each case (A) dated the Closing Date, (B) addressed to the
Issuing Banks, the Administrative Agent and the Lenders, (C) covering such
matters relating to this Agreement and the other Loan Documents, and the
transactions contemplated herein and therein, as the Administrative Agent shall
reasonably require, and (D) in form and substance, reasonably satisfactory to
the Administrative Agent.
(f)Closing Certificate. The Administrative Agent shall have received, with a
counterpart for each Lender, a closing certificate of each Borrower
substantially in the form of Exhibit D hereto, dated as of the Closing Date.
(g)“Know Your Customer” Information. At least five (5) Business Days prior to
the Closing Date, the Administrative Agent shall have received documentation and
other information requested in writing by the Administrative Agent at least five
(5) Business Days

56
Rayonier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

prior to the Closing Date that is required by bank regulatory authorities under
applicable “know your customer” and Anti-Money Laundering rules and regulations,
including, without limitation, the USA PATRIOT Act. Such documentation shall
include, without limitation, evidence satisfactory to the Administrative Agent
of (y) the listing of Capital Stock of Rayonier on the New York Stock Exchange
and (z) Rayonier's direct or indirect ownership of all of the outstanding
Capital Stock of ROC, TRS, RFR and any Subsidiary Guarantors hereunder;
(h)Closing Fees and Expenses. The Administrative Agent shall have received the
fees to be received on the Closing Date separately agreed to between the
Administrative Agent and Rayonier and shall have received reimbursement of all
reasonable costs and expenses (including reasonable fees and expenses of counsel
to the Administrative Agent) for which reasonably detailed invoices have been
provided to Rayonier at least one (1) Business Day prior to the Closing Date.
(i)Insurance. The Administrative Agent shall have received a certificate signed
by the chief executive officer or the chief financial officer of Rayonier
certifying that the policies of insurance described on the list attached thereto
provide the insurance required to be maintained by Rayonier and its Subsidiaries
pursuant to Section 5.01(e) of this Agreement.
(j)Additional Matters. All corporate and other proceedings, and all documents,
instruments and other legal matters in connection with the transactions
contemplated by this Agreement and the other Loan Documents shall be reasonably
satisfactory in form and substance to the Administrative Agent, and the
Administrative Agent shall have received such other documents, instruments and
legal opinions in respect of any aspect or consequence of the transactions
contemplated hereby or thereby as it shall reasonably request.
SECTION 3.02. Conditions Precedent to Each Loan Event. The agreement of each
Lender to make any Revolving Credit Advance, including the initial Revolving
Credit Advance, on the occasion of each Revolving Credit Borrowing and the
agreement of the Issuing Bank to issue, amend, renew or extend (and of each
Lender to participate in) any Letter of Credit (the making of any such Revolving
Credit Advance or the issuance, amendment, renewal or extension of (and the
participation in) any such Letter of Credit, a “Loan Event”) is subject to the
satisfaction of the following conditions precedent:
(a)Closing Date. The Closing Date shall have occurred;
(b)Notice of Revolving Credit Borrowing. In the case of Revolving Credit
Advances made pursuant to Section 2.01, the Administrative Agent shall have
received a Notice of Revolving Credit Borrowing in compliance with the terms
hereof.
(c)Representations and Warranties. Each of the representations and warranties
made by each Borrower in or pursuant to the Loan Documents (except for the
representations and warranties specified in Section 4.01(e), (f) and (g)(i))
shall be true and correct in all material respects on and as of such date as if
made on and as of such date (both before and after giving effect to such Loan
Event).
(d)No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to such Loan Event requested to
be made on such date.

57
Rayonier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

Each Loan Event shall constitute a representation and warranty by each Borrower
as of the date of such Loan Event that the conditions contained in this
Section 3.02 have been satisfied.
SECTION 3.03. Conditions Precedent to Additional Subsidiary Guarantor. The
effectiveness of the designation of any Subsidiary of Rayonier as an Additional
Subsidiary Guarantor shall be subject to the satisfaction of the following
conditions precedent:
(a)Corporate Documents. The Administrative Agent shall have received the
Additional Subsidiary Guarantor Guarantee Agreement substantially in the form of
Exhibit C-4 hereto and executed by a duly authorized officer of such Additional
Subsidiary Guarantor, and each of the following, in form and substance
satisfactory to the Administrative Agent, (i) copies of the articles of
incorporation (or the equivalent thereof) of such Additional Subsidiary
Guarantor, together with all amendments thereto, and a certificate of good
standing (or the equivalent thereof), each certified by the appropriate
governmental officer in its jurisdiction of organization, as well as any other
information required by the USA PATRIOT ACT, as determined by the Administrative
Agent, (ii) copies, certified by the secretary or assistant secretary (or
equivalent thereof) of the Additional Subsidiary Guarantor, of its by-laws (or
the equivalent thereof) and of its board of directors' (or the equivalent
thereof) resolutions and resolutions or actions of any other body authorizing
the execution of the Additional Subsidiary Guarantor Guarantee Agreement, and
(iii) such other documents and certificates as the Administrative Agent or its
counsel may reasonably request, each of which shall be certified as of the date
of the effective date of such designation as complete and correct copies thereof
by the Secretary or an Assistant Secretary of such Additional Subsidiary
Guarantor relating to (A) the organization, existence and good standing of such
Additional Subsidiary Guarantor, (B) the authorization of the execution,
delivery and performance by such Additional Subsidiary Guarantor or the
Additional Subsidiary Guarantor Guarantee Agreement, and (C) certificates as to
the incumbency and signature of each individual signing Additional Subsidiary
Guarantor Guarantee Agreement on behalf of such Additional Subsidiary Guarantor;
(b)Representations and Warranties. The representations and warranties contained
in the Additional Subsidiary Guarantor Guarantee Agreement shall be true and
correct in all material respects as to such Additional Subsidiary Guarantor and
its Subsidiaries on and as of such date as if made on and as of such date;
(c)No Event of Default. No Event of Default shall have occurred and be
continuing as of such date, or would immediately occur as a result of the
effectiveness of such designation; and
(d)Legal Opinions. The Administrative Agent shall have received, with a
counterpart for each Lender, the executed legal opinions, each of which shall
be, in form and substance, satisfactory to the Administrative Agent, of
(i) Rayonier's Vice President and General Counsel, and (ii) special counsel for
the Additional Subsidiary Guarantor acceptable to the Administrative Agent, as
to due authorization, execution and enforceability of the Additional Subsidiary
Guarantor Guarantee Agreement and as to such other matters as any Lender through
the Administrative Agent may reasonably request.
 

58
Rayonier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES
SECTION 4.01 Representations and Warranties of the Borrowers. Each Borrower
represents and warrants as follows:
(a)Organization. Each Loan Party (i) is duly organized or formed, validly
existing and in good standing under the laws of the jurisdiction of its
organization or formation, (ii) has all requisite power and authority, and the
legal right to own and operate its property, to lease the property it operates
as lessee and to conduct the business in which it is currently engaged except to
the extent that the failure to have such power and authority and the legal right
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect, and (iii) is duly qualified to conduct business, and is in good
standing, under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such qualification
except to the extent that the failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.
(b)Power and Authority. The execution, delivery and performance by each Loan
Party of the Loan Documents to which it is a party are within such Loan Party's
requisite powers, have been duly authorized by all requisite action, including
member or partnership action and do not contravene (i) such Loan Party's
certificate or articles of incorporation, formation or organization, the
operating agreement, the partnership agreement, the by-laws or other similar
organizational agreement, as applicable or (ii) law or any material contractual
restriction binding on or affecting such Loan Party or, to the actual knowledge
of a Responsible Officer of such Loan Party, any other contractual restriction
binding on or affecting such Loan Party.
(c)Governmental Approvals. No authorization or approval or other action by, and
no notice to or filing with, any Governmental Authority, regulatory body or any
other third party is required for the due execution, delivery and performance by
any Loan Party of the Loan Documents to which it is a party.
(d)Enforceability. This Agreement and any other Loan Document have been, and
each of the Notes and other Loan Documents to be delivered by any Loan Party
when delivered hereunder will have been, duly executed and delivered by the
applicable Loan Party. This Agreement and any other Loan Document are, and each
of the Notes when delivered hereunder will be, the legal, valid and binding
obligation of the applicable Loan Party enforceable against such Loan Party in
accordance with their respective terms; provided that the enforceability hereof
and thereof is subject in each case to general principles of equity and to
bankruptcy, insolvency and similar laws affecting the enforcement of creditors'
rights generally.
(e)Financial Statements. The Consolidated balance sheet of Rayonier and its
Subsidiaries as at December 31, 2010, and the related Consolidated statements of
income and cash flows of Rayonier and its Subsidiaries for the fiscal year then
ended, accompanied by an opinion of Deloitte & Touche LLP, independent public
accountants, and duly certified by a Responsible Officer of Rayonier, fairly
present, in all material respects, the Consolidated financial condition of
Rayonier and its Subsidiaries as at such dates and the Consolidated results

59
Rayonier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

of the operations of Rayonier and its Subsidiaries for the fiscal year then
ended, all in accordance with GAAP consistently applied.
(f)No Material Adverse Change. Since December 31, 2010, there has been no
Material Adverse Change.
(g)Litigation. There is no pending or, to the knowledge of any Responsible
Officer threatened in writing, action or proceeding, including, without
limitation, any Environmental Action, affecting such Borrower or any of its
Subsidiaries before any court, governmental agency or arbitrator that (i) could
be reasonably likely to have a Material Adverse Effect (other than as set forth
in Schedule 4.01(g) (the “Disclosed Litigation”)), and since the date of
Schedule 4.01(g) was prepared there has been no material adverse change in the
status, or financial effect on such Borrower or any of its Subsidiaries, of the
Disclosed Litigation from that described in Schedule 4.01(g) or (ii) purports to
affect the legality, validity or enforceability of this Agreement, any Note or
the other Loan Documents.
(h)No Violation; Compliance with Laws. No Loan Party or Subsidiary of any Loan
Party is in violation of any law, rule or regulation (including any zoning,
building, Environmental Laws, ordinance, code or approval or any building
permit) or any restrictions of record or agreements affecting such material
properties or assets, or is in default with respect to any judgment, writ,
injunction, decree or order of any Governmental Authority, where any such
violation or default could reasonably be expected to result in a Material
Adverse Effect.
(i)Accuracy of Information. No written information, report, financial statement,
exhibit or schedule furnished by or on behalf of any Borrower or any of its
Subsidiaries to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or any other Loan Document or included herein or
delivered pursuant hereto, when taken as a whole, contained or contains any
material misstatement of fact or omitted or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were or are made, not misleading. For purposes of this
subsection, such information, report, financial statement, exhibit or schedule
shall not include projections and information of a general economic or general
industry nature.
(j)Federal Reserve Regulations.
(i)No Borrower nor any of the Subsidiaries is engaged principally, or as one of
its important activities, in the business of extending credit for the purpose of
buying or carrying Margin Stock.
(ii)No part of the proceeds of any Revolving Credit Advance or any Letter of
Credit will be used, whether directly or indirectly, and whether immediately,
incidentally or ultimately, for any purpose that entails a violation of, or that
is inconsistent with, the provisions of the Regulations of the Board, including
Regulation T, U or X.
(k)Taxes. Each Borrower and each of its Subsidiaries has timely filed or caused
to be filed all federal and, to the extent the failure to timely file such
return could reasonably be expected to result in a Material Adverse Effect,
other tax returns which are required to be filed and has paid or caused to be
paid all taxes (including interest and penalties) shown to be due

60
Rayonier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

and payable on said returns or on any assessments made against it or any of its
property and all other taxes, fees or other charges imposed on it or any of its
property by any Governmental Authority (other than any tax, fee or other charge
the failure to pay which could not reasonably be expected to have a Material
Adverse Effect or the amount or validity of which is currently being contested
in good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the applicable Borrower
or such Subsidiary, as the case may be); and no tax Lien has been filed, and, to
the knowledge of each Borrower, no claim is being asserted, with respect to any
such tax, fee or other charge, other than any such Lien or claim which could not
reasonably be expected to have a Material Adverse Effect.
(l)Environmental Matters.
(i)Except as set forth in Schedule 4.01(l)(i), the operations and properties of
each Borrower and each of its Subsidiaries comply with all Environmental Laws,
all Environmental Permits have been obtained and are in effect for the
operations and properties of such Borrower and each of its Subsidiaries, and
such Borrower and each of its Subsidiaries are in compliance with all such
Environmental Permits except where the failure to comply with any such
Environmental Laws or the failure to obtain or maintain in effect any such
Environmental Permits, in either case, would not reasonably be expected to have
a Material Adverse Effect.
(ii)Except as set forth in Rayonier's Form 10-K for 2010 and on
Schedule 4.01(l)(ii), to the knowledge of the applicable Borrower, there are no
circumstances that are reasonably likely to form the basis of an Environmental
Action against such Borrower or any of its Subsidiaries that has, or could be
reasonably likely to have, a Material Adverse Effect.
(iii)Except as set forth in Rayonier's Form 10-K for 2010 and on Schedule
4.01(l)(iii), there has been no Release of Hazardous Materials at any real
property currently owned or operated by the Borrower or any of its Subsidiaries,
or, during the period of its ownership or operation thereof, on any real
property formerly owned or operated by Borrower or any of its Subsidiaries that
has, or could reasonably be likely to have, a Material Adverse Effect; and
neither the Borrower nor any of its Subsidiaries is conducting or funding any
investigation, remediation, cleanup, or corrective or remedial action relating
to any Release of Hazardous Materials that has had, or could reasonably be
likely to have, a Material Adverse Effect.
(m)CERCLA. Except as set forth in Schedule 4.01(m), none of the properties
currently or formerly owned or operated by any Borrower or any of its
Subsidiaries is listed or, to the knowledge of any Borrower, proposed for
listing on the National Properties List under CERCLA (the “NPL”) or on the
Comprehensive Environmental Response, Compensation and Liability Information
System maintained by the U.S. Environmental Protection Agency (“CERCLIS”) or any
analogous state list where such listing or proposed listing has had, or could
reasonably be likely to have, a Material Adverse Effect.
(n)Transportation of Hazardous Materials. Except as set forth in
Schedule 4.01(n), to

61
Rayonier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

the knowledge of any Borrower, neither any Borrower nor any of its Subsidiaries
has transported or arranged for the transportation of any Hazardous Materials to
any location that is listed or proposed for listing on the NPL or on the
CERCLIS, which could reasonably be likely to lead to claims against any Borrower
or such Subsidiary for any remedial work, damage to natural resources or
personal injury that has had, or could reasonably be likely to have, a Material
Adverse Effect.
(o)ERISA. Except as would not reasonably be expected individually or in the
aggregate, to have a Material Adverse Effect: (i) No ERISA Event has occurred or
is reasonably expected to occur with respect to any Plan, (ii) Neither any
Borrower nor any of its ERISA Affiliates has incurred or is reasonably expected
to incur any Withdrawal Liability to any Multiemployer Plan, (iii) Neither any
Borrower nor any of its ERISA Affiliates has been notified by the sponsor of a
Multiemployer Plan that such Multiemployer Plan is in reorganization (within the
meaning of Section 4241 of ERISA), insolvent (within the meaning of Section 4245
of ERISA), has been terminated, within the meaning of Title IV of ERISA, or has
been determined to be in “endangered” or “critical” status within the meaning of
Section 432 of the Code or Section 305 of ERISA and no such Multiemployer Plan
is reasonably expected to be in reorganization, insolvent or to be terminated,
within the meaning of Title IV of ERISA or in endangered or critical status.
(iv) Except as set forth in Schedule 4.01(o), as of the date indicated on
Schedule 4.01(o) neither any Borrower nor any of its Subsidiaries have material
liability with respect to “accumulated post-retirement benefit obligations”
within the meaning of Statement of Financial Accounting Standards No. 106 and
(v) Schedule B (Actuarial Information) to the most recent annual report
(Form 5500 Series) for each Plan, copies of which have been filed with the
Internal Revenue Service and, if requested, furnished to the Administrative
Agent pursuant to Section 5.01(k)(ix) hereof, is complete and accurate in all
material respects and fairly presents the funding status of such Plan, and since
the date of such Schedule B there has been no material adverse change in such
funding status.
(p)Investment Company Act. None of the Borrowers or any of their respective
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.
(q)NYSE Listing; REIT Status. The common stock of Rayonier is listed on the New
York Stock Exchange (or on another nationally recognized securities exchange),
there is no proceeding pending to delist such common stock from such exchange,
and Rayonier is in good standing on such exchange. Rayonier is qualified as a
REIT under Section 856 of the Code and is in material compliance with all other
provisions of the Code applicable to Rayonier as a REIT.
(r)Senior Indebtedness. The obligations of RFR under this Agreement or any other
Loan Document constitute Senior Debt.
(s)Sanction Persons. No Borrower or Subsidiary of any Borrower, nor to the
knowledge of any Responsible Officer, any director, officer, agent, employee or
Affiliate of any Borrower or any Subsidiary is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and no Borrower will make use, whether directly or
indirectly, of the proceeds of the Revolving Credit Advances or the Letters of
Credit or otherwise make available such proceeds to any Person, for the purpose
of financing

62
Rayonier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

the activities of any Person currently subject to any U.S. sanctions
administered by OFAC.
 
ARTICLE V
COVENANTS OF THE BORROWERS
SECTION 5.01Affirmative Covenants. Each Borrower hereby agrees that for so long
as any of the Commitments remains in effect, any Revolving Credit Advance
remains outstanding and unpaid, any Letter of Credit remains outstanding (unless
the outstanding amount of the LC Exposure related to such Letter of Credit has
been Cash Collateralized), or any obligation of any Borrower is owing to any
Lender, any Issuing Bank or the Administrative Agent hereunder or under any
other Loan Document (other than contingent obligations, which pursuant to
Section 8.04(f), shall survive the payment in full of all other amounts referred
to in such Section 8.04(f)), each Borrower shall:
(a)Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply in all material respects, with all material applicable laws, rules,
regulations and orders, such compliance to include, without limitation,
compliance with (i) ERISA and (ii) Environmental Laws to the extent, and subject
to the qualifications, set forth in Section 5.01(d).
(b)Payment of Taxes, Etc. Pay and discharge, and cause each of its Subsidiaries
to pay and discharge, before the same shall become delinquent, (i) all federal
and other material taxes, assessments and governmental charges or levies imposed
upon it or upon its property and (ii) all lawful claims that, if unpaid, might
by law become a Lien upon its property; provided, however, that no Borrower nor
any of its Subsidiaries shall be required to pay or discharge any such tax,
assessment, charge or claim that is being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP are being
maintained on the books of the applicable Borrower or such Subsidiary.
(c)Payment of Obligations. Pay, discharge or otherwise satisfy, and cause each
of its Subsidiaries to pay, discharge or otherwise satisfy, at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature, or in the case of any trade payable before such
trade payable becomes Debt, except where the amount or validity thereof is
currently being contested in good faith and by appropriate proceedings and as to
which appropriate reserves, if any, to the extent required in accordance with
GAAP, are being maintained.
(d)Compliance with Environmental Laws. (i) Comply and cause each of its
Subsidiaries to comply with all Environmental Laws and Environmental Permits
applicable to the conduct of the business of such Borrower or any of its
Subsidiaries or necessary for their operations and properties, and (ii) obtain
and renew, and cause each of its Subsidiaries to obtain and renew, all
Environmental Permits applicable to the conduct of the business of the
applicable Borrower or any of its Subsidiaries or necessary for their operations
and properties; except, (x) with respect to clauses (i) and (ii) above, to the
extent that any such Environmental Law or the terms of any Environmental Permit
are being contested in good faith and by proper proceedings and as to which
appropriate reserves, if any, to the extent required in accordance with GAAP,
are being maintained or (y) with respect to clause (i) above, if the failure to
comply with any such Environmental Law or Environmental Permit, or with respect
to clause (ii) above, if the failure

63
Rayonier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

to obtain or renew any such Environmental Permit, would not reasonably be
expected to have a Material Adverse Effect.
(e)Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, insurance (including self-insurance, in amounts consistent with
industry practice and custom) with responsible insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which the applicable Borrower or such Subsidiary operates.
(f)Preservation of Corporate Existence, Etc. Preserve and maintain, and cause
each of its Subsidiaries to preserve and maintain, its corporate existence,
rights (charter and statutory) and franchises; provided, however, that any
Borrower and its Subsidiaries may consummate any merger or consolidation
permitted under Section 5.03(c), and provided, further that no Borrower nor any
of its Subsidiaries shall be required to preserve any right or franchise or the
corporate existence of any Subsidiary of such Borrower (other than, in the case
of Rayonier, ROC, TRS and RFR, except as a result of any merger or consolidation
permitted under Section 5.03(c)) if the Board of Directors of such Borrower or
such Subsidiary shall determine that the preservation thereof is no longer
desirable in the conduct of the business of such Borrower or such Subsidiary, as
the case may be, and that the loss thereof is not disadvantageous in any
material respect to Rayonier and its Subsidiaries taken as a whole or the
Lenders.
(g)Visitation Rights. At any reasonable time and from time to time, upon
reasonable prior notice, permit, and shall cause each of its Subsidiaries to
permit, the Administrative Agent or, subject to the proviso hereto, any of the
Lenders or Issuing Bank or any agents or representatives thereof to examine and
make copies of and abstracts from the records and books of account of, and visit
the properties of any Borrower and any of its Subsidiaries, as shall be
reasonably requested, and to discuss the affairs, finances and accounts of any
Borrower and any of its Subsidiaries with any of their officers and with their
independent certified public accountants (subject to such accountants' customary
policies and procedures), provided that, unless (x) an Event of Default has
occurred and is continuing or (y) the Corporate Credit Rating assigned by S&P is
lower than BBB- and the Corporate Credit Rating assigned by Moody's is lower
than Baa3, none of the Borrowers shall be required to comply with this
Section 5.01(g) with respect to any of the Lenders, Issuing Bank or any agents
or representatives thereof (other than the Administrative Agent) and the
Administrative Agent shall not exercise such rights more than two times during
any calendar year. The Administrative Agent, the Issuing Banks and the Lenders
shall give the Borrowers and the Subsidiaries the opportunity to participate in
any discussions with their independent public accountants. Notwithstanding
anything to the contrary in this Section 5.01(g), none of the Borrowers or any
of their Subsidiaries will be required to disclose, permit the inspection,
examination or making copies or abstracts of, or discussion of, any document,
information or other matter that (a) in respect of which disclosure to the
Administrative Agent, any Issuing Bank or any Lender (or their respective agents
or representatives) is prohibited by (i) applicable law or (ii) so long as an
actual or deemed entry of an order for relief with respect to any Borrower under
the Federal Bankruptcy Code has not occurred, a bona fide arm's length third
party contract with a Person who is not an Affiliate of Rayonier or of any of
its Subsidiaries, or (b) is subject to attorney-client or similar privilege.
(h)Keeping of Books. Keep, and cause each of its Subsidiaries to keep, proper
books

64
Rayonier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

of record and account, in which appropriate entries that are correct in all
material respects shall be made, of all financial transactions and the assets
and business of each Borrower and each such Subsidiary so as to permit
preparation of their Consolidated financial statements in accordance with GAAP.
(i)Maintenance of Properties, Etc. Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, all of its properties that are necessary
or, in the reasonable judgment of the applicable Borrower or such Subsidiary,
useful in the conduct of its business in good working order and condition,
ordinary wear and tear excepted.
(j)Transactions with Affiliates. Conduct, and cause each of its Subsidiaries to
conduct, all transactions otherwise permitted under this Agreement with any of
their Affiliates on terms that are fair and reasonable and no less favorable to
the applicable Borrower or such Subsidiary than it would obtain in a comparable
arm's-length transaction with a Person not an Affiliate other than:
(i)transactions between any Borrower and any of its wholly-owned Subsidiaries;
(ii)transactions among wholly-owned Subsidiaries of any Borrower;
(iii)employment and severance arrangements between any of the Borrowers or any
of their Subsidiaries and their respective officers and employees in the
Ordinary Course of Business and equity transactions pursuant to equity based
plans and employee benefit plans and arrangements;
(iv)the non‑exclusive licensing of trademarks, copyrights, patents or other
intellectual property in the Ordinary Course of Business to permit the
commercial exploitation thereof between or among Affiliates and any of the
Borrowers or any of their Subsidiaries; and
(v)payment of customary fees and reasonable out‑of-pocket costs to, and
indemnities provided on behalf of, directors, officers and employees of any of
the Borrowers or any of their Subsidiaries in the Ordinary Course of Business.
(k)Reporting Requirements. Furnish to the Administrative Agent for delivery to
each Lender (which may be delivered via posting on Intralinks or another similar
electronic platform):
(i)as soon as available and in any event within fifty (50) days after the end of
each of the first three Fiscal Quarters in each fiscal year of Rayonier,
unaudited Consolidated balance sheets of Rayonier and its Subsidiaries as of the
end of such quarter and Consolidated statements of income and cash flows of
Rayonier and its Subsidiaries for the period commencing at the end of the
previous fiscal year and ending with the end of such quarter, certified by the
chief financial officer of Rayonier as having been prepared in accordance with
GAAP (subject to year-end audit adjustments and absence of footnotes);
(ii)as soon as available and in any event within ninety (90) days after the end
of each fiscal year of Rayonier, a copy of the annual audit report for such year
for Rayonier and its Subsidiaries, containing Consolidated balance sheets of
Rayonier and its Subsidiaries as of the end of such fiscal year and Consolidated
statements of income

65
Rayonier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

and cash flows of Rayonier and its Subsidiaries for such fiscal year, in each
case accompanied by an opinion by a nationally recognized firm of independent
public accountants, which opinion shall be prepared in accordance with generally
accepted auditing standards and shall not be subject to any “going concern” or
like qualification or exception or any qualification or exception as to the
scope of such audit not acceptable to the Required Lenders;
(iii)together with the financial statements required to be delivered in
accordance with clauses (i) and (ii) above, (A) a certificate of the chief
financial officer of Rayonier stating that no Default has occurred and is
continuing or, if a Default has occurred and is continuing, a statement as to
the nature thereof and the action that Rayonier and its Subsidiaries have taken
and propose to take with respect thereto and (B) a schedule in form and detail
reasonably satisfactory to the Administrative Agent of the computations used by
Rayonier in determining compliance with the covenants contained in Section 5.05;
(iv)promptly after any Responsible Officer of any Borrower becomes aware of and
in any event within five Business Days after becoming aware of each Default,
continuing on the date of such statement, a statement of the chief financial
officer of Rayonier setting forth details of such Default and the action that
Rayonier has taken and proposes to take with respect thereto;
(v)promptly after the sending or filing thereof, copies of all reports that any
Borrower sends to any of the holders of public securities, and copies of all
reports and registration statements that any Borrower or any of its Subsidiaries
files with the SEC or any national securities exchange;
(vi)promptly after any Responsible Officer of any Borrower becomes aware of the
commencement thereof, notice of all actions and proceedings before any court,
governmental agency or arbitrator affecting such Borrower or any of its
Subsidiaries of the type described in Section 4.01(g);
(vii)promptly and in any event within ten (10) Business Days after any
Responsible Officer knows or has reason to know (i.e., is on due “inquiry”
notice) that any ERISA Event has occurred that could reasonably be expected to
have a Material Adverse Effect, a statement of the chief financial officer of
Rayonier describing such ERISA Event and the action, if any, that Rayonier
and/or its applicable ERISA Affiliates have taken and/or propose to take with
respect thereto;
(viii)promptly and in any event within five Business Days after receipt thereof
by Rayonier or any of its ERISA Affiliates, of copies of each notice from the
PBGC stating its intention to terminate any Plan or to have a trustee appointed
to administer any such Plan if such termination could reasonably be expected to
have a Material Adverse Effect;
(ix)upon the request of the Administrative Agent after the filing thereof with
the Internal Revenue Service, copies of each Schedule SB (Actuarial Information)
to the annual report (Form 5500 Series) with respect to each Plan;
(x)promptly and in any event within five (5) Business Days after receipt thereof

66
Rayonier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

by Rayonier or any of its ERISA Affiliates from the sponsor of a Multiemployer
Plan, copies of each notice concerning (x) the imposition of Withdrawal
Liability by any such Multiemployer Plan, (y) the reorganization, insolvency or
termination, within the meaning of Title IV of ERISA, of any such Multiemployer
Plan or a determination that a Multiemployer Plan is “endangered” or “critical”
status within the meaning of Section 432 of the Code or Section 305 of ERISA or
(z) the amount of liability incurred, but in each case, only to the extent that
a Material Adverse Effect could reasonably be expected to occur as a result of
any event or events described in clauses (x), (y) or (z), whether individually
or in the aggregate;
(xi)as soon as practical and in any event promptly after the receipt thereof by
any Borrower, copies of all written claims, complaints, notices or inquiries
relating to compliance by such Borrower or any of its Subsidiaries with any
Environmental Law or Environmental Permit that could reasonably be likely to
have a Material Adverse Effect or could reasonably be likely to (x) form the
basis of an Environmental Action against such Borrower or any of its
Subsidiaries or such property that could reasonably be likely to have a Material
Adverse Effect or (y) cause any such property to be subject to any restrictions
on ownership, occupancy, use or transferability under any Environmental Law that
could reasonably be likely to have a Material Adverse Effect;
(xii)promptly such other information and data with documentation and other
information required by bank regulatory authorities under applicable “know your
customer” and Anti-Money Laundering rules and regulations (including, without
limitation, the USA PATRIOT Act), including, without limitation, evidence
satisfactory to the Administrative Agent of (x) the listing of Capital Stock of
Rayonier on the New York Stock Exchange (or other nationally recognized
securities exchange) and (y) Rayonier's ownership of all of the outstanding
Capital Stock of TRS and RFR, as from time to time may be reasonably requested
by the Administrative Agent; and
(xiii)such other information respecting the condition or operations, financial
or otherwise, of any Borrower or any of its Subsidiaries as any Lender or
Issuing Bank, in each case, through the Administrative Agent may from time to
time reasonably request.
Information required to be delivered pursuant to this Section 5.01(k) shall be
deemed to have been delivered to the Lenders when it has been delivered to the
Administrative Agent.
Notwithstanding any of the foregoing, at any time when Rayonier is subject to
the reporting requirements of Section 13(a)(2) of the Securities Exchange Act of
1934, Rayonier shall be deemed to have complied with the requirements of
clauses (i), (ii), (v) and (vi) above, if Rayonier shall include such
information in timely filings made with the SEC by Rayonier.
(l)Subsidiary Guarantees.
(i)Cause at all times domestic Subsidiaries of RFR to be party to the RFR
Subsidiary Guarantee Agreement such that as of the Closing Date and as of the
60th day after the end of each Fiscal Quarter thereafter (and at any time as a
condition precedent to (and immediately after giving effect to) any merger,
consolidation, liquidation or other disposition of assets permitted by Section
5.03(c)(y)(ii) or 5.03(d)(iii), (x) the aggregate amount of Consolidated Assets
attributable to RFR and RFR Subsidiary Guarantors are

67
Rayonier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

not less than 90% of the Consolidated Assets of RFR and its domestic
Subsidiaries and (y) the aggregate amount of gross revenues attributable to RFR
and the RFR Subsidiary Guarantors do not constitute less than 90% of the
aggregate gross revenues of RFR and its domestic Subsidiaries (in the case of
(x) and (y), calculated as of the last day of RFR's and its Subsidiaries' most
recently ended Fiscal Quarter for which financial statements have been or are
required to have been delivered pursuant to Section 5.01(k) for the four
consecutive Fiscal Quarters ending with such Fiscal Quarter); provided that in
the event that any Subsidiary of RFR guarantees any other Debt of RFR, such
Subsidiary shall promptly execute and deliver a supplement to the RFR Subsidiary
Guarantee Agreement as a supplemental guarantor.
(ii)Cause at all times domestic Subsidiaries of TRS to be party to the TRS
Subsidiary Guarantee Agreement such that as of the Closing Date and as of the
60th day after the end of each Fiscal Quarter thereafter (and at any time as a
condition precedent to (and immediately after giving effect to) any merger,
consolidation, liquidation or other disposition of assets permitted by Section
5.03(c)(y)(i) or 5.03(d)(iii), (x) the aggregate amount of Consolidated Assets
attributable to TRS and TRS Subsidiary Guarantors is not less than 90% of the
Consolidated Assets of TRS and its domestic Subsidiaries and (y) the amount of
aggregate gross revenues attributable to TRS and the TRS Subsidiary Guarantors
does not constitute less than 90% of the aggregate gross revenues of TRS and its
domestic Subsidiaries (in the case of (x) and (y), calculated as of the last day
of TRS's and its Subsidiaries' most recently ended Fiscal Quarter for which
financial statements have been or are required to have been delivered pursuant
to Section 5.01(k) for the four consecutive Fiscal Quarters ending with such
Fiscal Quarter); provided that in the event that any Subsidiary of TRS
guarantees any other Debt of TRS, such Subsidiary shall promptly execute and
deliver a supplement to the TRS Subsidiary Guarantee Agreement as a supplemental
guarantor.
(iii)In maintaining such guarantees, the supplement or joinder to any Subsidiary
Guarantee executed by any Subsidiary Guarantors shall promptly be executed and
delivered to the Administrative Agent for the benefit of each of the Lenders and
Issuing Banks and shall be substantially identical to the guarantees previously
executed by each of the other Subsidiary Guarantors, together with such
supporting documentation, including corporate resolutions and opinions of
counsel with respect to such additional guarantee, as may be reasonably required
by the Administrative Agent.
(iv)In the event of a sale or other disposition of all or substantially all of
the assets of any Subsidiary Guarantor, by way of merger, consolidation or
otherwise, or a sale or other disposition of all of the Capital Stock of any
Subsidiary Guarantor, then such Subsidiary Guarantor (in the event of a sale or
disposition, by way of merger, consolidation or otherwise, of all of the Capital
Stock of such Subsidiary Guarantor) or the Person acquiring the property (in the
event of a sale or other disposition of all or substantially all of the assets
of such Subsidiary Guarantor) will be released and relieved of any obligations
under its respective Guarantee; provided that (y) such Subsidiary Guarantor or
other Person, as the case may be, is concurrently released and relieved of any
obligations it may have with respect to all other guarantees of Debt of such
Borrower and (z) after such release Rayonier remains in compliance with
Section 5.01(l)(i) and

68
Rayonier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

(ii).
(m)RFR Guarantee. Following the termination or cessation of the RFR Guarantee
Restrictions, RFR shall, within five (5) Business Days of the date of such
termination or cessation, execute and deliver to the Administrative Agent a
joinder to the Guarantee Agreement in the form attached as Annex I to the
Guarantee Agreement, and shall thereafter be a “Guarantor” (as such term is
defined in the Guarantee Agreement) party to the Guarantee Agreement, and
pursuant thereto, shall guarantee the “Obligations” (as such term is defined in
the Guarantee Agreement) of the other Borrowers under this Agreement and the
other Loan Documents.
SECTION 5.02.Rayonier's Additional Affirmative Covenants. In addition to the
affirmative covenants set forth in Section 5.01, Rayonier hereby agrees that for
so long as any of the Commitments remains in effect, any Revolving Credit
Advance remains outstanding and unpaid, any Letter of Credit remains outstanding
(unless the outstanding amount of the LC Exposure related to such Letter of
Credit has been Cash Collateralized), or any obligation of any Borrower is owing
to any Lender, any Issuing Bank or the Administrative Agent hereunder or under
any other Loan Document (other than contingent obligations, which pursuant to
Section 8.04(f), shall survive the payment in full of all other amounts referred
to in such Section 8.04(f)), Rayonier shall:
(a)Corporate Credit Ratings. Use commercially reasonable efforts to maintain at
all times a Corporate Credit Rating by Moody's and S&P.
(b)Maintenance of NYSE Listing. Maintain at all times the listing of its common
shares of beneficial interest on the New York Stock Exchange (or on another
nationally recognized securities exchange) and not take any action that results
in a proceeding to delist such common shares.
(c)Maintenance of REIT Status. Maintain material compliance with Section 856 and
any other applicable provisions of the Code necessary to maintain its REIT
status.
SECTION 5.03.Negative Covenants. Rayonier hereby agrees that for so long as the
Commitments remain in effect, any Revolving Credit Advance remains outstanding
and unpaid, any Letter of Credit remains outstanding (unless the outstanding
amount of the LC Exposure related to such Letter of Credit has been Cash
Collateralized), or any obligation of any Borrower is owing to any Lender, any
Issuing Bank or the Administrative Agent hereunder or under any other Loan
Document (other than contingent obligations, which pursuant to Section 8.04(f),
shall survive the payment in full of all other amounts referred to in such
Section 8.04(f)), Rayonier shall not:
(a)Dividends. If any Default (other than an Event of Default under
Section 6.01(a)) shall have occurred and be continuing or would immediately
result therefrom, make, or permit any of its Subsidiaries to make, any
Restricted Payments, other than Restricted Payments necessary for Rayonier to
maintain its tax status as a REIT. If an Event of Default under Section 6.01(a)
shall have occurred and be continuing, Rayonier shall not make, and shall not
permit any of its Subsidiaries to make, any Restricted Payments whatsoever.
Notwithstanding anything to the contrary contained in this Section, any
Subsidiary of Rayonier can make Restricted Payments to Rayonier or any other
Subsidiary of Rayonier at any time.
(b)Liens, Etc. Create or suffer to exist, or permit any of its Subsidiaries to
create or

69
Rayonier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

suffer to exist, any Lien on or with respect to any of its properties, whether
now owned or hereafter acquired, other than:
(i)Permitted Liens;
(ii)Liens securing obligations in respect of Indebtedness (including
Indebtedness in respect of Capital Leases) of Rayonier or any of its
Subsidiaries incurred to finance (x) the acquisition, replacement or
construction of property, or (y) the repair or improvement of property, up to an
aggregate total Indebtedness amount not to exceed $50,000,000 with respect to
all such repairs and improvements; provided that (A) such Liens attach
concurrently with or within 180 days after completion of the acquisition,
construction, repair, replacement or improvement (as applicable) of the property
subject to such Liens, (B) such Liens do not at any time encumber any property
other than the property financed by such Indebtedness, replacements thereof and
additions and accessions to such property and the proceeds and the products
thereof and customary security deposits and (C) such Liens do not at any time
extend to or cover any assets (except for additions and accessions to such
property, replacements and products thereof and customary security deposits)
other than the property subject to, or acquired, constructed, repaired, replaced
or improved with the proceeds of such Indebtedness; provided that individual
financings of property provided by one lender may be cross collateralized to
other financings of property provided by such lender;
(iii)Liens existing on property at the time of its acquisition (other than any
such Lien created in contemplation of such acquisition); provided that (A) such
Liens do not at any time encumber any property other than the property so
acquired, replacements for such property and additions and accessions to such
property, and the proceeds and the products thereof and (B) such Liens do not at
any time extend to or cover any assets (except for additions and accessions to
such property, replacements and products thereof and customary security
deposits) other than the property so acquired;
(iv)Liens on property of a Person existing at the time such Person is merged
into or consolidated with Rayonier or any of its Subsidiaries or becomes a
Subsidiary of Rayonier; provided that such Liens were not created in
contemplation of such merger, consolidation or acquisition and do not extend to
any assets other than those of the Person so merged into or consolidated with
Rayonier or such Subsidiary or acquired by Rayonier or such Subsidiary,
(v)the Liens described on Schedule 5.03(b);
(vi)the replacement, extension or renewal of any Lien permitted by clauses (ii)
through (v) above upon or in the same property theretofore subject thereto or
the replacement, extension or renewal (without increase in the amount or change
in any direct or contingent obligor) of the Debt secured thereby; and
(vii)other Liens securing Debt; provided that the principal amount of Debt
secured pursuant to this clause (vii) shall not in the aggregate at any time
outstanding exceed 15% of the Consolidated Tangible Net Worth of Rayonier and
its Subsidiaries determined as of the most recently ended Fiscal Quarter for
which financial statements have been or are required to have been delivered
pursuant to Section 5.01(k).

70
Rayonier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

(c)Mergers, Consolidations, Etc. Merge or consolidate with or into any Person,
or permit any of its Subsidiaries to do so, other than (x) a merger with or into
any Person to effect an Asset Sale permitted pursuant to Section 5.03(d); and
(y) in the case of any merger or consolidation not permitted by the immediately
preceding clause (x), (i) subject to Section 5.01(l) (1) the merger or other
consolidation of any Subsidiary of TRS with or into any wholly-owned Subsidiary
of TRS or (2) the merger or other consolidation of any Subsidiary of TRS with or
into TRS (so long as TRS is the surviving entity), (ii) subject to
Section 5.01(l) (1) the merger or other consolidation of any Subsidiary of RFR
with or into any wholly-owned Subsidiary of RFR or (2) the merger or other
consolidation of any Subsidiary of RFR with or into RFR (so long as RFR is the
surviving entity), (iii) the merger of Rayonier with any other Person (including
TRS, ROC and RFR), and (iv) the merger of ROC into Rayonier or any other
Borrower, provided that, (A) in the case of any merger described in clause
(c)(y)(iii), no Default shall have occurred and be continuing at the time of
such proposed transaction or would result therefrom, (B) in the case of any
merger to which Rayonier is a party, Rayonier shall be the surviving entity,
unless the purpose of such merger is to reorganize Rayonier under the laws of
another state of the United States of America (or the District of Columbia), in
which case the survivor of such merger shall have assumed all of the obligations
of Rayonier under this Agreement and the other Loan Documents to which it is a
party pursuant to one or more written agreements, each in form and substance
reasonably satisfactory to the Administrative Agent, (C) after giving effect to
the consummation of such transaction, Rayonier shall be in compliance with the
covenants set forth in Section 5.05 (calculated on a pro forma basis, as of the
date of the consummation of such transaction but based upon the most recently
ended Fiscal Quarter for which financial statements have been or are required to
have been delivered pursuant to Section 5.01(k)), (D) the RFR Subsidiary
Guarantee Agreement (in the event of merger involving RFR) or the TRS Subsidiary
Guarantee Agreement (in the event of merger involving TRS) shall remain in full
force and the respective Subsidiary Guarantors shall continue to guarantee the
obligations hereunder and under other Loan Documents to the extent guaranteed in
each respective Subsidiary Guarantee Agreement, and (E) Rayonier and its
Subsidiaries shall be in the same line of business as conducted by them
immediately prior to such merger;
(d)Asset Sales. Convey, transfer, sell, lease or otherwise dispose of (whether
in one transaction or in a series of transactions) (including by way of merger
or condemnation) all or any part of its assets (whether now owned or hereafter
acquired), or issue, sell, transfer or otherwise dispose of any Capital Stock of
any Subsidiary (excluding any such conveyance, transfer, sale, lease or other
disposition or series of related conveyances, transfers, sales, leases or other
dispositions having an aggregate Fair Market Value not in excess of $500,000)
(each an “Asset Sale”), other than:
(i)Any Asset Sale by any Borrower or any Subsidiary of Rayonier permitted
pursuant to Section 5.03(c)(y);
(ii)Any Asset Sale by any Borrower or any Subsidiary of Rayonier in the Ordinary
Course of Business;
(iii)Any Asset Sale (A) that does not constitute a sale of all or substantially
all of the assets of any Subsidiary of any Borrower or Subsidiary Guarantor
(whether in one transaction or a series of transactions), by any Borrower (other
than Rayonier) or any

71
Rayonier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

Subsidiary of Rayonier to a Qualified Transferee of such Person; (B)
constituting a sale of all or substantially all of the assets of any Subsidiary
of any Borrower or Subsidiary Guarantor (whether in one transaction or a series
of transactions), by any Borrower (other than Rayonier) or any Subsidiary of
Rayonier, which is not otherwise permitted under Section 5.03(d)(i) above, to a
Qualified Transferee of such Person, made subject to Section 5.01(l), so long as
(1) in the case of an Asset Sale to a Subsidiary of TRS, such Subsidiary is a
wholly-owned Subsidiary of TRS, (2) in the case of an Asset Sale to a Subsidiary
of RFR, such Subsidiary is a wholly-owned Subsidiary of RFR, (3) the RFR
Subsidiary Guarantee Agreement (in the event of an Asset Sale involving
Subsidiaries of RFR) or the TRS Subsidiary Guarantee Agreement (in the event of
an Asset Sale involving Subsidiaries of TRS) shall remain in full force and the
respective Subsidiary Guarantors shall continue to guarantee the obligations
hereunder and under other Loan Documents to the extent guaranteed in each
respective Subsidiary Guarantee Agreement, and (4) after giving effect to such
Asset Sale, Rayonier shall be in compliance with the covenants set forth in
Section 5.05 (calculated on a pro forma basis, as of the date of the
consummation of such transaction but based upon the most recently ended Fiscal
Quarter for which financial statements have been or are required to have been
delivered pursuant to Section 5.01(k); (C) by Rayonier and its Subsidiaries to
The Rayonier Foundation in an aggregate amount for all such Persons not to
exceed $10,000,000 in any calendar year; and (D) by Rayonier and its
Subsidiaries to Subsidiaries that are not Subsidiary Guarantors in an aggregate
amount for all such Persons not to exceed $15,000,000 in any calendar year
(which amount shall be in addition to any amount covered by the preceding
clause (C));
(iv)Any Asset Sale to issue Capital Stock of ROC in the Ordinary Course of
Business; and
(v) Any Asset Sale by any Borrower or any Subsidiary of Rayonier (other than any
sale by any of ROC, TRS, RFR or Performance Fibers of all or substantially all
of their respective assets) not otherwise permitted by this Section 5.03(d), so
long as (A) the consideration for each such Asset Sale is at least equal to the
Fair Market Value of the assets subject thereto, and (B) the Net Consideration
of all Asset Sales pursuant to this Section 5.03(d)(iii) shall not exceed (x)
$1,000,000,000 in any fiscal year or (y) $1,500,000,000 in the aggregate
(provided, further, that the aggregate portion of consideration not constituting
cash or cash equivalents received for all such Assets Sales shall not exceed (x)
$500,000,000 in any fiscal year or (y) $750,000,000 in the aggregate).
(e)Change in Nature of Business. Make, or permit any of its Subsidiaries to
make, any material change in the nature of the business of Rayonier and its
Subsidiaries taken as a whole as carried on at the date hereof.
(f)Accounting Changes. Make or permit, or permit any of its Subsidiaries to make
or permit, any change in accounting policies or reporting practices that would
prevent Rayonier from preparing its Consolidated financial statements in
accordance with GAAP.
SECTION 5.04.Additional RFR's Negative Covenants. In addition to (and without in
any way modifying) the covenants set forth in Section 5.03, Rayonier and RFR
hereby agree that for so long as the Commitments remain in effect, any Revolving
Credit Advance remains outstanding and unpaid, any Letter of Credit remains
outstanding (unless the outstanding amount of the LC

72
Rayonier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

Exposure related to such Letter of Credit has been Cash Collateralized), or any
obligation of any Borrower is owing to any Lender, any Issuing Bank or the
Administrative Agent hereunder or under any other Loan Document (other than
contingent obligations, which pursuant to Section 8.04(f), shall survive the
payment in full of all other amounts referred to in such Section 8.04(f)), RFR:
(a)Additional Limitation on Debt. Shall not and shall not permit any of its
Restricted Subsidiaries to, directly or indirectly, create, incur, issue,
assume, guarantee or in any manner become directly or indirectly liable,
contingently or otherwise, for the payment of (in each case, to “incur”) any
Debt (including, without limitation, Acquired Debt), unless at the time of such
incurrence, and after giving pro forma effect to the receipt and application of
the proceeds of such Debt, the RFR Consolidated Fixed Charge Coverage Ratio is
greater than 2.50 to 1.00; provided that the foregoing limitation shall not
apply to the RFR Permitted Debt.
(b)Investments and Other Restricted Payments. Shall not and shall not permit any
of its Restricted Subsidiaries to, directly or indirectly (i) declare or pay any
dividend or make any other distribution or payment on or in respect of Capital
Stock of RFR or any of its Restricted Subsidiaries or any payment made to the
direct or indirect holders (in their capacities as such) of Capital Stock of RFR
or any of its Restricted Subsidiaries (other than (A) dividends or distributions
payable solely in Capital Stock of RFR (other than Redeemable Capital Stock of a
Restricted Subsidiary) or in options, warrants or other rights to purchase
Capital Stock of RFR (other than Redeemable Capital Stock of a Restricted
Subsidiary), (B) the declaration or payment of dividends or other distributions
to the extent declared or paid to RFR or any Restricted Subsidiary, and (C) the
declaration or payment of dividends or other distributions by any Restricted
Subsidiary to all holders of Capital Stock of such Restricted Subsidiary on a
pro rata basis (including, in the case of RFR, to the Managing General
Partner)); (ii) purchase, redeem, defease or otherwise acquire or retire for
value any Capital Stock of RFR or any of its Restricted Subsidiaries (other than
any such Capital Stock owned by a Wholly‑Owned Restricted Subsidiary);
(iii) make any principal payment on, or purchase, defease, repurchase, redeem or
otherwise acquire or retire for value, prior to any scheduled maturity,
scheduled repayment, scheduled sinking fund payment or other Stated Maturity,
any Subordinated Debt (other than any such Debt owned by RFR or a Wholly-Owned
Restricted Subsidiary), (iv) make any Investment (other than any RFR Permitted
Investment) in any Person, or (v) make any interest payment on the Rayonier
Subordinated Notes (such payments or Investments described in the preceding
clauses (i), (ii), (iii) (iv) and (v), collectively, “RFR Restricted Payments”),
unless, at the time of and after giving effect to proposed Restricted Payment
(y) no Default or Event of Default shall have occurred and be continuing and (z)
such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by RFR and its Restricted Subsidiaries during the
Fiscal Quarter during which such Restricted Payment is made, shall not exceed
(1) if the RFR Consolidated Fixed Charge Coverage Ratio shall be greater than
2.00 to 1.00, an amount equal to Available Cash for the immediately preceding
Fiscal Quarter, or (2) if the RFR Consolidated Fixed Charge Coverage Ratio shall
be equal to or less than 2.00 to 1.00, an amount equal to the sum of (a)
$75,000,000 over the life of the Installment Note Agreement, plus (b) to the
extent not theretofore used as the basis for a Restricted Payment pursuant to
clause (ii) or (iii) of the next succeeding paragraph, the aggregate net cash
proceeds of any (i) capital contribution to RFR from any Person (other than a
Restricted Subsidiary) or (ii) issuance and sale of shares of Capital Stock
(other than Redeemable Capital Stock) of RFR

73
Rayonier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

to any Person (other than to a Restricted Subsidiary), in either such case made
after the Closing Date and no later than substantially concurrently with the
making of such Restricted Payment, minus (c) the aggregate amount of all
Restricted Payments (including such Restricted Payment) made pursuant to this
clause (2) after the Closing Date. The amount of any such Restricted Payment, if
other than cash, shall be the Fair Market Value (as determined in good faith by
Board of Directors of the Managing General Partner) on the date of such
Restricted Payment of the asset(s) proposed to be transferred by RFR or such
Restricted Subsidiary, as the case may be, pursuant to such Restricted Payment.
None of the foregoing provisions of this Section 5.04(b) shall prohibit: (i) the
payment of any dividend or distribution within 60 days after the date of its
declaration, if at the date of declaration such payment would be permitted by
the immediately preceding paragraph; (ii) the redemption, repurchase or other
acquisition or retirement of any class of Capital Stock of RFR or any Restricted
Subsidiary in exchange for, or out of the net cash proceeds of, a substantially
concurrent (A) capital contribution to RFR from any Person (other than a
Restricted Subsidiary) or (B) issue and sale of other shares of Capital Stock
(other than Redeemable Capital Stock of a Restricted Subsidiary) of RFR to any
Person (other than to a Restricted Subsidiary); provided, however, that the
amount of any such net cash proceeds that are utilized for any such redemption,
repurchase or other acquisition or retirement shall be excluded from the
calculation of Available Cash; (iii) any redemption, repurchase or other
acquisition or retirement of Subordinated Debt by exchange for, or out of the
net cash proceeds of, a substantially concurrent (A) capital contribution to RFR
from any Person (other than a Restricted Subsidiary) or (B) issue and sale of
(y) Capital Stock (other than Redeemable Capital Stock of a Restricted
Subsidiary) of RFR to any Person (other than to a Restricted Subsidiary) or
(z) Debt of RFR issued to any Person (other than a Restricted Subsidiary), so
long as such Debt is RFR Permitted Refinancing Debt; or (iv) any distribution,
or redemptions declared or effected by RFR on or before the Closing Date,
whether or not payable on a later date; provided, however, in each case, that
the amount of any such net cash proceeds that are utilized for any such
redemption, repurchase or other acquisition or retirement shall be excluded from
the calculation of Available Cash. In computing the amount of Restricted
Payments previously made for purposes of the preceding paragraph, Restricted
Payments made under clause (i) of this paragraph shall be included and
Restricted Payments made under clauses (ii), (iii) and (iv) shall not be so
included.
(c)Limitation on Sale and Leaseback Transactions. Shall not enter, and shall not
permit any of its Restricted Subsidiaries to enter, into any Sale and Leaseback
Transaction with respect to any property of RFR or any of its Restricted
Subsidiaries. Notwithstanding the foregoing, RFR and its Restricted Subsidiaries
may enter into Sale and Leaseback Transactions with respect to property acquired
or constructed after the Closing Date; provided that (i) RFR or such Restricted
Subsidiary would be permitted to incur Debt secured by a Lien on such property
in an amount equal to the Attributable Debt with respect to such Sale and
Leaseback Transaction, or (ii) the lease in such Sale and Leaseback Transaction
is for a term not in excess of the lesser of (A) three years and (B) 60% of the
remaining useful life of such property.
(d)Limitation on Timber Harvesting. In the event that RFR or any of its
Restricted Subsidiaries receive any Net RFR Proceeds from one or more Excess
Harvests, within 270 days after the date of such receipt (or such longer period
as may be required to comply with any agreement in effect on the Closing Date),
RFR, at its option, may apply the amount of such

74
Rayonier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

aggregate Net RFR Proceeds (less the amount of any such Net RFR Proceeds
previously applied during such fiscal year for the purposes set forth in
clause (i) and/or (ii) below) to (i) reduce Senior Debt of RFR secured by Liens
permitted under Section 5.03(b) or Senior Debt of a Restricted Subsidiary (with
a permanent reduction of availability in the case of any borrowings by RFR or
any Restricted Subsidiary under the Working Capital Facility or any other
facility (other than the facility provided hereunder) that permits amounts
repaid or prepaid to be reborrowed) or (ii) make, or commit, pursuant to a
binding written contract (provided that such contract is consummated
substantially in accordance with the terms thereof within 30 days after the end
of the 270-day period), to make an investment in assets used or useful in the
business of RFR or such Subsidiary. Pending the final application of any such
Net RFR Proceeds, RFR or any Restricted Subsidiary may temporarily reduce
borrowings under the Working Capital Facility or otherwise invest such Net RFR
Proceeds in any manner that is not prohibited by this Agreement. Any such Net
RFR Proceeds that are not applied or invested as provided in the first sentence
of this Section 5.04(d) will be deemed to constitute “Excess Harvest Proceeds”.
When the aggregate amount of Excess Harvest Proceeds exceeds $100,000,000, RFR
shall make an offer to the holders of the Installment Notes and an offer to all
holders of other Senior Debt containing provisions similar to those set forth in
this Section 5.04(d) (an “Excess Harvest Offer”), to prepay the aggregate
outstanding principal amount of the Installment Notes and such other Senior Debt
that may be prepaid out of the Excess Harvest Proceeds. To the extent that the
aggregate principal amount of the Installment Notes and other Senior Debt
tendered pursuant to an Excess Harvest Offer is less than the Excess Harvest
Proceeds, RFR may use such deficiency for general business purposes. If the
aggregate principal amount of the Installment Notes and other Senior Debt
offered to be prepaid exceeds the amount of Excess Harvest Proceeds offered to
be applied to prepay the same, the offer to prepay the Installment Notes and
such other Senior Debt shall be made on a pro rata basis. Upon completion of
such Excess Harvest Offer, the amount of Excess Harvest Proceeds shall be reset
at zero. It being understood that this Section 5.04(d) does not require RFR to
make an offer to the Lenders when the aggregate amount of Excess Harvest
Proceeds exceeds $100,000,000 and this Section 5.04(d) shall not be deemed to be
a provision similar to Section 10.1 of the Installment Note Agreement.
(e)Limitation on Dividends and Other Payment Restrictions Affecting Restricted
Subsidiaries. Shall not, and shall not permit any of its Restricted Subsidiaries
to, create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or consensual restriction on the ability of any
Restricted Subsidiary to (i) pay dividends, in cash or otherwise, or make any
other distributions on or in respect of its Capital Stock, (ii) pay any Debt
owed to RFR or any other Restricted Subsidiary, (iii) make loans or advances to,
or any investment in, RFR or any other Restricted Subsidiary, or (iv) transfer
any of its properties or assets to RFR or any other Restricted Subsidiary
(collectively, “Payment Restrictions”), except for such encumbrances or
restrictions existing under or by reason of (A) applicable law, rules or
regulations, or any order or ruling by any Governmental Authority; (B) any
agreement in effect at or entered into on the Closing Date (including, without
limitation, this Agreement, the Installment Note Agreement and other agreements
described in Schedule 5.04(e)); (C) customary non‑assignment provisions of any
contract, license or any lease governing a leasehold interest of RFR or any
Restricted Subsidiary; (D) customary restrictions on cash or other deposits
imposed by customers under contracts entered into in the Ordinary Course of
Business;

75
Rayonier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

(E) purchase money obligations for property acquired in the Ordinary Course of
Business that impose restrictions of the nature described in clause (iv) above
on the property so acquired; (F) contracts for the sale of assets, including,
without limitation, customary restrictions with respect to a Restricted
Subsidiary pursuant to an agreement that has been entered into for a sale of all
or substantially all the Capital Stock or assets of such Restricted Subsidiary,
to the extent such sale is permitted by this Agreement; (G) any agreement or
other instrument governing Debt, Preferred Stock or Redeemable Capital Stock of
a Person acquired by RFR or any Restricted Subsidiary (or of a Restricted
Subsidiary of such Person) in existence at the time of such acquisition (but not
created in contemplation thereof), which encumbrance or restriction is not
applicable to any Person, or the properties or assets of any Person, other than
the Person, or the properties, assets or Subsidiaries of the Person, so
acquired; (H) provisions contained in agreements or instruments relating to Debt
or Preferred Stock which prohibit the transfer of all or substantially all of
the assets of the obligor or issuer thereunder unless the transferee shall
assume the obligations of the obligor or issuer under such agreement or
instrument; or (I) encumbrances or restrictions contained in any agreement or
instrument governing RFR Permitted Refinancing Debt; provided that the
encumbrances or restrictions of the type referred to in clause (i), (ii), (iii)
or (iv) above, contained in such agreement governing such RFR Permitted
Refinancing Debt are no more restrictive (taken as a whole) than those contained
in the agreement governing the Debt being refinanced.
(f)Limitations on Transactions with Affiliates. Notwithstanding provisions of
Section 5.03(d), shall not sell, transfer or otherwise dispose, and shall not
permit any of its Subsidiaries to sell, transfer or otherwise dispose, of any of
its Timberlands or Timber to any of their Affiliates (other than RFR and its
wholly-owned Subsidiaries) unless such transaction is for the Fair Market Value
thereof.
Notwithstanding anything to the contrary set forth above in this Section 5.04,
upon, and at all times after, the RFR Restriction Termination Date, this
Section 5.04 shall terminate and RFR and its Subsidiaries shall no longer be
bound by the restrictions set forth in this Section 5.04.
SECTION 5.05.Financial Covenants. Rayonier hereby agrees that for so long as any
of the Commitments remains in effect, any Revolving Credit Advance remains
outstanding and unpaid, any Letter of Credit remains outstanding (unless the
outstanding amount of the LC Exposure related to such Letter of Credit has been
Cash Collateralized), or any obligation of any Borrower is owing to any Lender,
any Issuing Bank or the Administrative Agent hereunder or under any other Loan
Document (other than contingent obligations, which pursuant to Section 8.04(f),
shall survive the payment in full of all other amounts referred to in such
Section 8.04(f)), Rayonier shall:
(a)Leverage Ratio. Cause, on the last day of each Fiscal Quarter of Rayonier,
the ratio of (i) Consolidated Debt of Rayonier and its Subsidiaries on such date
to (ii) Consolidated EBITDA of Rayonier and its Subsidiaries for the four Fiscal
Quarters ended on such date not to exceed 4.00 to 1.00.
(b)Interest Coverage Ratio. Cause, on the last day of each Fiscal Quarter of
Rayonier, the ratio of (i) Consolidated EBITDA of Rayonier and its Subsidiaries
for the four Fiscal Quarters ended on such date to (ii) Consolidated interest
expense of Rayonier and its Subsidiaries for the four Fiscal Quarters ended on
such date not to be less than 2.50 to 1.00.
 

76
Rayonier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

ARTICLE VI
EVENTS OF DEFAULT
SECTION 6.01.Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:
(a)Any Borrower shall fail to pay any principal of any Revolving Credit Advance
or LC Disbursement when the same becomes due and payable by such Borrower or any
Borrower shall fail to pay any interest on any Revolving Credit Advance due and
payable by such Borrower or any fee or make any other payment due in connection
with this Agreement, any Note or any other Loan Document to which it is a party
within five days after the same becomes due and payable by such Borrower; or
(b)Any representation or warranty made or deemed made by or on behalf of any
Loan Party herein or in any other Loan Document or in any notice, report,
certificate, financial statement, instrument, agreement or other writing
delivered by any Loan Party in connection with this Agreement or any other Loan
Document, shall prove to have been incorrect in any material respect when made
unless such representation or warranty relates solely to an earlier date (in
which case such representation and warranty shall have been true and correct in
all material respects as of such earlier date); or
(c)(i) Any Borrower shall fail to perform or observe any term, covenant or
agreement contained in Sections 5.01(f), 5.01(g) or 5.01(k)(i), (ii), (iii),
(vi) through (x) and (xii); (ii) Rayonier shall fail to perform or observe any
term, covenant or agreement contained in Section 5.02(b), Section 5.03(a), (b),
(c), (d) or (e), or Section 5.05; or (iii) any Loan Party shall fail to perform
or observe any other term, covenant or agreement contained in this Agreement or
any other Loan Document on its part to be performed or observed if, solely in
the case of this clause (iii), such failure shall remain unremedied for 30 days
after written notice thereof shall have been given to such Loan Party by the
Administrative Agent or the Required Lenders; or
(d)(i) Any Borrower or any of its Subsidiaries shall fail to make any payment in
respect of any Debt that is outstanding in a principal amount of at least
$50,000,000 in the aggregate (but excluding Debt outstanding hereunder or under
any other Loan Document) of such Borrower or such Subsidiary (as the case may
be), when the same becomes due and payable (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise), and such failure shall
continue after the applicable grace period, if any, specified in the agreement
or instrument relating to such Debt; or (ii) any event shall occur or condition
shall exist (including, without limitation, any event of the type described in
clause (i) above) under any agreement or instrument relating to any Debt that is
outstanding in a principal amount of at least $50,000,000 in the aggregate (but
excluding Debt outstanding hereunder or under any other Loan Document) of any
Borrower or any of its Subsidiaries (as the case may be) and shall continue
after the applicable grace period, if any, specified in such agreement or
instrument, if the effect of such event or condition is to accelerate the
maturity of such Debt, or any such Debt shall be accelerated, declared to be due
and payable, or required to be prepaid or redeemed (other than by a regularly
scheduled required prepayment or redemption), purchased or defeased, or an offer
to prepay, redeem, purchase or defease such Debt shall be required to be made,
in each case prior to the

77
Raynoier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

Stated Maturity thereof; or
(e)Any Loan Party shall generally not pay its debts as such debts become due, or
shall admit in writing its inability to pay its debts generally, or shall make a
general assignment for the benefit of creditors; or any proceeding shall be
instituted by or against any Loan Party seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts, in each such
case, under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors, or seeking the entry of an order for relief or the
appointment of a receiver, trustee, custodian or other similar official for it
or for any substantial part of its property and, in the case of any such
proceeding instituted against it (but not instituted by it), either such
proceeding shall remain undismissed or unstayed for a period of 60 days, or any
of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or for any substantial part of its
property) shall occur; or any Loan Party shall take any corporate action to
authorize any of the actions set forth above in this subsection (e); or
(f)Any judgment or order for the payment of money, of which more than
$25,000,000 of such judgment or order is not covered by independent third-party
insurance as to which the insurer is rated as least “A” by A.M. Best Company,
has been notified of the potential claim and does not deny coverage, shall be
rendered against any Borrower or any of its Subsidiaries, and there shall be any
period of thirty (30) consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect; or
(g)Any non-monetary judgment or order shall be rendered against any Borrower or
any of its Subsidiaries that could be reasonably expected to have a Material
Adverse Effect, and there shall be any period of 30 consecutive days during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect; or
(h)(i) Any Person or two or more Persons acting in concert shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 of the SEC under the
Securities Exchange Act of 1934), directly or indirectly, of Voting Stock of
Rayonier (or other securities convertible into such Voting Stock) representing
30% or more of the combined voting power of all Voting Stock of Rayonier; or
(ii) during any period of up to 24 consecutive months, commencing after the date
of this Agreement, individuals who at the beginning of such 24-month period were
directors of Rayonier shall cease for any reason (other than due to death or
disability) to constitute a majority of the Board of Directors of Rayonier
(except to the extent that individuals who at the beginning of such 24-month
period were replaced by individuals (x) elected by majority of the remaining
members of the Board of Directors of Rayonier or (y) nominated for election by a
majority of the remaining members of the Board of Directors of Rayonier and
thereafter elected as directors by the shareholders of Rayonier); or (iii) any
Person or two or more Persons acting in concert shall have acquired by contract
or otherwise, the power to exercise, directly or indirectly, a controlling
influence over the management or policies of Rayonier; or (iv) Rayonier or an
Affiliate of Rayonier shall cease to be the managing partner of RFR; or (v) ROC
shall cease to directly own beneficially all of the outstanding Capital Stock of
TRS and RFR; or
(i)Any ERISA Event shall have occurred and the sum (determined as of the date of
occurrence of such ERISA Event) of the Insufficiency of the Plan with respect to
which such

78
Raynoier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

ERISA Event shall have occurred and the Insufficiency of any and all other Plans
with respect to which an ERISA Event shall have occurred and then exist (or the
liability of any Borrower and its ERISA Affiliates related to any such ERISA
Event) exceeds $25,000,000; or
(j)Any Borrower or any of its ERISA Affiliates shall have been notified by the
sponsor of a Multiemployer Plan that it has incurred Withdrawal Liability to
such Multiemployer Plan in an amount that, when aggregated with all other
amounts required to be paid to Multiemployer Plans by such Borrower and its
ERISA Affiliates as Withdrawal Liability (determined as of the date of such
notification), exceeds $25,000,000 or requires payments exceeding $5,000,000 per
annum; or
(k)Any Borrower or any of its ERISA Affiliates shall have been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization, insolvent or is being terminated, within the meaning of Title IV
of ERISA, or has been determined to be “endangered” or “critical” status within
the meaning of Section 432 of the Code or Section 305 of ERISA and as a result
of such reorganization, insolvency, termination or determination the aggregate
annual contributions of such Borrower and its ERISA Affiliates to all
Multiemployer Plans that are then in reorganization, insolvent, being terminated
or in endangered or critical status have been or will be increased over the
amounts contributed to such Multiemployer Plans for the plan years of such
Multiemployer Plans immediately preceding the plan year in which such
reorganization or termination occurs by an amount exceeding $25,000,000; or
(l)The Guarantee Agreement or any Subsidiary Guarantee Agreement shall cease,
for any reason, to be, or shall be asserted in writing by any Loan Party not to
be, in full force and effect, other than pursuant to the terms thereof and
hereof;
then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to each Borrower,
declare the obligation of each Lender to make Revolving Credit Advances to be
terminated, whereupon the same shall forthwith terminate, and (ii) shall at the
request, or may with the consent, of the Required Lenders, by notice to each
Borrower, declare the Revolving Credit Advances, all interest thereon and all
other amounts payable under this Agreement and under the other Loan Documents
(including all amounts of LC Exposure, whether or not the beneficiary of the
then outstanding Letters of Credit shall have presented the documents required
therein) to be forthwith due and payable, whereupon the Revolving Credit
Advances, all such interest and all such amounts (including all amounts of LC
Exposure, whether or not the beneficiary of the then outstanding Letters of
Credit shall have presented the documents required therein) shall become and be
forthwith due and payable, without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by each Borrower;
provided, however, that in the event of an actual or deemed entry of an order
for relief with respect to any Borrower under the Federal Bankruptcy Code,
(A) the obligation of each Lender to make Revolving Credit Advances shall
automatically be terminated and (B) the Revolving Credit Advances, all such
interest and all such amounts (including all amounts of LC Exposure, whether or
not the beneficiary of the then outstanding Letters of Credit shall have
presented the documents required therein) shall automatically become and be due
and payable, without presentment, demand, protest or any notice of any kind, all
of which are hereby expressly waived by each Borrower. With respect to all
Letters of Credit with respect to which presentment for honor shall not have
occurred at the

79
Raynoier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

time of an acceleration pursuant to this paragraph, the applicable Borrower at
such time shall be required to Cash Collateralize such Letters of Credit by
depositing in a cash collateral account opened by the Administrative Agent an
amount equal to the aggregate then undrawn and unexpired amount of such Letters
of Credit. Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the applicable Borrower hereunder and under the other Loan
Documents. The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent and at the
applicable Borrower's risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. After all such Letters of Credit shall have expired or been fully drawn
upon, all reimbursement obligations shall have been satisfied and all other
obligations of the applicable Borrower hereunder and under the other Loan
Documents shall have been paid in full, the balance, if any, in such cash
collateral account shall be returned to such Borrower (or such other Person as
may be lawfully entitled thereto).
ARTICLE VII
THE ADMINISTRATIVE AGENT
SECTION 7.01Appointment and Authority. Each of the Lenders and the Issuing Banks
hereby irrevocably appoints Credit Suisse AG to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article VII are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Banks, and no Borrower nor any
other Loan Party shall have rights as a third-party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.
SECTION 7.02.Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for, and generally engage in any kind of business with, the Borrowers or any
respective Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
SECTION 7.03.Exculpatory Provisions. (a) The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents,

80
Raynoier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

and its duties hereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent:
(i)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
(ii)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
(iii)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
(b)The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 8.01 and 8.03), or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent in writing
by Rayonier, a Lender or an Issuing Bank.
(c)The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article III or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
SECTION 7.04.Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining

81
Rayonier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

compliance with any condition hereunder to the making of a Revolving Credit
Advance, or the issuance, extension, renewal or increase of a Letter of Credit,
that by its terms must be fulfilled to the satisfaction of a Lender or an
Issuing Bank, the Administrative Agent may presume that such condition is
satisfactory to such Lender or Issuing Bank unless the Administrative Agent
shall have received notice to the contrary from such Lender or Issuing Bank
prior to the making of such Revolving Credit Advance or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
SECTION 7.05.Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Facility as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub‑agents except to the
extent that a court of competent jurisdiction determines in a final and non
appealable judgment that the Administrative Agent acted with gross negligence or
willful misconduct in the selection of such sub-agents.
SECTION 7.06.Resignation of Administrative Agent. (a) The Administrative Agent
may at any time give notice of its resignation to the Lenders, the Issuing Banks
and Rayonier. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Borrowers and subject to
the Borrowers' approval (which shall not be unreasonably withheld or delayed),
to appoint a successor, which shall be a bank with an office in the borough of
Manhattan in New York City, or an Affiliate of any such bank with an office in
borough of Manhattan in New York City. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to), on behalf of the Lenders and the Issuing Banks,
appoint a successor Administrative Agent meeting the qualifications set forth
above. Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.
(a)If the Person serving as Administrative Agent is a Defaulting Lender pursuant
to clause (d) of the definition thereof, then the Required Lenders may, to the
extent permitted by applicable law, by notice in writing to Rayonier and such
Person remove such Person as Administrative Agent and, in consultation with the
Borrowers and subject to the Borrowers' approval (which shall not be
unreasonably withheld or delayed), appoint a successor. If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within thirty (30) days (or such earlier day as shall be agreed
by the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

82
Rayonier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

(b)With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any Cash Collateral held by the
Administrative Agent on behalf of the Lenders or the Issuing Banks under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such Cash Collateral until such time as a successor Administrative Agent
is appointed) and (2) all payments, communications and determinations provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender and Issuing Bank directly, until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided for above.
Upon the acceptance of a successor's appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent, and the retiring or removed Administrative Agent shall be discharged from
all of its duties and obligations hereunder or under the other Loan Documents.
The fees payable by the Borrowers, jointly and severally, to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrowers and such successor. After the
retiring or removed Administrative Agent's resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article VII and
Section 8.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.
SECTION 7.07.Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and Issuing Bank acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
SECTION 7.08.No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers, Syndication Agents or
Documentation Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an Issuing Bank hereunder.
SECTION 7.09.Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Revolving Credit Advance or LC Obligation shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
any Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:
(a)to file and prove a claim for the whole amount of the principal and interest
owing

83
Rayonier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

and unpaid in respect of the Revolving Credit Advances, LC Obligations and all
other obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Banks and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Issuing Banks and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders, the Issuing Banks and the
Administrative Agent under Sections 2.04 and 8.04) allowed in such judicial
proceeding; and
(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and Issuing Bank to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the Issuing Banks, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.04
and 8.04.
SECTION 7.10.Guarantee Matters. The Lenders and the Issuing Banks irrevocably
authorize the Administrative Agent, at its option and in its discretion to
release any Guarantor from its obligations under the Guarantee if such Person
ceases to be a Subsidiary as a result of a transaction that is permitted under
the Loan Documents, including any release required under Section 5.01(l)(iv).
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent's authority to release any Guarantor
from its obligations under the Guarantee pursuant to this Section 7.10.
 
ARTICLE VIII
MISCELLANEOUS
SECTION 8.01.Amendments, Etc. (a) No amendment or waiver of any provision of
this Agreement, the Notes or any other Loan Document, nor consent to any
departure by any Borrower or other Loan Party therefrom, shall in any event be
effective unless the same shall be in writing and signed by the Required
Lenders, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that
no amendment, waiver or consent shall, unless in writing and signed by each
Lender directly affected thereby, do any of the following: (i) waive any of the
conditions specified in Section 3.01, (ii) extend or increase the Commitments of
such Lenders or subject such Lenders to any additional obligations, (iii) reduce
the principal of, or interest on, the Revolving Credit Advances or any fees or
other amounts payable hereunder, (iv) postpone any date fixed for any payment of
principal of (including, without limitation, final maturity), or interest on,
the Revolving Credit Advances or any fees or other amounts payable hereunder,
(v) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Revolving Credit Advances that shall be required for the
Lenders or any of them to take any action hereunder, (vi) release any Borrower
from its obligations under this Agreement, or release any of Rayonier, ROC or
TRS (or following the RFR Restriction Termination Date, RFR) from its guarantee
obligations under the Guarantee Agreement, (vii) release

84
Rayonier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

Loan Parties, which own (or to whom is attributed) all or substantially all of
the Consolidated Assets of the Borrowers and the other Loan Parties, from their
respective guarantee obligations under any Subsidiary Guarantee Agreement to
which such Loan Parties are party (other than in accordance with the terms
hereof or thereof), (viii) change the pro rata distribution of payments and
proceeds to the Lenders or (ix) amend this Section 8.01; and provided further
that no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent or any Issuing Bank, in addition to the Lenders required
above to take such action, affect the rights or duties of the Administrative
Agent or such Issuing Bank, as the case may be, under this Agreement, any Note
or any other Loan Document.
(a)Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) (i) as provided in Section 2.19, or (ii) with the written consent of
the Required Lenders and each of the Borrowers (A) to add one or more additional
credit facilities to this Agreement (the proceeds of which may be used to
refinance existing credit facilities hereunder) and to permit the extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the obligations hereunder, and (B) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders (other than for purposes of the amendment adding such
credit facilities).
(b)The Administrative Agent and the Borrowers may amend any Loan Document to
correct administrative errors or omissions, or to effect administrative changes
that are not adverse to any Lender. Notwithstanding anything to the contrary
contained herein, such amendment shall become effective without any further
consent of any other party to such Loan Document.
SECTION 8.02.Notices; Effectiveness; Electronic Communication. (a) Notices
Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in paragraph (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile as follows:
(i)if to any Borrower or any other Loan Party, to Rayonier Inc. at 1301
Riverplace Boulevard, Suite 2300, Jacksonville, FL 32207, Attention of Treasurer
(Facsimile No. (904) 357-9818 and Telephone No. (904) 357-9162), with a copy to
the General Counsel;
(ii)if to the Administrative Agent, to Credit Suisse AG at One Madison Avenue,
New York, New York 10010, Attention of Sean Portrait - Agency Manager (Facsimile
No. (212) 322-2291); Email: agency.loanops@credit-suisse.com;
(iii)if to Credit Suisse AG in its capacity as Issuing Bank, to it at One
Madison Avenue, 2nd Floor, Attention of Adrian Silghigian (Facsimile No. (212)
325-8315); Telephone No. (212) 538-1370); Email:
list.ib-letterofcredit@credit-suisse.com, and if to any other Issuing Bank, to
it at the address provided in writing to the Administrative Agent and Rayonier
at the time of its appointment as an Issuing Bank hereunder; and
(iv)if to a Lender, to it at its address (or facsimile number) set forth on
Schedule I hereto or on its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall

85
Rayonier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

be deemed to have been given when received; notices sent by facsimile shall be
deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next business day for the recipient). Notices
delivered through electronic communications, to the extent provided in
clause (b) below, shall be effective as provided in said clause (b).
(b)Electronic Communications. Notices and other communications to the Lenders
and the Issuing Banks hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or Issuing Bank pursuant to Article II
if such Lender or Issuing Bank, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or any Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefore; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.
(c)Change of Address, etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.
(d)Platform.
(i)Each Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make the Communications (as defined below) available to the
Issuing Banks and the other Lenders by posting the Communications on Debt
Domain, Intralinks, Syndtrak or a substantially similar electronic transmission
system (the “Platform”).
(ii)The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrowers or the
other Loan Parties, any Lender or any other Person or entity for damages of any
kind, including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Borrower's, any Loan Party's or the Administrative
Agent's transmission of

86
Rayonier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

communications through the Platform. “Communications” means, collectively, any
notice, demand, communication, information, document or other material that any
Loan Party provides to the Administrative Agent pursuant to any Loan Document or
the transactions contemplated therein which is distributed to the Administrative
Agent, any Lender or any Issuing Bank by means of electronic communications
pursuant to this Section 8.02, including through the Platform.
SECTION 8.03.No Waiver; Remedies. No failure on the part of any Lender, any
Issuing Bank or the Administrative Agent to exercise, and no delay in
exercising, any right hereunder, under any Note or any other Loan Document shall
operate as a waiver thereof; nor shall any single or partial exercise of any
such right preclude any other or further exercise thereof or the exercise of any
other right. The remedies herein provided are cumulative and not exclusive of
any remedies provided by law.
SECTION 8.04.Costs and Expenses. (a) Costs and Expenses. Each Borrower, jointly
and severally, agrees that it shall pay (i) all reasonable, documented
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the Facility, the
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents, or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable,
documented out-of-pocket expenses incurred by any Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder, and (iii) all documented out-of-pocket
expenses incurred by the Administrative Agent, any Lender or any Issuing Bank
(including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or any Issuing Bank), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section 8.04, or
(B) in connection with the Revolving Credit Advances made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Revolving Credit
Advances or Letters of Credit.
(a)Indemnification by the Borrowers. Each Borrower, jointly and severally,
agrees to indemnify the Administrative Agent (and any sub-agent thereof), each
Lender and each Issuing Bank, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnified Party”) against, and hold
each Indemnified Party harmless from, any and all losses, claims, damages
(including any special, indirect, consequential or punitive damages claimed or
asserted (x) in breach of Section 8.04(d) or (y) by a Person not a party to this
Agreement), liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnified Party), incurred by any
Indemnified Party or asserted against any Indemnified Party by any Person other
than such Indemnified Party and its Related Parties which arise out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Revolving Credit Advance or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by any Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with

87
Rayonier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

such demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or Release of Hazardous Materials on or
from any property currently or formerly owned or operated by any Borrower or any
Subsidiary of a Borrower, any Environmental Action, or any liability relating to
any Environmental Law, Environmental Permit or Hazardous Material that relates
in any way to any Borrower or any Subsidiary of a Borrower, or (iv) any actual
or prospective claim, litigation, investigation or proceeding (any of the
foregoing, a “Proceeding”) relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by any
Borrower or any other Loan Party, and regardless of whether any Indemnified
Party is a party thereto; provided that such indemnity shall not, as to any
Indemnified Party, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction in a final, nonappealable judgment to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnified Party or (y)
arising out of, or in connection with, any proceeding that does not involve an
act or omission by any Borrower, any Loan Party or any of their respective
Affiliates and that is brought by an Indemnified Party against another
Indemnified Party (other than claims, litigation, investigations or proceedings
brought against Credit Suisse in its capacity as Administrative Agent or Issuing
Bank, against any other Issuing Bank in its capacity as Issuing Bank, or against
any of the financial institutions listed in the recitals to this Agreement in
their respective capacities as bookrunners, syndication agents, arrangers,
documentation agents or any other similar roles or capacities in respect of the
Facility). The Borrowers shall not be liable for any settlement of any
Proceeding effected without Rayonier's consent (which consent shall not be
unreasonably withheld or delayed), but if such Proceeding is settled with
Rayonier's written consent, or if there is a judgment against an Indemnified
Party in any such Proceeding, then the Borrowers shall, jointly and severally,
indemnify and hold harmless each Indemnified Party in the manner set forth
above. Notwithstanding the immediately preceding sentence, if at any time an
Indemnified Party shall have requested, in accordance with the foregoing, that
the Borrowers reimburse such Indemnified Party for legal or other expenses in
connection with investigating, responding to or defending any Proceeding for
which reimbursement is required pursuant to the terms of this provision, the
Borrowers shall be liable for any settlement of any Proceeding effected without
their written consent if (x) such settlement is entered into more than 30 days
after receipt by Rayonier of such request for reimbursement and (x) the
Borrowers shall not have reimbursed such Indemnified Party in accordance with
such request for legal or other expenses required to be reimbursed pursuant to
the terms of this provision prior to the date of such settlement.
(b)Reimbursement by Lenders. To the extent that the Borrowers for any reason
fail to indefeasibly pay any amount required under paragraph (a) or (b) of this
Section 8.04 to be paid by them to the Administrative Agent (or any sub-agent
thereof), any Issuing Bank or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), such Issuing Bank or such Related Party, as the case may be, such
Lender's pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender's share
of the Total Credit Exposure at such time) of such unpaid amount (including any
such unpaid amount in respect of a claim asserted by such Lender); provided that
with respect to such unpaid amounts owed to any Issuing Bank solely in its
capacity as such, only the Lenders shall be required to pay such unpaid amounts,
such payment to be made severally among them based on such Lenders' Applicable
Percentage (determined as of the time that the

88
Rayonier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

applicable unreimbursed expense or indemnity payment is sought) provided,
further, that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent), such Issuing Bank in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent), such Issuing Bank
in connection with such capacity. The obligations of the Lenders under this
paragraph (c) are subject to the provisions of Section 2.14(c).
(c)Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, but without limiting in any respect the indemnification
obligations of any Borrower under clause (b) above, no party hereto shall
assert, and each party hereto hereby waives, any claim against any other party
hereto (and with respect to the Borrowers, their respective Subsidiaries also),
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Revolving Credit Advance or Letter of Credit, or the use
of the proceeds thereof; provided, however that if an Event of Default under
Section 6.01(e) shall have occurred and be continuing, then the waiver made by
the Indemnified Parties under this clause (d) shall immediately terminate, and
shall be of no further force or effect whatsoever. No Indemnified Party referred
to in clause (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.
(d)Payments. All amounts due under this Section 8.04 shall be payable promptly
after demand therefor.
(e)Survival. Each party's obligations under this Section 8.04 shall survive the
termination of the Loan Documents and payment of the obligations hereunder.
SECTIOIN 8.05.Right of Set-off. If an Event of Default shall have occurred and
be continuing, each Lender, each Issuing Bank, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held, and other obligations (in whatever currency) at any
time owing, by such Lender, such Issuing Bank or any such Affiliate, to or for
the credit or the account of any Borrower or any other Loan Party against any
and all of the obligations of such Borrower or such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or such
Issuing Bank or their respective Affiliates, irrespective of whether or not such
Lender, Issuing Bank or Affiliate shall have made any demand under this
Agreement or any other Loan Document and although such obligations of such
Borrower or such Loan Party may be contingent or unmatured or are owed to a
branch, office or Affiliate of such Lender or such Issuing Bank different from
the branch, office or Affiliate holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of set-off, (x) all amounts so set off shall be paid
over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.22 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit

89
Rayonier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

of the Administrative Agent, the Issuing Banks, and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of set-off. The rights of each Lender, each
Issuing Bank and their respective Affiliates under this Section 8.05 are in
addition to other rights and remedies (including other rights of set-off) that
such Lender, such Issuing Bank or their respective Affiliates may have. Each
Lender and Issuing Bank agrees to notify the applicable Borrower and the
Administrative Agent promptly after any such set-off and application; provided
that the failure to give such notice shall not affect the validity of such
set-off and application.
SECTION 8.06.Binding Effect. This Agreement shall become effective when it shall
have been executed by each Borrower and the Administrative Agent and when the
Administrative Agent shall have been notified by each Lender party to this
Agreement as of the date hereof that such Lender has executed it, and the
Closing Date shall have occurred and thereafter shall be binding upon and inure
to the benefit of each Borrower, the Administrative Agent and each such Lender,
Issuing Bank and their respective successors and assigns, except that no
Borrower shall have the right to assign its rights or obligations hereunder or
any interest herein without the prior written consent of the Lenders.
SECTION 8.07.Successors and Assigns.
(a)Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither any Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender, and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section 8.07, (ii) by way of participation
in accordance with the provisions of paragraph (d) of this Section 8.07, or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section 8.07 (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section 8.07 and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
(b)Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Revolving Credit Advances
at the time owing to it); provided that any such assignment shall be subject to
the following conditions:
(i)Minimum Amounts.
(A)in the case of an assignment of the entire remaining amount of the assigning
Lender's Commitment and/or the Revolving Credit Advances at the time owing to it
or contemporaneous assignments to related Approved Funds that equal at least the
amount specified in paragraph (b)(i)(B) of this Section 8.07 in the

90
Rayonier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

aggregate or in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund, no minimum amount need be assigned; and
(B)in any case not described in clause (b)(i)(A) of this Section 8.07, the
aggregate amount of the Commitment (which for this purpose includes Revolving
Credit Advances outstanding thereunder) or, if the applicable Commitment is not
then in effect, the principal outstanding balance of the Revolving Credit
Advances of the assigning Lender subject to each such assignment (determined as
of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date) shall not be less than
$5,000,000, unless each of the Administrative Agent and, so long as no Event of
Default has occurred and is continuing, Rayonier otherwise consents (each such
consent not to be unreasonably withheld or delayed).
(ii)Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Agreement with respect to the Revolving Credit Advance or
the Commitment assigned.
(iii)Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section 8.07 and, in
addition:
(A)the consent of Rayonier (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment, or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that Rayonier
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof and provided further that any
Borrower's consent shall not be required during the primary syndication of the
Facility;
(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments if such assignment is to
a Person that is not a Lender with a Commitment, an Affiliate of such Lender or
an Approved Fund with respect to such Lender; and
(C)the consent of each Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required.
(iv)Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500; provided that the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
(v)No Assignment to Certain Persons. No such assignment shall be made to (A) any
Borrower or any Affiliate or Subsidiary of any Borrower or (B) to any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder,

91
Rayonier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

would constitute any of the foregoing Persons described in this clause (B).
(vi)No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.
(vii)Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of Rayonier and the Administrative Agent, the
applicable pro rata share of Revolving Credit Advances previously requested but
not funded by the Defaulting Lender, to each of which the applicable assignee
and assignor hereby irrevocably consent), to (x) pay and satisfy in full all
payment liabilities then owed by such Defaulting Lender to the Administrative
Agent, each Issuing Bank and each other Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all Revolving Credit Advances and participations in Letters of Credit in
accordance with its Applicable Percentage. Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 8.07, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Section 2.12 and 8.03, with respect to facts
and circumstances occurring prior to the effective date of such assignment;
provided that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender's having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section 8.07.
(c)Register. The Administrative Agent, acting solely for this purpose as an
agent of each Borrower, shall maintain, at its address referred to in
Section 8.02(a), a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Revolving Credit Advances owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrowers, the Administrative Agent

92
Rayonier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by Rayonier and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.
(d)Participations. Any Lender may at any time, without the consent of, or notice
to, any Borrower or the Administrative Agent, sell participations to any Person
(other than a natural Person or any Borrower or any Affiliate or Subsidiary of
any Borrower) (each, a “Participant”) in all or a portion of such Lender's
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Revolving Credit Advances owing to it); provided that
(i) such Lender's obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, and (iii) the Borrowers, the Administrative
Agent, the Issuing Banks and Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender's rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 8.04(c) with respect to any payments made by such
Lender to its Participant(s).
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification, consent or waiver which would reduce the
principal of, or interest on, the Notes or any fees or other amounts payable
hereunder, in each case to the extent subject to such participation, or postpone
any date fixed for any payment of principal of, or interest on, the Notes or any
fees or other amounts payable hereunder, in each case to the extent subject to
such participation, that affects such Participant. The Borrowers agree that each
Participant shall be entitled to the benefits of Sections 2.12 and 2.15 to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section 8.07; provided that such Participant
agrees to be subject to the provisions of Section 2.20 as if it were an assignee
under paragraph (b) of this Section 8.07. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 8.05 as though it
were a Lender; provided that such Participant agrees to be subject to
Section 2.16 as though it were a Lender.
(e)Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 2.12 and 2.15 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with Rayonier's prior written consent. A Participant that
would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.15 unless such Participant agrees, for the benefit of the
Borrowers, to comply with Section 2.15(e) as though it were a Lender.
(f)Voting Participants. Notwithstanding anything in this Section 8.07 to the
contrary, any Farm Credit Lender that (i) is the owner of a participation in a
Commitment (including Revolving Credit Advances outstanding thereunder)
initially in the amount of at least $11,000,000; (ii) is, by written notice to
the Borrower and the Administrative Agent (a “Voting Participant Notification”),
designated by the selling Lender as being entitled to be accorded the rights of
a voting participant hereunder (any Farm Credit Lender so designated being
called a "Voting Participant"); and (iii)

93
Rayonier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

receives the prior written consent of the Borrower and the Administrative Agent
to become a Voting Participant, shall be entitled to vote for so long as such
Farm Credit Lender owns such participation and notwithstanding any
sub-participation by such Farm Credit Lender (and the voting rights of the
selling Lender shall be correspondingly reduced), on a dollar for dollar basis,
as if such Participant were a Lender, on any matter requiring or allowing a
Lender to provide or withhold its consent, or to otherwise vote on any proposed
action; provided, however, that if such Voting Participant has at any time
failed to fund any portion of its participation when required to do so, then
until such time as all amounts of its participation required to have been funded
have been funded, such Voting Participant shall not be entitled to exercise its
voting rights pursuant to the terms of this Section 8.07(f), and the voting
rights of the selling Lender shall not be correspondingly reduced by the amount
of such Voting Participant's participation. Notwithstanding the foregoing, each
Farm Credit Lender designated as a Voting Participant on Schedule 8.07(f) hereto
shall be a Voting Participant without delivery of a Voting Participant
Notification and without the prior written consent of the Borrower and the
Administrative Agent. To be effective, each Voting Participant Notification
shall, with respect to any Voting Participant, (A) state the full name, as well
as all contact information required for an assignee in the Assignment and
Assumption; and (B) state the dollar amount of the participation purchased. The
selling Lender and the Voting Participant shall notify the Administrative Agent
and the Borrower within three (3) Business Days of any termination of, reduction
or increase in the amount of, such participation. The Borrower and the
Administrative Agent shall be entitled to conclusively rely on information
contained in notices delivered pursuant to this Section 8.07(f). The voting
rights hereunder are solely for the benefit of the Voting Participants and shall
not inure to any assignee or participant of a Voting Participant.
(g)Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
SECTION 8.08.Rayonier as Agent. ROC, RFR and TRS each hereby designate and
appoint Rayonier as its representative and agent on its behalf for the purposes
of issuing notices and reports, delivering certificates, giving instructions,
receiving notices and granting consents hereunder and under the other Loan
Documents, and taking all other actions (including in respect of compliance with
covenants) on behalf of any Borrower or Borrowers under the Loan Documents.
Rayonier hereby accepts such appointment.
SECTION 8.09.Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the Issuing Banks agree to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential); (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self‑regulatory authority, such as the National
Association of Insurance Commissioners); (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process;
(d) to any other party hereto; (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or

94
Rayonier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

the enforcement of rights hereunder or thereunder in which case of the foregoing
clauses (b), (c) and (e), the Administrative Agent, each Lender and each Issuing
Bank agree (except with respect to any audit or examination conducted by bank
accountants or any governmental bank regulatory authority exercising examination
or regulatory authority), to the extent practicable and not prohibited by
applicable law, to inform Rayonier thereof (and in the case of any subpoena or
similar legal process or proceeding and to the extent practicable, to inform
Rayonier in advance)); (f) subject to an agreement containing provisions
substantially the same as those of this Section 8.09, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement, or (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to any Borrower and its
obligations, this Agreement or payments hereunder; (g) on a confidential basis
to (i) any rating agency in connection with rating any Borrower or its
respective Subsidiaries or the Facility or (ii) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to the Facility; (h) with the consent of Rayonier; or (i) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section 8.09, or (y) becomes available to the Administrative
Agent, any Lender, any Issuing Bank or any of their respective Affiliates on a
nonconfidential basis from a source other than a Borrower.
For purposes of this Section 8.09, “Information” means all information received
from the Borrowers or any of their Subsidiaries relating to the Borrowers or any
of their Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any
Issuing Bank on a nonconfidential basis prior to disclosure by any Borrower or
any Subsidiary of any Borrower; provided that, in the case of information
received from any Borrower or any Subsidiary of any Borrower after the date
hereof, such information is clearly identified at the time of delivery as
confidential; provided, further, that, in the case of financial information
(except to the extent publicly available) received from any Borrower or any
Subsidiary of any Borrower after the date hereof, such financial information
shall be deemed confidential unless it is identified as “public” or
“nonconfidential” information at the time of delivery. Any Person required to
maintain the confidentiality of Information as provided in this Section 8.09
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
SECTION 8.10.Governing Law; Jurisdiction; Etc. (a) Governing Law. This Agreement
and the other Loan Documents and any claims, controversy, dispute or cause of
action (whether in contract or tort or otherwise) based upon, arising out of or
relating to this Agreement or any other Loan Document (except, as to any other
Loan Document, as expressly set forth therein) and the transactions contemplated
hereby and thereby shall be governed by, and construed in accordance with, the
law of the State of New York.
(a)Jurisdiction. Each Borrower irrevocably and unconditionally agrees that it
will not commence any action, litigation or proceeding of any kind or
description, whether in law or equity, whether in contract or in tort or
otherwise, against the Administrative Agent, any Lender, any Issuing Bank, or
any Related Party of the foregoing in any way relating to this Agreement or any
other Loan Document or the transactions relating hereto or thereto, in any forum
other than the courts of the State of New York sitting in New York County, and
of the United States District Court of the Southern

95
Rayonier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

District of New York, and any appellate court from any thereof, and each of the
parties hereto irrevocably and unconditionally submits to the jurisdiction of
such courts and agrees that all claims in respect of any such action, litigation
or proceeding may be heard and determined in such New York State court or, to
the fullest extent permitted by applicable law, in such federal court. Each of
the parties hereto agrees that a final judgment in any such action, litigation
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or in any other Loan Document shall affect any right that the
Administrative Agent, any Lender or any Issuing Bank may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against any Borrower or any other Loan Party or its properties in the courts of
any jurisdiction.
(b)Waiver of Venue. Each Borrower irrevocably and unconditionally waives, to the
fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Loan Document in any court referred
to in paragraph (b) of this Section 8.10. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
(c)Service of Process. Each party hereto irrevocably consents to service of
process at the address provided for notices in Section 8.02. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law.
SECTION 8.11.Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
SECTION 8.12.Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
SECTION 8.13.Counterparts; Integration; Effectiveness; Electronic Execution. (a)
Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent, constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Article III, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed

96
Rayonier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

counterpart of this Agreement.
(a)Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
SECTION 8.14.USA PATRIOT Act Notice. Each Lender, each Issuing Bank and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies each Borrower that pursuant to the requirements of the USA PATRIOT Act,
it is required to obtain, verify and record information that identifies each
Borrower and each other Loan Party, which information includes the name and
address of each Borrower and each other Loan Party, and other information that
will allow such Lender, such Issuing Bank or the Administrative Agent, as
applicable, to identify each Borrower and each other Loan Party in accordance
with the USA PATRIOT Act.
SECTION 8.15.Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

97
Rayonier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
Borrowers:
 
RAYONIER INC.
 
 
 
 
By
/s/ Hans E. Vanden Noort
 
 
Name: Hans E. Vanden Noort
 
 
Title: Senior Vice President and Chief
Financial Officer
 

 
RAYONIER OPERATING COMPANY LLC
 
 
 
 
By
/s/ Hans E. Vanden Noort
 
 
Name: Hans E. Vanden Noort
 
 
Title: Senior Vice President and Chief
Financial Officer
 

 
RAYONIER TRS HOLDINGS INC.
 
 
 
 
By
/s/ Hans E. Vanden Noort
 
 
Name: Hans E. Vanden Noort
 
 
Title: Senior Vice President and Chief
Financial Officer
 

 
RAYONIER FOREST RESOURCES, L.P.
 
 
 
 
By:
Rayonier Timberlands Management, LLC,
its Managing General Partner
 
 
 
 
By
/s/ Hans E. Vanden Noort
 
 
Name: Hans E. Vanden Noort
 
 
Title: Senior Vice President and Chief
Financial Officer
 

 

[SIGNATURE PAGE]
Rayonier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

 
 
 
 
 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Administrative Agent
 
 
 
 
By
/s/ Christopher Reo Day
 
 
Name: Christopher Reo Day
 
 
Title: Vice President
 
 
 
 
By
/s/ Kevin Buddhdew
 
 
Name: Kevin Buddhdew
 
 
Title: Associate
 

 
CREDIT SUISSE AG, Cayman Islands Branch,
as Issuing Bank and Lender
 
 
 
 
By
/s/ Christopher Reo Day
 
 
Name: Christopher Reo Day
 
 
Title: Vice President
 
 
 
 
By
/s/ Kevin Buddhdew
 
 
Name: Kevin Buddhdew
 
 
Title: Associate
 

 

[SIGNATURE PAGE]
Rayonier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

COMERICA BANK,
as Lender
 
 
 
 
By
/s/ Robert L. Nelson
 
 
Name: Robert Nelson
 
 
Title: Vice President
 


[SIGNATURE PAGE]
Rayonier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

SUNTRUST BANK,
as Lender
 
 
 
 
By
/s/ Baerbel Freudenthaler
 
 
Name: Baerbel Freudenthaler
 
 
Title: Director
 

 
 
 
 

[SIGNATURE PAGE]
Rayonier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

JP MORGAN CHASE BANK, N.A,
as Lender
 
 
 
 
By
/s/ Mary J. Reasoner
 
 
Name: Mary J Reasoner
 
 
Title: Executive Director
 

 

[SIGNATURE PAGE]
Rayonier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

BRANCH BANKING AND TRUST COMPANY,
as Lender
 
 
 
 
By
/s/ Rick Keever
 
 
Name: Rick Keever
 
 
Title: Senior Vice President
 

 
 
 

[SIGNATURE PAGE]
Rayonier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

FARM CREDIT EAST, ACA,
as Lender
 
 
 
 
By
/s/ James M. Papai
 
 
Name: James M. Papai
 
 
Title: Senior Vice President
 

 
 
 

[SIGNATURE PAGE]
Rayonier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

PNC BANK, NATIONAL ASSOCIATION,
as Lender
 
 
 
 
By
/s/ Jose Mazariegos
 
 
Name: Jose Mazariegos
 
 
Title: Senior Vice President
 

 
 
 

[SIGNATURE PAGE]
Rayonier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

WELLS FARGO BANK, N.A.,
as Lender
 
 
 
 
By
/s/ Kevin S. Hawkins
 
 
Name: Kevin S. Hawkins
 
 
Title: Senior Vice President
 

 
 
 

[SIGNATURE PAGE]
Rayonier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

U.S. BANK NATIONAL ASSOCIATION,
as Lender
 
 
 
 
By
/s/ Joyce P. Dorsett
 
 
Name: Joyce P. Dorsett
 
 
Title: Vice President
 

 
 
 

[SIGNATURE PAGE]
Rayonier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

TD BANK, N.A.,
as Lender
 
 
 
 
By
/s/ Marla Willner
 
 
Name: Marla Willner
 
 
Title: Senior Vice President
 

 
 
 

[SIGNATURE PAGE]
Rayonier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

REGIONS BANK,
as Lender
 
 
 
 
By
/s/ Louis Costanza
 
 
Name: Louis Constanza
 
 
Title: Vice President
 

 
 
 

[SIGNATURE PAGE]
Rayonier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

SYNOVUS BANK,
as Lender
 
 
 
 
By
/s/ W. Benjamin Shaw
 
 
Name: W. Benjamin Shaw
 
 
Title: Commercial Lender
 

 
 
 

[SIGNATURE PAGE]
Rayonier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.,
as Lender
 
 
 
 
By
/s/ Gabriela Millhorn
 
 
Name: Gabriela Millhorn
 
 
Title: Managing Director
 

 
 
 

[SIGNATURE PAGE]
Rayonier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

SUMITOMO MITSUI BANKING CORPORATION,
as Lender
 
 
 
 
By
/s/ William G. Karl
 
 
Name: William G. Karl
 
 
Title: General Manager
 

 
 
 
 

[SIGNATURE PAGE]
Rayonier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

THE BANK OF NEW YORK MELLON,
as Lender
 
 
 
 
By
/s/ Paul F. Noel
 
 
Name: Paul F. Noel
 
 
Title: Managing Director
 

 
 
 
 

[SIGNATURE PAGE]
Rayonier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

 
SCHEDULE I
COMMITMENT AMOUNTS
AND APPLICABLE LENDING OFFICES
 
 
 
Name of Initial Lender
Commitment Amount
Credit Suisse AG, Cayman Islands Branch
$
22,500,000
 
Bank of America, N.A.
$
22,500,000
 
JP Morgan Chase Bank, N.A.
$
22,500,000
 
SunTrust Bank
$
22,500,000
 
Wells Fargo Bank, N.A.
$
22,500,000
 
Farm Credit East, ACA
$
77,500,000
 
US Bank National Association
$
20,000,000
 
TD Bank, N.A.
$
20,000,000
 
The Bank of New York Mellon
$
15,000,000
 
Regions Bank
$
12,000,000
 
Branch Banking and Trust Company
$
11,000,000
 
Sumitomo Mitsui Banking Corporation
$
11,000,000
 
Synovus Bank
$
11,000,000
 
Comerica Bank
$
5,000,000
 
PNC Bank, National Association
$
5,000,000
 
TOTAL
$
300,000,000
 

 
 
 
 
 

--------------------------------------------------------------------------------

 

Schedule 2.03
Existing Letters of Credit
 
Issuer
Applicant
Issue Date
Letter of
Credit Number
Stated Amount
Beneficiary
JPMorgan Chase
Rayonier Inc.
3/10/2004
T-246110
$5,232,387.00
Insurance Company of North America and Pacific Employers Insurance Company

 
 

--------------------------------------------------------------------------------

 

Schedule 4.01(g)
Disclosed Litigation
 
None.
 
 

--------------------------------------------------------------------------------

 

Schedule 4.01(l)
Environmental Matters
(i)    Environmental Laws and Environmental Permits:
None.
 
(ii)    Environmental Action:
None.
For a discussion of the Loan Parties' environmental matters, which matters could
not reasonably be likely to have a Material Adverse Effect, see Rayonier's 2010
Annual Report on form 10-K.
(iii)    Release of Hazardous Materials:
None.
 
For a discussion of the Loan Parties' environmental matters, which matters could
not reasonably be likely to have a Material Adverse Effect, see Rayonier's 2010
Annual Report on form 10-K.
 
 

--------------------------------------------------------------------------------

 

Schedule 4.01(m)
NPL Properties
 
None.
For a discussion of the Loan Parties' environmental matters, which matters could
not reasonably be likely to have a Material Adverse Effect, see Rayonier's 2010
Annual Report on form 10-K.
 
 

--------------------------------------------------------------------------------

 

Schedule 4.01(n)
Transport of Hazardous Materials
None.
For a discussion of the Loan Parties' environmental matters, which matters could
not reasonably be likely to have a Material Adverse Effect, see Rayonier's 2010
Annual Report on form 10-K.
 
 

--------------------------------------------------------------------------------

 

Schedule 4.01(o)
Post Retirement Benefit Obligations
 
None.
 
For a discussion of the Loan Parties' post retirement benefit obligations, with
respect to which neither the Borrower nor any of its Subsidiaries have material
liability, see Rayonier's 2010 Annual Report on form 10-K.
 
 

--------------------------------------------------------------------------------

 

Schedule 5.03(b)
Existing Liens
None.
 
 

--------------------------------------------------------------------------------

 

Schedule 5.04(b)
Existing Investments
None.
 
 

--------------------------------------------------------------------------------

 

Schedule 5.04(e)
Existing Subsidiary Payment Restrictions
 
None.
 
 

--------------------------------------------------------------------------------

 

Schedule 8.07(f)
Designated Farm Credit Lenders
 
 
AgFirst Farm Credit Bank
AgStar Financial Services, FLCA
Farm Credit Bank of Texas
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A -- FORM OF
REVOLVING CREDIT
PROMISSORY NOTE
U.S.$__________________
 
Dated: _______________, 20__

 
FOR VALUE RECEIVED, the undersigned, [NAME OF A BORROWER], a [____________]
corporation/limited partnership/limited liability company (the “Borrower”),
HEREBY PROMISES TO PAY to the order of _________________________ (the “Lender”)
for the account of its Applicable Lending Office on the Termination Date (each
as defined in the Credit Agreement referred to below) the principal sum of
U.S.$[amount of the Lender's Commitment in figures] or, if less, the aggregate
principal amount of the Revolving Credit Advances made by the Lender to the
Borrower pursuant to the Five-Year Revolving Credit Agreement dated as of April
__, 2011 among Rayonier Inc., Rayonier TRS Holdings, Inc., Rayonier Forest
Resources, L.P., and Rayonier Operating Company LLC, as borrowers, the Lender
and certain other lenders parties thereto, the issuing banks parties thereto,
and Credit Suisse AG, acting through one or more of its affiliates or branches
(“CS”), as Administrative Agent for the Lender and such other lenders (as
amended or modified from time to time, the “Credit Agreement”; the terms defined
therein being used herein as therein defined) outstanding on the Termination
Date.
The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Advance from the date of such Revolving Credit Advance until
such principal amount is paid in full, at such interest rates, and payable at
such times, as are specified in the Credit Agreement.
Both principal and interest are payable in lawful money of the United States of
America to CS, as Administrative Agent, at The Bank of New York, ABA No.
02100018, Account No. 8900492627, Account Name: CS - Agency Cayman Account,
Reference: Rayonier or such other account in the United States as the
Administrative Agent may designate from time to time by notice to the Borrower,
in same day funds. Each Revolving Credit Advance made by the Lender to the
Borrower pursuant to the Credit Agreement, and all payments made on account of
principal thereof, shall be recorded by the Lender and, prior to any transfer
hereof, endorsed on the grid attached hereto which is part of this Promissory
Note.
This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement. The Credit Agreement, among other things,
(i) provides for the making of Revolving Credit Advances by the Lender to the
Borrower from time to time in an aggregate amount not to exceed at any time
outstanding the U.S. dollar amount first above mentioned, the indebtedness of
the Borrower resulting from each such Revolving Credit Advance being evidenced
by this Promissory Note and (ii) contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events and also for
prepayments on

Exh. A-1

--------------------------------------------------------------------------------

 

account of principal hereof prior to the maturity hereof upon the terms and
conditions therein specified.
The Borrower hereby waives presentment, demand, protest and notice of any kind.
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.
This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York.
 
[NAME OF A BORROWER]
 
 
By _______________________________________
Name:
Title:

 
 

Exh. A-2

--------------------------------------------------------------------------------

 

ADVANCES AND PAYMENTS OF PRINCIPAL
Date
Amount of
Revolving
Credit Advance
Amount of
Principal Paid
or Prepaid
Unpaid
Principal
Balance
Notation
Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 

Exh. A-3
Rayonier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

EXHIBIT B -- FORM OF NOTICE OF
REVOLVING CREDIT BORROWING
Credit Suisse AG, Cayman Islands Branch,
as Administrative Agent
for the Lenders parties
to the Credit Agreement
referred to below
Eleven Madison Avenue
New York, New York 10010
 
[Date]
Attention: [Agency Department Manager]
Ladies and Gentlemen:
The undersigned, [NAME OF A BORROWER], refers to the Five-Year Revolving Credit
Agreement, dated as of April __, 2011 (as amended or modified from time to time,
the “Credit Agreement”, the terms defined therein being used herein as therein
defined), among Rayonier Inc., Rayonier TRS Holdings Inc., Rayonier Forest
Resources, L.P., and Rayonier Operating Company LLC, as borrowers, certain
Lenders parties thereto, certain Issuing Banks parties thereto, and Credit
Suisse AG, acting through one or more of its affiliates or branches, as
Administrative Agent for said Lenders, and hereby gives you notice, irrevocably,
pursuant to Section 2.02 of the Credit Agreement that the undersigned hereby
requests a Revolving Credit Borrowing under the Credit Agreement, and in that
connection sets forth below the information relating to such Revolving Credit
Borrowing (the “Proposed Revolving Credit Borrowing”) as required by
Section 2.02(a) of the Credit Agreement:
(i)    The Business Day of the Proposed Revolving Credit Borrowing is
_______________, 20__.
(ii)    The Type of Advances comprising the Proposed Revolving Credit Borrowing
is [Alternate Base Rate Advances] [Eurodollar Rate Advances].
(iii)    The aggregate amount of the Proposed Revolving Credit Borrowing is
$_______________.
(iv)    Proceeds of the Proposed Revolving Credit Borrowing are to be wire
-transferred in accordance with the following instructions:
______________________

 

--------------------------------------------------------------------------------

 

______________________
______________________
[(v)    The initial Interest Period for each Eurodollar Rate Advance made as
part of the Proposed Revolving Credit Borrowing is _____ month[s].]
The undersigned hereby certifies that, as of the Proposed Revolving Credit
Borrowing, all the applicable conditions contained in Section 3.02 of the Credit
Agreement have been satisfied (or waived pursuant to Section 8.01 of the Credit
Agreement).
 
Very truly yours,
 
[NAME OF A BORROWER]
 
 
By _________________________________
Name:
Title:

 
 

 

--------------------------------------------------------------------------------

 

 
EXHIBIT C-1 -- FORM OF
GUARANTEE
AGREEMENT
GUARANTEE AGREEMENT dated as of April __, 2011 (this “Agreement”), among (a)
RAYONIER INC., a North Carolina corporation (“Rayonier”), (b) RAYONIER TRS
HOLDINGS INC., a Delaware corporation (“TRS”), (c) RAYONIER OPERATING COMPANY
LLC (“ROC”), a Delaware limited liability company, (d) from and after the date
on which RAYONIER FOREST RESOURCES, L.P. (“RFR”) shall become a party hereto and
a guarantor hereunder (the “Additional Guarantor”) (Rayonier, TRS, ROC and, the
Additional Guarantor, each a “Guarantor” and collectively, the “Guarantors”),
and (e) CREDIT SUISSE AG, acting through one or more of its affiliates or
branches, as administrative agent (the “Administrative Agent”) for the
Guaranteed Parties (as defined below).
Reference is made to the Five-Year Revolving Credit Agreement dated as of April
__, 2011(as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Rayonier, TRS, RFR and ROC as borrowers (Rayonier,
TRS, RFR and ROC, each individually, a “Borrower” and collectively, the
“Borrowers”), the lenders from time to time party thereto (the “Lenders”), the
Issuing Banks from time to time party thereto (the “Issuing Banks”) and the
Administrative Agent. Capitalized terms used and not defined herein have the
meanings assigned to them in the Credit Agreement.
The Lenders have agreed to make Revolving Credit Advances to the Borrowers, and
the Issuing Banks have agreed to issue Letters of Credit for the account of the
Borrowers, pursuant to, and upon the terms and subject to the conditions
specified in, the Credit Agreement. Each of the Guarantors is a Borrower under
the Credit Agreement and acknowledges that it will derive substantial benefit
from the making of the Revolving Credit Advances by the Lenders and the issuance
of the Letters of Credit by the Issuing Banks. The obligations of the Lenders to
make Revolving Credit Advances and of the Issuing Banks to issue Letters of
Credit are conditioned on, among other things, the execution and delivery by the
Guarantors of this Agreement. As consideration therefor and in order to induce
the Lenders to make Revolving Credit Advances and the Issuing Banks to issue
Letters of Credit, the Guarantors are willing to execute this Agreement.
Accordingly, the parties hereto agree as follows:
SECTION 1.    Guarantees. Each Guarantor unconditionally guarantees, jointly
with each other Guarantor and severally, as a primary obligor and not merely as
a surety, (a) the due and punctual payment by each Borrower (other than itself)
of (i) the principal of and premium, if any, and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Revolving Credit Advances made to such Borrower, when and as
due,

Exh. C-1-1

--------------------------------------------------------------------------------

 

whether at maturity, by acceleration, upon one or more dates set for prepayment
or otherwise, (ii) each payment required to be made by such Borrower under the
Credit Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement of disbursements, interest thereon and
obligations to provide cash collateral and (iii) all other monetary obligations,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or otherwise (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), of
such Borrower to the Administrative Agent and each Lender under the Credit
Agreement and the other Loan Documents (collectively, the “Guaranteed Parties”),
whether such amounts shall have accrued prior to, on or after the Closing Date,
(b) the due and punctual payment and performance of all covenants, agreements,
obligations and liabilities of each Borrower (other than itself), monetary or
otherwise, under or pursuant to the Credit Agreement and the other Loan
Documents and (c) the due and punctual payment and performance of all
obligations of each Borrower (other than itself), monetary or otherwise, under
each Interest Rate Agreement in effect on the date hereof to which any Lender
(or an Affiliate of a Lender) is a party and each Interest Rate Agreement
entered into after the date hereof with any counterparty that is a Lender (or an
Affiliate of a Lender) at the time such Interest Rate Agreement is entered into
(all the monetary and other obligations referred to in the preceding clauses (a)
through (c) being collectively called the “Obligations”).
Anything contained in this Agreement to the contrary notwithstanding, the
obligations of TRS, ROC and any Additional Guarantor hereunder, shall be limited
to a maximum aggregate amount equal to the greatest amount that would not render
such obligations subject to avoidance as a fraudulent transfer or conveyance
under Section 548 of Title 11 of the United States Code or any provisions of
applicable law (collectively, the “Fraudulent Transfer Laws”), in each case
after giving effect to all other liabilities of TRS, ROC or such Additional
Guarantor contingent or otherwise, that are relevant under the Fraudulent
Transfer Laws and after giving effect as assets to the value (as determined
under the applicable provisions of the Fraudulent Transfer Laws) of any rights
to subrogation, contribution, reimbursement, indemnity or similar rights of TRS,
ROC or such Additional Guarantor as the case may be, pursuant to (i) applicable
law or (ii) any agreement providing for an equitable allocation among TRS, ROC
or such Additional Guarantor as the case may be, and other Affiliates of
Rayonier of obligations arising under Guarantees by such parties.
Each Guarantor further agrees that the Obligations may be extended or renewed,
in whole or in part, without notice to or further assent from it, and that it
will remain bound upon its guarantee notwithstanding any extension or renewal of
any Obligation.
SECTION 2.    Obligations Not Waived. To the fullest extent permitted by
applicable law, each Guarantor waives presentment to, demand of payment from and
protest to the applicable Borrower and any other guarantor of any of the
Obligations, and also waives notice of acceptance of its guarantee and notice of
protest for nonpayment. To the fullest extent permitted by applicable law, the
obligations of each Guarantor hereunder shall not be affected by, and each
Guarantor hereby waives any defense arising by reason of, (a) the failure of the
Administrative Agent or any other Guaranteed Party to assert any claim or demand
or to enforce

Exh. C-1-2

--------------------------------------------------------------------------------

 

or exercise any right or remedy against the applicable Borrower or any other
guarantor under the provisions of the Credit Agreement, any other Loan Document
or otherwise, (b) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of this Agreement, any other Loan
Document, any Guarantee or any other agreement, including with respect to any
other Guarantor under this Agreement, (c) the failure to take or perfect any
security interest in, or the release of, any collateral security held by or on
behalf of any Guaranteed Party or (d) the failure of any person to comply with
Section 5.01(l) of the Credit Agreement, Section 19 of the RFR Subsidiary
Guarantee Agreement, Section 19 of the TRS Subsidiary Guarantee Agreement or
Section 19 of the any Additional Subsidiary Guarantor Guarantee Agreement.
SECTION 3.    Guarantee of Payment. Each Guarantor further agrees that its
guarantee constitutes a guarantee of payment when due and not of collection, and
waives any right to require that any resort be had by the Administrative Agent
or any other Guaranteed Party to any collateral security held for payment of the
Obligations or any balance of any deposit or other account or credit on the
books of the Administrative Agent or any other Guaranteed Party in favor of the
applicable Borrower or any other person.
SECTION 4.    No Discharge or Diminishment of Guarantee. The obligations of each
Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the applicable Borrower's Obligations except contingent
indemnification and reimbursement obligations, which pursuant to Section 8.04(f)
of the Credit Agreement shall survive the termination of the Loan Documents and
the payment in full of all obligations referred to in such Section 8.04(f)),
including any claim of waiver, release, surrender, alteration or compromise of
any of the applicable Borrower's Obligations, and shall not be subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of such Obligations, any law
or regulation of any jurisdiction or any other event affecting any term of an
Obligation or any other circumstance that might constitute a defense of the
Borrower or any Guarantor. Without limiting the generality of the foregoing, the
obligations of each Guarantor hereunder shall not be discharged or impaired or
otherwise affected by the failure of the Administrative Agent or any other
Guaranteed Party to assert any claim or demand or to enforce any remedy under
the Credit Agreement, any other Loan Document or any other agreement, by any
waiver or modification of any provision of any thereof, by any default, failure
or delay, willful or otherwise, in the performance of the applicable Borrower's
Obligations, or by any other act or omission that may or might in any manner or
to any extent vary the risk of any Guarantor or that would otherwise operate as
a discharge of each Guarantor as a matter of law or equity (other than the
indefeasible payment in full in cash of all the applicable Borrower's
Obligations), and each Guarantor hereby waives any defense arising by reason of
any of the foregoing actions.
SECTION 5.    Defenses of Borrower Waived. To the fullest extent permitted by
applicable law, each of the Guarantors waives any defense based on or arising
out of any defense of the applicable Borrower or the unenforceability of the
applicable Borrower's Obligations or any part thereof from any cause or the
cessation from any cause of the liability of the applicable

Exh. C-1-3

--------------------------------------------------------------------------------

 

Borrower (other than the final and indefeasible payment in full in cash of such
Borrower's Obligations except contingent indemnification and reimbursement
obligations, which pursuant to Section 8.04(f) of the Credit Agreement shall
survive the termination of the Loan Documents and the payment in full of all
obligations referred to in such Section 8.04(f)). The Administrative Agent and
the other Guaranteed Parties may, at their election, foreclose on any collateral
security held by one or more of them by one or more judicial or nonjudicial
sales, accept an assignment of any such collateral security in lieu of
foreclosure, compromise or adjust any part of the applicable Borrower's
Obligations, make any other accommodation with the applicable Borrower or any
other guarantor or exercise any other right or remedy available to them against
the applicable Borrower or any other guarantor, without affecting or impairing
in any way the liability of any Guarantor hereunder except to the extent the
applicable Borrower's Obligations have been fully, finally and indefeasibly paid
in cash. Pursuant to applicable law, each of the Guarantors waives any defense
arising out of any such election even though such election operates, pursuant to
applicable law, to impair or to extinguish any right of reimbursement or
subrogation or other right or remedy of such Guarantor against the applicable
Borrower, any other Guarantor or guarantor, as the case may be, or any
collateral security.
SECTION 6.    Agreement to Pay; Subordination. In furtherance of the foregoing
and not in limitation of any other right that the Administrative Agent or any
other Guaranteed Party has at law or in equity against any Guarantor by virtue
hereof, each Guarantor hereby agrees that, upon the failure of any Borrower
(other than itself) to pay any of its Obligations when and as the same shall
become due, whether at maturity, by acceleration, after notice of prepayment or
otherwise, such Guarantor hereby promises to and will forthwith pay, or cause to
be paid, to the Administrative Agent or such other Guaranteed Party as
designated thereby in cash the amount of such unpaid Obligations. Upon payment
by any Guarantor of any sums to the Administrative Agent or any Guaranteed Party
as provided above, all rights of such Guarantor against the applicable Borrower
arising as a result thereof by way of right of subrogation, contribution,
reimbursement, indemnity or otherwise shall in all respects be subordinate and
junior in right of payment to the prior indefeasible payment in full in cash of
all the respective Borrower's Obligations. In addition, any indebtedness of any
Borrower now or hereafter held by any Guarantor (other than indebtedness of RFR
held by TRS) is hereby subordinated in right of payment to the prior payment in
full of the Obligations during the existence of an Event of Default. If any
amount shall erroneously be paid to any Guarantor on account of (i) such
subrogation, contribution, reimbursement, indemnity or similar right or (ii) any
such indebtedness of any Borrower (other than indebtedness of RFR held by TRS),
such amount shall be held in trust for the benefit of the Guaranteed Parties and
shall forthwith be paid to the Administrative Agent to be credited against the
payment of the applicable Borrower's Obligations, whether matured or unmatured,
in accordance with the terms of the Loan Documents.
SECTION 7.    Information. Each of the Guarantors assumes all responsibility for
being and keeping itself informed of each applicable Borrower's financial
condition and assets, all other circumstances bearing upon the risk of
nonpayment of such Borrower's Obligations and the nature, scope and extent of
the risks that such Guarantor assumes and incurs hereunder, and agrees that none
of the Administrative Agent or the other Guaranteed Parties will have any duty

Exh. C-1-4

--------------------------------------------------------------------------------

 

to advise any of the Guarantors of information known to it or any of them
regarding such circumstances or risks.
SECTION 8.    Representations and Warranties; Taxes. Each of the Guarantors
represents and warrants as to itself that all representations and warranties
relating to it contained in the Credit Agreement or any other Loan Document are
true and correct in all material respects. Each Guarantor agrees that the
provisions of Section 2.15 of the Credit Agreement shall apply equally to each
Guarantor with respect to the payments made by it hereunder.
SECTION 9.    Termination. The Guarantees made hereunder (a) shall terminate
when all the Obligations except contingent indemnification and reimbursement
obligations, which pursuant to Section 8.04(f) of the Credit Agreement shall
survive the termination of the Loan Documents and the payment in full of all
obligations referred to in such Section 8.04(f), have been indefeasibly paid in
full and the Lenders have no further commitment to lend under the Credit
Agreement, the LC Exposure has been reduced to zero or Cash Collateralized and
the Issuing Banks have no further obligation to issue Letters of Credit under
the Credit Agreement and (b) shall continue to be effective or be reinstated, as
the case may be, if at any time payment, or any part thereof, of any Obligation
is rescinded or must otherwise be restored by any Guaranteed Party or any
Guarantor upon the bankruptcy or reorganization of any Borrower or any Guarantor
or otherwise.
SECTION 10.    Binding Effect; Several Agreement; Assignments. Whenever in this
Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party; and all covenants,
promises and agreements by or on behalf of the Guarantors that are contained in
this Agreement shall bind and inure to the benefit of each party hereto and
their respective successors and assigns. This Agreement shall become effective
as to any Guarantor when a counterpart hereof executed on behalf of such
Guarantor shall have been delivered to the Administrative Agent and a
counterpart hereof shall have been executed on behalf of the Administrative
Agent (or, in the case of any Additional Guarantor, when a Guarantee Supplement
(in substantially the form attached as Annex I hereto) has been executed and
delivered by such Additional Guarantor to the Administrative Agent), and
thereafter this Agreement shall be binding upon, and inure to the benefit of
such Guarantor, the Administrative Agent and the other Guaranteed Parties and
their respective successors and assigns, except that no Guarantor may assign or
otherwise transfer any of its rights or obligations hereunder or any interest
herein (except in connection with any transaction permitted by Section 5.03(c)
or Section 5.03(d) of the Credit Agreement) (and any such attempted assignment
or transfer by any party hereto shall be null and void). This Agreement shall be
construed as a separate agreement with respect to each Guarantor and may be
amended, modified, supplemented, waived or released with respect to any
Guarantor without the approval of any other Guarantor and without affecting the
obligations of any other Guarantor hereunder.
SECTION 11.    Waivers; Amendment. (a) No failure or delay of the Administrative
Agent in exercising any power or right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise

Exh. C-1-5

--------------------------------------------------------------------------------

 

thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent hereunder and of the other Guaranteed Parties under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by any Guarantor therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) below,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. No notice or demand on any Guarantor in any
case shall entitle such Guarantor to any other or further notice or demand in
similar or other circumstances.
(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to a written agreement entered into between the
Guarantors with respect to which such waiver, amendment or modification relates
and the Administrative Agent, with the prior written consent of the Required
Lenders (except as otherwise provided in the Credit Agreement).
SECTION 12.    Governing Law. This Agreement and the other Loan Documents and
any claims, controversy, dispute or cause of action (whether in contract or tort
or otherwise) based upon, arising out of or relating to this Agreement or any
other Loan Document (except, as to any other Loan Document, as expressly set
forth therein) and the transactions contemplated hereby and thereby shall be
governed by, and construed in accordance with, the law of the State of New York.
SECTION 13.    Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 8.02 of the Credit Agreement.
SECTION 14.    Survival of Agreement; Severability. (a) All covenants,
agreements, representations and warranties made by the Guarantors herein and in
the certificates or other instruments prepared or delivered in connection with
or pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Administrative Agent and the other Guaranteed
Parties and shall survive the making by the Lenders of the Revolving Credit
Advances and the issuance of the Letters of Credit by the Issuing Banks
regardless of any investigation made by the Guaranteed Parties or on their
behalf, and shall continue in full force and effect as long as the principal of
or any accrued interest on any Revolving Credit Advance or any other fee or
amount payable under this Agreement or any other Loan Document is outstanding
and unpaid, the LC Exposure does not equal zero or has not been Cash
Collateralized or the Commitments and the LC Commitment have not been
terminated.
(b)    In the event any one or more of the provisions contained in this
Agreement or in any other Loan Document should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

Exh. C-1-6

--------------------------------------------------------------------------------

 

SECTION 15.    Counterparts. This Agreement may be executed in counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract, and shall become effective as provided in
Section 10. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or in electronic (i.e., “pdf” or “tif”) format shall be
effective as delivery of a manually executed counterpart of this Agreement.
SECTION 16.    Rules of Interpretation. The rules of interpretation specified in
Article I of the Credit Agreement shall be applicable to this Agreement.
SECTION 17.    Jurisdiction; Consent to Service of Process. (a) Each Guarantor
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against the Administrative Agent,
any Guaranteed Party, any Issuing Bank, or any Related Party of the foregoing in
any way relating to this Agreement or any other Loan Document or the
transactions relating hereto or thereto, in any forum other than the courts of
the State of New York sitting in New York County, and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, and each of the parties hereto irrevocably and unconditionally
submits to the jurisdiction of such courts and agrees that all claims in respect
of any such action, litigation or proceeding may be heard and determined in such
New York State court or, to the fullest extent permitted by applicable law, in
such federal court. Each of the parties hereto agrees that a final judgment in
any such action, litigation or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or in any other Loan Document shall
affect any right that the Administrative Agent, any Guaranteed Party or any
Issuing Bank may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against any Guarantor or its
properties in the courts of any jurisdiction.
(b)    Each Guarantor irrevocably and unconditionally waives, to the fullest
extent permitted by applicable law, any objection that it may now or hereafter
have to the laying of venue of any action or proceeding arising out of or
relating to this Agreement or any other Loan Document in any court referred to
in clause (a) of Section 17 of this Agreement. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.
(c)    Each party hereto irrevocably consents to service of process at the
address provided for notices in Section 13. Nothing in this Agreement will
affect the right of any party hereto to serve process in any other manner
permitted by applicable law.
SECTION 18.    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,

Exh. C-1-7

--------------------------------------------------------------------------------

 

AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 18.
SECTION 19.    Additional Guarantors. Certain additional Subsidiaries of
Rayonier may be required from time to time, under the terms of Credit Agreement,
to enter into this Agreement as Guarantors. Upon execution and delivery by a
Subsidiary of Rayonier of an instrument in the form of Annex I hereto, such
Person shall become a Guarantor hereunder with the same force and effect as if
originally named as a Guarantor herein. The execution and delivery of any such
instrument shall not require the consent of any other Guarantor hereunder. The
rights and obligations of each Guarantor hereunder shall remain in full force
and effect notwithstanding the addition of any Additional Guarantor as a party
to this Agreement.
SECTION 20.    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Guaranteed Party is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final, in
whatever currency) at any time held, and other obligations (in whatever
currency) at any time owing, by such Guaranteed Party or any such Affiliate, to
or for the credit or the account of any Guarantor against any and all of the
obligations of such Guarantor now or hereafter existing under this Agreement or
any other Loan Document to such Guaranteed Party or their respective Affiliates,
irrespective of whether or not such Guaranteed Party or Affiliate shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of such Guarantor may be contingent or unmatured or are owed to
a branch, office or Affiliate of such Guarantor different from the branch,
office or Affiliate holding such deposit or obligated on such indebtedness. The
rights of each Guaranteed Party and their respective Affiliates under this
Section 20 are in addition to other rights and remedies (including other rights
of set-off) that such Guaranteed Party or their respective Affiliates may have.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 

Exh. C-1-8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
RAYONIER INC.,
 
 
By    ________________________________    
Name:
Title:
RAYONIER TRS HOLDINGS INC.,
 
 
By    ________________________________
Name:
Title:
RAYONIER OPERATING COMPANY LLC,
 
 
 
By    ________________________________
Name:
Title:
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
 
 
By    _______________________________________    
Name:
Title:
By    _______________________________________    
Name:
Title:
 
 

Exh. C-1-9
Rayonier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

Annex I to the
Guarantee Agreement
GUARANTEE SUPPLEMENT
GUARANTEE SUPPLEMENT NO. __ dated as of April __, 2011(this “Supplement”), to
the Guarantee Agreement dated as of April __, 2011 (as amended, supplemented or
otherwise modified from time to time, the “Guarantee Agreement”), among each of
the guarantors parties thereto (each such guarantor individually, a “Guarantor”
and collectively, the “Guarantors”) and CREDIT SUISSE AG acting through one or
more of its affiliates or branches (“Credit Suisse”), as Administrative Agent
(the “Administrative Agent”) for the Guaranteed Parties (as defined in the
Guarantee Agreement).
A.    Reference is made to the Five-Year Revolving Credit Agreement dated as of
April __, 2011 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Rayonier Inc. (“Rayonier”), Rayonier TRS
Holdings Inc., Rayonier Forest Resources, L.P. (“RFR”) and Rayonier Operating
Company LLC, as borrowers (collectively, the “Borrowers”), the lenders from time
to time party thereto (the “Lenders”), the Issuing Banks from time to time party
thereto (the “Issuing Banks”) and the Administrative Agent. Capitalized terms
used and not otherwise defined herein have the meanings assigned to them in the
Guarantee Agreement and the Credit Agreement.
B.    The Guarantors have entered into the Guarantee Agreement in order to
induce the Lenders to make Revolving Credit Advances to the Borrowers and the
Issuing Banks to issue Letters of Credit at the request of or for the account of
the Borrowers. RFR (the “Additional Guarantor”) is executing this Supplement in
accordance with the requirements of the Credit Agreement to become a Guarantor
under the Guarantee Agreement in order to induce the Lenders to make additional
Revolving Credit Advances and the Issuing Banks to issue additional Letters of
Credit and as consideration for Revolving Credit Advances previously made and
Letters of Credit previously issued.
Accordingly, the Administrative Agent and the Additional Guarantor agree as
follows:
SECTION 1. In accordance with Sections 10 and 19 of the Guarantee Agreement, the
Additional Guarantor, by its signature below, becomes a Guarantor under the
Guarantee Agreement with the same force and effect as if originally a party
thereto as a Guarantor and the Additional Guarantor hereby (a) agrees to all the
terms and provisions of the Guarantee Agreement applicable to it as a Guarantor
thereunder and (b) represents and warrants that the representations and
warranties made by it as a Guarantor thereunder are true and correct in all
material respects on and as of the date hereof except for representation and
warranties which by their terms refer to a specific date. Each reference to a
“Guarantor” in the Guarantee Agreement shall be deemed to include the Additional
Guarantor. The Guarantee Agreement is hereby incorporated herein by reference.
SECTION 2. The Additional Guarantor represents and warrants to the

Exh. C-1-10

--------------------------------------------------------------------------------

 

Administrative Agent and the other Guaranteed Parties that this Supplement has
been duly authorized, executed and delivered by it and constitutes its legal,
valid and binding obligation, enforceable against it in accordance with its
terms subject to applicable bankruptcy, insolvency, or moratorium laws relating
to any bankruptcy or insolvency of the Additional Guarantor, other laws
affecting creditor's rights generally and general principles of equity
regardless of whether considered in a proceeding in equity or at law.
SECTION 3. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Administrative
Agent shall have received counterparts of this Supplement that, when taken
together, bear the signatures of the Additional Guarantor and the Administrative
Agent. Delivery of an executed signature page to this Supplement by facsimile
transmission shall be as effective as delivery of a manually executed
counterpart of this Supplement.
SECTION 4. Except as expressly supplemented hereby, the Guarantee Agreement
shall remain in full force and effect.
SECTION 5. This Supplement and any claims, controversy, dispute or cause of
action (whether in contract or tort or otherwise) based upon, arising out of or
relating to this Supplement and the transactions contemplated hereby and thereby
shall be governed by, and construed in accordance with, the law of the State of
New York.
SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision hereof in a particular jurisdiction shall not in and of itself affect
the validity of such provision in any other jurisdiction). The parties hereto
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 13 of the Guarantee Agreement. All communications
and notices hereunder to the Additional Guarantor shall be given to it in care
of RFR at its address set forth in the Credit Agreement.
SECTION 8. The Additional Guarantor agrees to reimburse the Administrative Agent
for its out-of-pocket expenses in connection with this Supplement, including the
fees, disbursements and other charges of counsel for the Administrative Agent.
[SIGNATURE PAGE FOLLOWS]
 
 

Exh. C-1-11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Additional Guarantor and the Administrative Agent have
duly executed this Supplement to the Guarantee Agreement as of the day and year
first above written.
 
RAYONIER FOREST RESOURCES, L.P.,
 
 
By ___________________________________
Name:
Title:
 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
 
 
By ___________________________________
Name:
Title:
By ___________________________________
Name:
Title:

 
 

Exh. C-1-12
Rayonier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

EXHIBIT C-2 -- FORM OF RFR
SUBSIDIARY GUARANTEE
AGREEMENT
SUBSIDIARY GUARANTEE AGREEMENT dated as of April __, 2011 (this “Agreement”),
among each of the subsidiaries listed on Schedule I hereto or becoming a party
hereto as provided in Section 19 (each such subsidiary individually, a
“Subsidiary Guarantor” and collectively, the “Subsidiary Guarantors”) of
RAYONIER FOREST RESOURCES, L.P., a Delaware limited partnership (“RFR”), and
CREDIT SUISSE AG, acting through one or more of its affiliates or branches, as
administrative agent (the “Administrative Agent”) for the Guaranteed Parties (as
defined below).
Reference is made to the Five-Year Revolving Credit Agreement dated as of April
__, 2011 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Rayonier Inc. (“Rayonier”), Rayonier TRS Holdings
Inc. (“TRS”), RFR and Rayonier Operating Company LLC (“ROC”), as borrowers
(collectively, the “Borrowers”), the lenders from time to time party thereto
(the “Lenders”), the Issuing Banks from time to time party thereto (the “Issuing
Banks”) and the Administrative Agent. Capitalized terms used and not defined
herein have the meanings assigned to them in the Credit Agreement.
The Lenders have agreed, among other things, to make Revolving Credit Advances
to the Guaranteed Borrowers (as defined below), and the Issuing Banks have
agreed, among other things, to issue Letters of Credit at the request of or for
the account of the Guaranteed Borrowers R, pursuant to, and upon the terms and
subject to the conditions specified in, the Credit Agreement. Each of the
Subsidiary Guarantors is a direct or indirect Subsidiary of RFR, ROC and
Rayonier and acknowledges that it will derive substantial benefit from the
making of such Revolving Credit Advances by the Lenders and the issuance of such
Letters of Credit by the Issuing Banks. The obligations of the Lenders to make
such Revolving Credit Advances and of the Issuing Banks to issue such Letters of
Credit are conditioned on, among other things, the execution and delivery by the
Subsidiary Guarantors of this Agreement. As consideration therefor and in order
to induce the Lenders to make such Revolving Credit Advances and the Issuing
Banks to issue such Letters of Credit, the Subsidiary Guarantors are willing to
execute this Agreement. For the avoidance of doubt, unless and until the
termination or cessation of the RFR Guarantee Restrictions, the obligations
guaranteed hereby are solely the obligations of RFR under the Loan Documents and
not of any other Borrower. Unless and until the repayment in full of RFR's
obligations in respect of the Installment Notes and the termination or cessation
of the RFR Guarantee Restrictions, Revolving Credit Advances made thereunder to
any other Borrower, and Letters of Credit issued thereunder but neither
requested by RFR nor for its account, shall not have the benefit of the
guarantee provided hereby.
Accordingly, the parties hereto agree as follows:
SECTION 1.    Guarantee. Each Subsidiary Guarantor unconditionally guarantees,
jointly with the other Subsidiary Guarantors and severally, as a primary obligor
and

Exh. C-2-1

--------------------------------------------------------------------------------

 

not merely as a surety, (a) the due and punctual payment by each Guaranteed
Borrower of (i) the principal of and premium, if any, and interest (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Revolving Credit Advances made to each
Guaranteed Borrower, when and as due, whether at maturity, by acceleration, upon
one or more dates set for prepayment or otherwise, (ii) each payment required to
be made by each Guaranteed Borrower under the Credit Agreement in respect of any
Letter of Credit, when and as due, including payments in respect of
reimbursement of disbursements, interest thereon and obligations to provide cash
collateral and (iii) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of such Guaranteed Borrower to
the Administrative Agent and each Lender under the Credit Agreement, the
Guarantee Agreement and the other Loan Documents (collectively, the “Guaranteed
Parties”), whether such amounts shall have accrued prior to, on or after the
Closing Date, (b) the due and punctual payment and performance of all covenants,
agreements, obligations and liabilities of each Guaranteed Borrower, monetary or
otherwise, under or pursuant to the Credit Agreement, the Guarantee Agreement
and the other Loan Documents and (c) the due and punctual payment and
performance of all obligations of each Guaranteed Borrower, monetary or
otherwise, under each Interest Rate Agreement in effect on the date hereof to
which any Lender (or an Affiliate of a Lender) is a party and each Interest Rate
Agreement entered into after the date hereof with any counterparty that is a
Lender (or an Affiliate of a Lender) at the time such Interest Rate Agreement is
entered into (all the monetary and other obligations referred to in the
preceding clauses (a) through (c) being collectively called the “Obligations”).
Each Subsidiary Guarantor further agrees that the Obligations may be extended or
renewed, in whole or in part, without notice to or further assent from it, and
that it will remain bound upon its guarantee notwithstanding any extension or
renewal of any Obligation. The term “Guaranteed Borrowers” shall mean (a) at any
time prior to the repayment in full of RFR's obligations in respect of the
Installment Notes and the termination or cessation of the RFR Guarantee
Restrictions, RFR; and (b) immediately upon and at any time after, the
termination or cessation of the RFR Guarantee Restrictions, RFR, Rayonier, ROC
and TRS.
Anything contained in this Agreement to the contrary notwithstanding, the
obligations of each Subsidiary Guarantor hereunder shall be limited to a maximum
aggregate amount equal to the greatest amount that would not render such
Subsidiary Guarantor's obligations hereunder subject to avoidance as a
fraudulent transfer or conveyance under Section 548 of Title 11 of the United
States Code or any provisions of applicable law (collectively, the “Fraudulent
Transfer Laws”), in each case after giving effect to all other liabilities of
such Subsidiary Guarantor, contingent or otherwise, that are relevant under the
Fraudulent Transfer Laws and after giving effect as assets to the value (as
determined under the applicable provisions of the Fraudulent Transfer Laws) of
any rights to subrogation, contribution, reimbursement, indemnity or similar
rights of such Subsidiary Guarantor pursuant to (i) applicable law or (ii) any
agreement providing for an equitable allocation among such Subsidiary Guarantor
and other Affiliates of RFR or Rayonier of obligations arising under Guarantees
by such parties.
Each Subsidiary Guarantor further agrees that the Obligations may be extended or

Exh. C-2-2

--------------------------------------------------------------------------------

 

renewed, in whole or in part, without notice to or further assent from it, and
that it will remain bound upon its guarantee notwithstanding any extension or
renewal of any Obligation.
SECTION 2.    Obligations Not Waived. To the fullest extent permitted by
applicable law, each Subsidiary Guarantor waives presentment to, demand of
payment from and protest to RFR or any other guarantor of any of the
Obligations, and also waives notice of acceptance of its guarantee and notice of
protest for nonpayment. To the fullest extent permitted by applicable law, the
obligations of each Subsidiary Guarantor hereunder shall not be affected by, and
each Subsidiary Guarantor hereby waives any defense arising by reason of, (a)
the failure of the Administrative Agent or any other Guaranteed Party to assert
any claim or demand or to enforce or exercise any right or remedy against any
Guaranteed Borrower or any other guarantor under the provisions of the Credit
Agreement, any other Loan Document or otherwise, (b) any rescission, waiver,
amendment or modification of, or any release from any of the terms or provisions
of this Agreement, any other Loan Document, any Guarantee or any other
agreement, including with respect to any other Subsidiary Guarantor under this
Agreement, (c) the failure to take or perfect any security interest in, or the
release of, any collateral security held by or on behalf of any Guaranteed Party
or (d) the failure of any person to comply with Section 5.01(l) of the Credit
Agreement or Section 19 hereof.
SECTION 3.    Guarantee of Payment. Each Subsidiary Guarantor further agrees
that its guarantee constitutes a guarantee of payment when due and not of
collection, and waives any right to require that any resort be had by the
Administrative Agent or any other Guaranteed Party to any collateral security
held for payment of the Obligations or to any balance of any deposit or other
account or credit on the books of the Administrative Agent or any other
Guaranteed Party in favor of any Guaranteed Borrower or any other person.
SECTION 4.    No Discharge or Diminishment of Guarantee. The obligations of each
Subsidiary Guarantor hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Obligations except contingent
indemnification and reimbursement obligations, which pursuant to Section 8.04(f)
of the Credit Agreement shall survive the termination of the Loan Documents and
the payment in full of all obligations referred to in such Section 8.04(f)),
including any claim of waiver, release, surrender, alteration or compromise of
any of the Obligations, and shall not be subject to any defense or setoff,
counterclaim, recoupment or termination whatsoever by reason of the invalidity,
illegality or unenforceability of the Obligations, any law or regulation of any
jurisdiction or any other event affecting any term of an Obligation or any other
circumstance that might constitute a defense of the Borrower or any Guarantor.
Without limiting the generality of the foregoing, the obligations of each
Subsidiary Guarantor hereunder shall not be discharged or impaired or otherwise
affected by the failure of the Administrative Agent or any other Guaranteed
Party to assert any claim or demand or to enforce any remedy under the Credit
Agreement, the Guarantee Agreement any other Loan Document or any other
agreement, by any waiver or modification of any provision of any thereof, by any
default, failure or delay, willful or otherwise, in the performance of the
Obligations, or by any other act or omission that may or might in any manner or
to any extent vary the risk of any Subsidiary Guarantor or that would otherwise
operate as a discharge of each

Exh. C-2-3

--------------------------------------------------------------------------------

 

Subsidiary Guarantor as a matter of law or equity (other than the indefeasible
payment in full in cash of all the Obligations), and each Subsidiary Guarantor
hereby waives any defense arising by reason of any of the foregoing actions.
SECTION 5.    Defenses of Borrower Waived. To the fullest extent permitted by
applicable law, each of the Subsidiary Guarantors waives any defense based on or
arising out of any defense of any Guaranteed Borrower or the unenforceability of
the Obligations or any part thereof from any cause or the cessation from any
cause of the liability of any Guaranteed Borrower (other than the final and
indefeasible payment in full in cash of the Obligations except contingent
indemnification and reimbursement obligations, which pursuant to Section 8.04(f)
of the Credit Agreement shall survive the termination of the Loan Documents and
the payment in full of all obligations referred to in such Section 8.04(f)). The
Administrative Agent and the other Guaranteed Parties may, at their election,
foreclose on any collateral security held by one or more of them by one or more
judicial or nonjudicial sales, accept an assignment of any such collateral
security in lieu of foreclosure, compromise or adjust any part of the
Obligations, make any other accommodation with any Guaranteed Borrower or any
other guarantor or exercise any other right or remedy available to them against
any Guaranteed Borrower or any other guarantor, without affecting or impairing
in any way the liability of any Subsidiary Guarantor hereunder except to the
extent the Obligations have been fully, finally and indefeasibly paid in cash.
Pursuant to applicable law, each of the Subsidiary Guarantors waives any defense
arising out of any such election even though such election operates, pursuant to
applicable law, to impair or to extinguish any right of reimbursement or
subrogation or other right or remedy of such Subsidiary Guarantor against any
Guaranteed Borrower or any other Subsidiary Guarantor or guarantor, as the case
may be, or any collateral security.
SECTION 6.    Agreement to Pay; Subordination. In furtherance of the foregoing
and not in limitation of any other right that the Administrative Agent or any
other Guaranteed Party has at law or in equity against any Subsidiary Guarantor
by virtue hereof, upon the failure of any Guaranteed Borrower to pay any
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, each Subsidiary Guarantor
hereby promises to and will forthwith pay, or cause to be paid, to the
Administrative Agent or such other Guaranteed Party as designated thereby in
cash the amount of such unpaid Obligation. Upon payment by any Subsidiary
Guarantor of any sums to the Administrative Agent or any Guaranteed Party as
provided above, all rights of such Subsidiary Guarantor against any Guaranteed
Borrower arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subordinate and junior in right of payment to the prior indefeasible payment in
full in cash of all the Obligations. In addition, any indebtedness of any
Guaranteed Borrower now or hereafter held by any Subsidiary Guarantor is hereby
subordinated in right of payment to the prior payment in full of the Obligations
during the existence of an Event of Default. If any amount shall erroneously be
paid to any Subsidiary Guarantor on account of (i) such subrogation,
contribution, reimbursement, indemnity or similar right or (ii) any such
indebtedness of any Guaranteed Borrower, such amount shall be held in trust for
the benefit of the Guaranteed Parties and shall forthwith be paid to the
Administrative Agent to be credited against the payment of the Obligations,
whether matured or unmatured, in accordance with the terms of the Loan

Exh. C-2-4

--------------------------------------------------------------------------------

 

Documents.
SECTION 7.    Information. Each of the Subsidiary Guarantors assumes all
responsibility for being and keeping itself informed of each Guaranteed
Borrower's financial condition and assets, all other circumstances bearing upon
the risk of nonpayment of the Obligations and the nature, scope and extent of
the risks that such Subsidiary Guarantor assumes and incurs hereunder, and
agrees that none of the Administrative Agent or the other Guaranteed Parties
will have any duty to advise any of the Subsidiary Guarantors of information
known to it or any of them regarding such circumstances or risks.
SECTION 8.    Representations and Warranties; Taxes. Each of the Subsidiary
Guarantors represents and warrants as to itself that all representations and
warranties relating to it contained in the Credit Agreement or any other Loan
Document are true and correct in all material respects. Each Subsidiary
Guarantor agrees that the provisions of Section 2.15 of the Credit Agreement
shall apply equally to each Subsidiary Guarantor with respect to the payments
made by it hereunder.
SECTION 9.    Termination. The Guarantees made hereunder (a) shall terminate
when all the Obligations except contingent indemnification and reimbursement
obligations, which pursuant to Section 8.04(f) of the Credit Agreement shall
survive the termination of the Loan Documents and the payment in full of all
obligations referred to in such Section 8.04(f) have been indefeasibly paid in
full and the Lenders have no further commitment to lend to any Guaranteed
Borrower under the Credit Agreement, the LC Exposure with respect to Letters of
Credit issued at the request of or for the account of any Guaranteed Borrower
has been reduced to zero or Cash Collateralized and the Issuing Banks have no
further obligation to issue Letters of Credit at the request of or for the
account of any Guaranteed Borrower under the Credit Agreement and (b) shall
continue to be effective or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any Obligation is rescinded or must otherwise
be restored by any Guaranteed Party or any Subsidiary Guarantor upon the
bankruptcy or reorganization of any Guaranteed Borrower or any Subsidiary
Guarantor or otherwise.
SECTION 10.    Binding Effect; Several Agreement; Assignments; Releases.
Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the successors and assigns of such party;
and all covenants, promises and agreements by or on behalf of the Subsidiary
Guarantors that are contained in this Agreement shall bind and inure to the
benefit of each party hereto and their respective successors and assigns. This
Agreement shall become effective as to any Subsidiary Guarantor when a
counterpart hereof (or an instrument in the form of Annex I hereto) executed on
behalf of such Subsidiary Guarantor shall have been delivered to the
Administrative Agent and a counterpart hereof shall have been executed on behalf
of the Administrative Agent, and thereafter this Agreement shall be binding
upon, and inure to the benefit of such Subsidiary Guarantor, the Administrative
Agent and the other Guaranteed Parties and their respective successors and
assigns, except that no Subsidiary Guarantor may assign or otherwise transfer
any of its rights or obligations hereunder or any interest herein (except in
connection with any transaction permitted by Section 5.03(c) or Section 5.03(d)
of the Credit Agreement) (and any such attempted

Exh. C-2-5

--------------------------------------------------------------------------------

 

assignment or transfer by any party hereto shall be null and void). This
Agreement shall be construed as a separate agreement with respect to each
Subsidiary Guarantor and may be amended, modified, supplemented, waived or
released with respect to any Subsidiary Guarantor without the approval of any
other Subsidiary Guarantor and without affecting the obligations of any other
Subsidiary Guarantor hereunder. The Administrative Agent is hereby expressly
authorized to, and agrees upon request of RFR it will, release any Subsidiary
Guarantor from its obligations hereunder in the event that all the Capital Stock
of such Subsidiary Guarantor shall be sold, transferred or otherwise disposed of
to a person that is not an Affiliate of RFR in a transaction not prohibited by
the Credit Agreement.
SECTION 11.    Waivers; Amendment. (a) No failure or delay of the Administrative
Agent in exercising any power or right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent hereunder
and of the other Guaranteed Parties under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any Subsidiary Guarantor therefrom shall in any event be effective
unless the same shall be permitted by paragraph (b) below, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. No notice or demand on any Subsidiary Guarantor in any case
shall entitle such Subsidiary Guarantor to any other or further notice or demand
in similar or other circumstances.
(b)    Except as expressly provided in Section 19, neither this Agreement nor
any provision hereof may be waived, amended or modified except pursuant to a
written agreement entered into between the Subsidiary Guarantors with respect to
which such waiver, amendment or modification relates and the Administrative
Agent, with the prior written consent of the Required Lenders (except as
otherwise provided in the Credit Agreement).
SECTION 12.    Governing Law. This Agreement and the other Loan Documents and
any claims, controversy, dispute or cause of action (whether in contract or tort
or otherwise) based upon, arising out of or relating to this Agreement or any
other Loan Document (except, as to any other Loan Document, as expressly set
forth therein) and the transactions contemplated hereby and thereby shall be
governed by, and construed in accordance with, the law of the State of New York.
SECTION 13.    Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 8.02 of the Credit Agreement. All
communications and notices hereunder to each Subsidiary Guarantor shall be given
to it in care of RFR at the address set forth in the Credit Agreement.
 
SECTION 14.    Survival of Agreement; Severability. (a) All covenants,
agreements, representations and warranties made by the Subsidiary Guarantors
herein and in the

Exh. C-2-6

--------------------------------------------------------------------------------

 

certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Administrative Agent and the other Guaranteed
Parties and shall survive the making by the Lenders of the Revolving Credit
Advances and the issuance of the Letters of Credit by the Issuing Banks
regardless of any investigation made by the Guaranteed Parties or on their
behalf, and shall continue in full force and effect as long as any Obligation is
outstanding and unpaid, the LC Exposure with respect to Letters of Credit issued
at the request of or for the account of any Guaranteed Borrower does not equal
zero or has not been Cash Collateralized or the Commitments and the LC
Commitment with respect to the Guaranteed Borrowers have not been terminated.
(b)    In the event any one or more of the provisions contained in this
Agreement or in any other Loan Document should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
SECTION 15.    Counterparts. This Agreement may be executed in counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract, and shall become effective as provided in
Section 10. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or in electronic (i.e., “pdf” or “tif”) format shall be
effective as delivery of a manually executed counterpart of this Agreement.
SECTION 16.    Rules of Interpretation. The rules of interpretation specified in
Article I of the Credit Agreement shall be applicable to this Agreement.
SECTION 17.    Jurisdiction; Consent to Service of Process. (a) Each Subsidiary
Guarantor irrevocably and unconditionally agrees that it will not commence any
action, litigation or proceeding of any kind or description, whether in law or
equity, whether in contract or in tort or otherwise, against the Administrative
Agent, any Guaranteed Party, any Issuing Bank, or any Related Party of the
foregoing in any way relating to this Agreement or any other Loan Document or
the transactions relating hereto or thereto, in any forum other than the courts
of the State of New York sitting in New York County, and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, and each of the parties hereto irrevocably and unconditionally
submits to the jurisdiction of such courts and agrees that all claims in respect
of any such action, litigation or proceeding may be heard and determined in such
New York State court or, to the fullest extent permitted by applicable law, in
such federal court. Each of the parties hereto agrees that a final judgment in
any such action, litigation or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or in any other Loan Document shall
affect any right that the Administrative Agent or, any other Guaranteed Party
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against any Subsidiary Guarantor

Exh. C-2-7

--------------------------------------------------------------------------------

 

or its properties in the courts of any jurisdiction.
(b)    Each Subsidiary Guarantor irrevocably and unconditionally waives, to the
fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Loan Document in any court referred
to in clause (a) of Section 17 of this Agreement. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by applicable law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
(c)    Each party hereto irrevocably consents to service of process at the
address provided for notices in Section 13. Nothing in this Agreement will
affect the right of any party hereto to serve process in any other manner
permitted by applicable law.
SECTION 18.    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 18.
SECTION 19.    Additional Subsidiary Guarantors. Certain additional Subsidiaries
of RFR may be required from time to time, under the terms of Credit Agreement,
to enter into this Agreement as Subsidiary Guarantors. Upon execution and
delivery by the a Subsidiary of an instrument in the form of Annex I hereto,
such Subsidiary shall become a Subsidiary Guarantor hereunder with the same
force and effect as if originally named as a Subsidiary Guarantor herein. The
execution and delivery of any such instrument shall not require the consent of
any other Subsidiary Guarantor hereunder. The rights and obligations of each
Subsidiary Guarantor hereunder shall remain in full force and effect
notwithstanding the addition of any new Subsidiary Guarantor as a party to this
Agreement.
SECTION 20.    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Guaranteed Party is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final, in
whatever currency) at any time held, and other obligations (in whatever
currency) at any time owing, by such Guaranteed Party or any such Affiliate, to
or for the credit or the account of any Subsidiary Guarantor against any and all
of the obligations of such Subsidiary Guarantor now or hereafter existing under
this Agreement or any other Loan

Exh. C-2-8

--------------------------------------------------------------------------------

 

Document to such Guaranteed Party or their respective Affiliates, irrespective
of whether or not such Guaranteed Party or Affiliate shall have made any demand
under this Agreement or any other Loan Document and although such obligations of
such Subsidiary Guarantor may be contingent or unmatured or are owed to a
branch, office or Affiliate of such Subsidiary Guarantor different from the
branch, office or Affiliate holding such deposit or obligated on such
indebtedness. The rights of each Guaranteed Party and their respective
Affiliates under this Section 20 are in addition to other rights and remedies
(including other rights of set-off) that such Guaranteed Party or their
respective Affiliates may have.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 

Exh. C-2-9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
 
THE SUBSIDIARY GUARANTORS LISTED ON SCHEDULE I HERETO,
 
 
By _________________________________________
Name:
Title:
 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
 
 
By _________________________________________
Name:
Title:
 
By _________________________________________
Name:
Title:

 
 

Exh. C-2-10
Rayonier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

Schedule I to the
Subsidiary Guarantee Agreement
Subsidiary Guarantor
Address
 
 
 
 
 
 

 
 

Exh. C-2-11
Rayonier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

Annex I to the
Subsidiary Guarantee Agreement
GUARANTEE SUPPLEMENT
GUARANTEE SUPPLEMENT NO. __ dated as of April __, 2011 (this “Supplement”), to
the Subsidiary Guarantee Agreement dated as of April __, 2011 as amended,
supplemented or otherwise modified from time to time, the Subsidiary Guarantee
Agreement”), (as amended, among each of the subsidiaries parties thereto (each
such subsidiary individually, a “Subsidiary Guarantor” and collectively, the
“Subsidiary Guarantors”) of RAYONIER FOREST RESOURCES, L.P., a Delaware limited
partnership (“RFR”), and CREDIT SUISSE AG, acting through one or more of its
affiliates or branches (“Credit Suisse”), as Administrative Agent (the
“Administrative Agent”) for the Guaranteed Parties (as defined in the Subsidiary
Guarantee Agreement).
A.    Reference is made to the Five-Year Revolving Credit Agreement dated as of
April __, 2011 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Rayonier Inc., Rayonier TRS Holdings Inc.,
RFR and Rayonier Operating Company LLC, as borrowers, the lenders from time to
time party thereto (the “Lenders”), the Issuing Banks from time to time party
thereto (the “Issuing Banks”) and the Administrative Agent. Capitalized terms
used and not otherwise defined herein have the meanings assigned to them in the
Subsidiary Guarantee Agreement and the Credit Agreement.
B.    The Subsidiary Guarantors have entered into the Subsidiary Guarantee
Agreement in order to induce the Lenders to make Revolving Credit Advances to
RFR and the Issuing Banks to issue Letters of Credit at the request of or for
the account of RFR. The undersigned Subsidiary of RFR (the “New Subsidiary
Guarantor”) is executing this Supplement in accordance with the requirements of
the Credit Agreement to become a Subsidiary Guarantor under the Subsidiary
Guarantee Agreement in order to induce the Lenders to make additional Revolving
Credit Advances and the Issuing Banks to issue additional Letters of Credit and
as consideration for Revolving Credit Advances previously made and Letters of
Credit previously issued.
Accordingly, the Administrative Agent and the New Subsidiary Guarantor agree as
follows:
SECTION 1. In accordance with Sections 10 and 19 of the Subsidiary Guarantee
Agreement, the New Subsidiary Guarantor, by its signature below, becomes a
Subsidiary Guarantor under the Subsidiary Guarantee Agreement with the same
force and effect as if originally a party thereto as a Subsidiary Guarantor and
the New Subsidiary Guarantor hereby (a) agrees to all the terms and provisions
of the Subsidiary Guarantee Agreement applicable to it as a Subsidiary Guarantor
thereunder and (b) represents and warrants that the representations and
warranties made by it as a Subsidiary Guarantor thereunder are true and correct
in all material respects on and as of the date hereof except for representation
and warranties which by their terms refer to a specific date. Each reference to
a “Subsidiary Guarantor” in the Subsidiary

Exh. C-2-12
Rayonier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

Guarantee Agreement shall be deemed to include the New Subsidiary Guarantor. The
Subsidiary Guarantee Agreement is hereby incorporated herein by reference.
SECTION 2. The New Subsidiary Guarantor represents and warrants to the
Administrative Agent and the other Guaranteed Parties that this Supplement has
been duly authorized, executed and delivered by it and constitutes its legal,
valid and binding obligation, enforceable against it in accordance with its
terms subject to applicable bankruptcy, insolvency, or moratorium laws relating
to any bankruptcy or insolvency of the New Subsidiary Guarantor, other laws
affecting creditor's rights generally and general principles of equity
regardless of whether considered in a proceeding in equity or at law.
SECTION 3. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Administrative
Agent shall have received counterparts of this Supplement that, when taken
together, bear the signatures of the New Subsidiary Guarantor and the
Administrative Agent. Delivery of an executed signature page to this Supplement
by facsimile transmission shall be as effective as delivery of a manually
executed counterpart of this Supplement.
SECTION 4. Except as expressly supplemented hereby, the Subsidiary Guarantee
Agreement shall remain in full force and effect.
SECTION 5. This Supplement and any claims, controversy, dispute or cause of
action (whether in contract or tort or otherwise) based upon, arising out of or
relating to this Supplement and the transactions contemplated hereby and thereby
shall be governed by, and construed in accordance with, the law of the State of
New York.
SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Subsidiary Guarantee Agreement shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision hereof in a particular jurisdiction shall not in and of
itself affect the validity of such provision in any other jurisdiction). The
parties hereto shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 13 of the Subsidiary Guarantee Agreement. All
communications and notices hereunder to the New Subsidiary Guarantor shall be
given to it in care of RFR at its address set forth in the Credit Agreement.
SECTION 8. The New Subsidiary Guarantor agrees to reimburse the Administrative
Agent for its out-of-pocket expenses in connection with this Supplement,
including the fees, disbursements and other charges of counsel for the
Administrative Agent.
 

Exh. C-2-13
Rayonier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

 

Exh. C-2-14
Rayonier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the New Subsidiary Guarantor and the Administrative Agent
have duly executed this Supplement to the Guarantee Agreement as of the day and
year first above written.
 
[Name Of New Subsidiary Guarantor],
 
 
By _________________________________________
Name:
Title:
 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
 
 
By _________________________________________
Name:
Title:
 
By _________________________________________
Name:
Title:

 
 

Exh. C-2-15
Rayonier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

EXHIBIT C-3 -- FORM OF TRS
SUBSIDIARY GUARANTEE
AGREEMENT
SUBSIDIARY GUARANTEE AGREEMENT dated as of April __, 2011, among each of the
subsidiaries listed on Schedule I hereto or becoming a party hereto as provided
in Section 19 (each such subsidiary individually, a “Subsidiary Guarantor” and
collectively, the “Subsidiary Guarantors”) of RAYONIER TRS HOLDINGS INC., a
Delaware corporation (“TRS”), and CREDIT SUISSE AG, acting through one or more
of its affiliates or branches, as administrative agent (the “Administrative
Agent”) for the Guaranteed Parties (as defined below).
Reference is made to the Five-Year Revolving Credit Agreement dated as of April
__, 2011 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Rayonier Inc. (“Rayonier”), TRS, Rayonier Forest
Resources, L.P. and Rayonier Operating Company LLC, as borrowers (collectively,
the “Borrowers”), the lenders from time to time party thereto (the “Lenders”),
the Issuing Banks from time to time party thereto (the “Issuing Banks”) and the
Administrative Agent. Capitalized terms used and not defined herein have the
meanings assigned to them in the Credit Agreement.
The Lenders have agreed, among other things, to make Revolving Credit Advances
to the Borrowers, and the Issuing Banks have agreed, among other things, to
issue Letters of Credit at the request of or for the account of the Borrowers,
pursuant to, and upon the terms and subject to the conditions specified in, the
Credit Agreement. Each of the Subsidiary Guarantors is a direct or indirect
Subsidiary of TRS, ROC and Rayonier and acknowledges that it will derive
substantial benefit from the making of such Revolving Credit Advances by the
Lenders and the issuance of such Letters of Credit by the Issuing Banks. The
obligations of the Lenders to make such Revolving Credit Advances and of the
Issuing Banks to issue such Letters of Credit are conditioned on, among other
things, the execution and delivery by the Subsidiary Guarantors of this
Agreement. As consideration therefor and in order to induce the Lenders to make
such Revolving Credit Advances and the Issuing Banks to issue such Letters of
Credit, the Subsidiary Guarantors are willing to execute this Agreement.
Accordingly, the parties hereto agree as follows:
SECTION 1.    Guarantee. Each Subsidiary Guarantor unconditionally guarantees,
jointly with the other Subsidiary Guarantors and severally, as a primary obligor
and not merely as a surety, (a) the due and punctual payment by each Borrower of
(i) the principal of and premium, if any, and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Revolving Credit Advances made to such Borrower, when and as
due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise, (ii) each payment required to be made by such Borrower
under the Credit Agreement in respect of any Letter of Credit, when and as due,
including payments in respect of reimbursement of disbursements, interest
thereon and obligations to provide cash

Exh. C-3-1

--------------------------------------------------------------------------------

 

collateral and (iii) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of such Borrower to the
Administrative Agent and each Lender under the Credit Agreement, the Guarantee
Agreement and the other Loan Documents (collectively, the “Guaranteed Parties”),
whether such amounts shall have accrued prior to, on or after the Closing Date,
(b) the due and punctual payment and performance of all covenants, agreements,
obligations and liabilities of each Borrower, monetary or otherwise, under or
pursuant to the Credit Agreement, the Guarantee Agreement and the other Loan
Documents and (c) the due and punctual payment and performance of all
obligations of each Borrower, monetary or otherwise, under each Interest Rate
Agreement in effect on the date hereof to which any Lender (or an Affiliate of a
Lender) is a party and each Interest Rate Agreement entered into after the date
hereof with any counterparty that is a Lender (or an Affiliate of a Lender) at
the time such Interest Rate Agreement is entered into (all the monetary and
other obligations referred to in the preceding clauses (a) through (c) being
collectively called the “Obligations”). Each Subsidiary Guarantor further agrees
that the Obligations may be extended or renewed, in whole or in part, without
notice to or further assent from it, and that it will remain bound upon its
guarantee notwithstanding any extension or renewal of any Obligation.
Anything contained in this Agreement to the contrary notwithstanding, the
obligations of each Subsidiary Guarantor hereunder shall be limited to a maximum
aggregate amount equal to the greatest amount that would not render such
Subsidiary Guarantor's obligations hereunder subject to avoidance as a
fraudulent transfer or conveyance under Section 548 of Title 11 of the United
States Code or any provisions of applicable law (collectively, the “Fraudulent
Transfer Laws”), in each case after giving effect to all other liabilities of
such Subsidiary Guarantor, contingent or otherwise, that are relevant under the
Fraudulent Transfer Laws and after giving effect as assets to the value (as
determined under the applicable provisions of the Fraudulent Transfer Laws) of
any rights to subrogation, contribution, reimbursement, indemnity or similar
rights of such Subsidiary Guarantor pursuant to (i) applicable law or (ii) any
agreement providing for an equitable allocation among such Subsidiary Guarantor
and other Affiliates of Rayonier of obligations arising under Guarantees by such
parties.
Each Subsidiary Guarantor further agrees that the Obligations may be extended or
renewed, in whole or in part, without notice to or further assent from it, and
that it will remain bound upon its guarantee notwithstanding any extension or
renewal of any Obligation.
SECTION 2.    Obligations Not Waived. To the fullest extent permitted by
applicable law, each Subsidiary Guarantor waives presentment to, demand of
payment from and protest to TRS or any other guarantor of any of the
Obligations, and also waives notice of acceptance of its guarantee and notice of
protest for nonpayment. To the fullest extent permitted by applicable law, the
obligations of each Subsidiary Guarantor hereunder shall not be affected by, and
each Subsidiary Guarantor hereby waives any defense arising by reason of, (a)
the failure of the Administrative Agent or any other Guaranteed Party to assert
any claim or demand or to enforce or exercise any right or remedy against any
Borrower or any other guarantor under the

Exh. C-3-2

--------------------------------------------------------------------------------

 

provisions of the Credit Agreement, any other Loan Document or otherwise, (b)
any rescission, waiver, amendment or modification of, or any release from any of
the terms or provisions of this Agreement, any other Loan Document, any
Guarantee or any other agreement, including with respect to any other Subsidiary
Guarantor under this Agreement, (c) the failure to take or perfect any security
interest in, or the release of, any collateral security held by or on behalf of
any Guaranteed Party or (d) the failure of any person to comply with Section
5.01(l) of the Credit Agreement or Section 19 hereof.
SECTION 3.    Guarantee of Payment. Each Subsidiary Guarantor further agrees
that its guarantee constitutes a guarantee of payment when due and not of
collection, and waives any right to require that any resort be had by the
Administrative Agent or any other Guaranteed Party to any collateral security
held for payment of the Obligations or to any balance of any deposit or other
account or credit on the books of the Administrative Agent or any other
Guaranteed Party in favor of any Borrower or any other person.
 
SECTION 4.    No Discharge or Diminishment of Guarantee. The obligations of each
Subsidiary Guarantor hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Obligations except contingent
indemnification and reimbursement obligations, which pursuant to Section 8.04(f)
of the Credit Agreement shall survive the termination of the Loan Documents and
the payment in full of all obligations referred to in such Section 8.04(f)),
including any claim of waiver, release, surrender, alteration or compromise of
any of the Obligations, and shall not be subject to any defense or setoff,
counterclaim, recoupment or termination whatsoever by reason of the invalidity,
illegality or unenforceability of the Obligations, any law or regulation of any
jurisdiction or any other event affecting any term of an Obligation or any other
circumstance that might constitute a defense of the Borrower or any Guarantor.
Without limiting the generality of the foregoing, the obligations of each
Subsidiary Guarantor hereunder shall not be discharged or impaired or otherwise
affected by the failure of the Administrative Agent or any other Guaranteed
Party to assert any claim or demand or to enforce any remedy under the Credit
Agreement, the Guarantee Agreement, any other Loan Document or any other
agreement, by any waiver or modification of any provision of any thereof, by any
default, failure or delay, willful or otherwise, in the performance of the
Obligations, or by any other act or omission that may or might in any manner or
to any extent vary the risk of any Subsidiary Guarantor or that would otherwise
operate as a discharge of each Subsidiary Guarantor as a matter of law or equity
(other than the indefeasible payment in full in cash of all the Obligations),
and each Subsidiary Guarantor hereby waives any defense arising by reason of any
of the foregoing actions.
SECTION 5.    Defenses of Borrower Waived. To the fullest extent permitted by
applicable law, each of the Subsidiary Guarantors waives any defense based on or
arising out of any defense of any Borrower or the unenforceability of the
Obligations or any part thereof from any cause or the cessation from any cause
of the liability of any Borrower (other than the final and indefeasible payment
in full in cash of the Obligations except contingent indemnification

Exh. C-3-3

--------------------------------------------------------------------------------

 

and reimbursement obligations, which pursuant to Section 8.04(f) of the Credit
Agreement shall survive the termination of the Loan Documents and the payment in
full of all obligations referred to in such Section 8.04(f)). The Administrative
Agent and the other Guaranteed Parties may, at their election, foreclose on any
collateral security held by one or more of them by one or more judicial or
nonjudicial sales, accept an assignment of any such collateral security in lieu
of foreclosure, compromise or adjust any part of the Obligations, make any other
accommodation with any Borrower or any other guarantor or exercise any other
right or remedy available to them against any Borrower or any other guarantor,
without affecting or impairing in any way the liability of any Subsidiary
Guarantor hereunder except to the extent the Obligations have been fully,
finally and indefeasibly paid in cash. Pursuant to applicable law, each of the
Subsidiary Guarantors waives any defense arising out of any such election even
though such election operates, pursuant to applicable law, to impair or to
extinguish any right of reimbursement or subrogation or other right or remedy of
such Subsidiary Guarantor against any Borrower or any other Subsidiary Guarantor
or guarantor, as the case may be, or any collateral security.
SECTION 6.    Agreement to Pay; Subordination. In furtherance of the foregoing
and not in limitation of any other right that the Administrative Agent or any
other Guaranteed Party has at law or in equity against any Subsidiary Guarantor
by virtue hereof, upon the failure of any Borrower or any other Loan Party to
pay any Obligation when and as the same shall become due, whether at maturity,
by acceleration, after notice of prepayment or otherwise, each Subsidiary
Guarantor hereby promises to and will forthwith pay, or cause to be paid, to the
Administrative Agent or such other Guaranteed Party as designated thereby in
cash the amount of such unpaid Obligation. Upon payment by any Subsidiary
Guarantor of any sums to the Administrative Agent or any Guaranteed Party as
provided above, all rights of such Subsidiary Guarantor against any Borrower
arising as a result thereof by way of right of subrogation, contribution,
reimbursement, indemnity or otherwise shall in all respects be subordinate and
junior in right of payment to the prior indefeasible payment in full in cash of
all the Obligations. In addition, any indebtedness of any Borrower now or
hereafter held by any Subsidiary Guarantor is hereby subordinated in right of
payment to the prior payment in full of the Obligations during the existence of
an Event of Default. If any amount shall erroneously be paid to any Subsidiary
Guarantor on account of (i) such subrogation, contribution, reimbursement,
indemnity or similar right or (ii) any such indebtedness of any Borrower, such
amount shall be held in trust for the benefit of the Guaranteed Parties and
shall forthwith be paid to the Administrative Agent to be credited against the
payment of the Obligations, whether matured or unmatured, in accordance with the
terms of the Loan Documents.
SECTION 7.    Information. Each of the Subsidiary Guarantors assumes all
responsibility for being and keeping itself informed of each Borrower's
financial condition and assets, all other circumstances bearing upon the risk of
nonpayment of the Obligations and the nature, scope and extent of the risks that
such Subsidiary Guarantor assumes and incurs hereunder, and agrees that none of
the Administrative Agent or the other Guaranteed Parties will have any duty to
advise any of the Subsidiary Guarantors of information known to it or any of
them regarding such circumstances or risks.
SECTION 8.    Representations and Warranties; Taxes. Each of the Subsidiary

Exh. C-3-4

--------------------------------------------------------------------------------

 

Guarantors represents and warrants as to itself that all representations and
warranties relating to it contained in the Credit Agreement or any other Loan
Document are true and correct in all material respects. Each Subsidiary
Guarantor agrees that the provisions of Section 2.15 of the Credit Agreement
shall apply equally to each Subsidiary Guarantor with respect to the payments
made by it hereunder.
SECTION 9.    Termination. The Guarantees made hereunder (a) shall terminate
when all the Obligations have been indefeasibly paid in full and the Lenders
have no further commitment to lend to any Borrower under the Credit Agreement,
the LC Exposure with respect to Letters of Credit has been reduced to zero or
Cash Collateralized and the Issuing Banks have no further obligation to issue
Letters of Credit under the Credit Agreement and (b) shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Obligation is rescinded or must otherwise be restored by
any Guaranteed Party or any Subsidiary Guarantor upon the bankruptcy or
reorganization of any Borrower or any Subsidiary Guarantor or otherwise.
SECTION 10.    Binding Effect; Several Agreement; Assignments; Releases.
Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the successors and assigns of such party;
and all covenants, promises and agreements by or on behalf of the Subsidiary
Guarantors that are contained in this Agreement shall bind and inure to the
benefit of each party hereto and their respective successors and assigns. This
Agreement shall become effective as to any Subsidiary Guarantor when a
counterpart hereof (or an instrument in the form of Annex I hereto) executed on
behalf of such Subsidiary Guarantor shall have been delivered to the
Administrative Agent and a counterpart hereof shall have been executed on behalf
of the Administrative Agent, and thereafter this Agreement shall be binding
upon, and inure to the benefit of such Subsidiary Guarantor, the Administrative
Agent and the other Guaranteed Parties and their respective successors and
assigns, except that no Subsidiary Guarantor may assign or otherwise transfer
any of its rights or obligations hereunder or any interest herein (except in
connection with any transaction permitted by Section 5.03(c) or Section 5.03(d)
of the Credit Agreement) (and any such attempted assignment or transfer by any
party hereto shall be null and void). This Agreement shall be construed as a
separate agreement with respect to each Subsidiary Guarantor and may be amended,
modified, supplemented, waived or released with respect to any Subsidiary
Guarantor without the approval of any other Subsidiary Guarantor and without
affecting the obligations of any other Subsidiary Guarantor hereunder.
 
SECTION 11.    Waivers; Amendment. (a) No failure or delay of the Administrative
Agent in exercising any power or right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent hereunder
and of the other Guaranteed Parties under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would

Exh. C-3-5

--------------------------------------------------------------------------------

 

otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any Subsidiary Guarantor therefrom shall in any event be effective
unless the same shall be permitted by paragraph (b) below, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. No notice or demand on any Subsidiary Guarantor in any case
shall entitle such Subsidiary Guarantor to any other or further notice or demand
in similar or other circumstances.
(b)    Except as expressly provided in Section 19, neither this Agreement nor
any provision hereof may be waived, amended or modified except pursuant to a
written agreement entered into between the Subsidiary Guarantors with respect to
which such waiver, amendment or modification relates and the Administrative
Agent, with the prior written consent of the Required Lenders (except as
otherwise provided in the Credit Agreement).
SECTION 12.    Governing Law. This Agreement and the other Loan Documents and
any claims, controversy, dispute or cause of action (whether in contract or tort
or otherwise) based upon, arising out of or relating to this Agreement or any
other Loan Document (except, as to any other Loan Document, as expressly set
forth therein) and the transactions contemplated hereby and thereby shall be
governed by, and construed in accordance with, the law of the State of New York.
SECTION 13.    Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 8.02 of the Credit Agreement. All
communications and notices hereunder to each Subsidiary Guarantor shall be given
to it in care of TRS at the address set forth in the Credit Agreement.
SECTION 14.    Survival of Agreement; Severability. (a) All covenants,
agreements, representations and warranties made by the Subsidiary Guarantors
herein and in the certificates or other instruments prepared or delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the Administrative Agent and the other
Guaranteed Parties and shall survive the making by the Lenders of the Revolving
Credit Advances and the issuance of the Letters of Credit by the Issuing Banks
regardless of any investigation made by the Guaranteed Parties or on their
behalf, and shall continue in full force and effect as long as any Obligation is
outstanding and unpaid, the LC Exposure does not equal zero or has not been Cash
Collateralized or the Commitments and the LC Commitment have not been
terminated.
(b)    In the event any one or more of the provisions contained in this
Agreement or in any other Loan Document should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
SECTION 15.    Counterparts. This Agreement may be executed in counterparts,

Exh. C-3-6

--------------------------------------------------------------------------------

 

each of which shall constitute an original, but all of which when taken together
shall constitute a single contract, and shall become effective as provided in
Section 10. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or in electronic (i.e., “pdf” or “tif”) format shall be
effective as delivery of a manually executed counterpart of this Agreement.
SECTION 16.    Rules of Interpretation. The rules of interpretation specified in
Article I of the Credit Agreement shall be applicable to this Agreement.
SECTION 17.    Jurisdiction; Consent to Service of Process. (a) Each Subsidiary
Guarantor irrevocably and unconditionally agrees that it will not commence any
action, litigation or proceeding of any kind or description, whether in law or
equity, whether in contract or in tort or otherwise, against the Administrative
Agent, any Guaranteed Party, any Issuing Bank, or any Related Party of the
foregoing in any way relating to this Agreement or any other Loan Document or
the transactions relating hereto or thereto, in any forum other than the courts
of the State of New York sitting in New York County, and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, and each of the parties hereto irrevocably and unconditionally
submits to the jurisdiction of such courts and agrees that all claims in respect
of any such action, litigation or proceeding may be heard and determined in such
New York State court or, to the fullest extent permitted by applicable law, in
such federal court. Each of the parties hereto agrees that a final judgment in
any such action, litigation or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or in any other Loan Document shall
affect any right that the Administrative Agent or, any other Guaranteed Party
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against any Subsidiary Guarantor or its properties in
the courts of any jurisdiction.
(b)    Each Subsidiary Guarantor irrevocably and unconditionally waives, to the
fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Loan Document in any court referred
to in clause (a) of Section 17 of this Agreement. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by applicable law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
(c)    Each party hereto irrevocably consents to service of process at the
address provided for notices in Section 13. Nothing in this Agreement will
affect the right of any party hereto to serve process in any other manner
permitted by applicable law.
SECTION 18.    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF

Exh. C-3-7

--------------------------------------------------------------------------------

 

LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 18.
SECTION 19.    Additional Subsidiary Guarantors. Certain additional Subsidiaries
of TRS may be required from time to time, under the terms of Credit Agreement,
to enter into this Agreement as Subsidiary Guarantors. Upon execution and
delivery by a Subsidiary of an instrument in the form of Annex I hereto, such
Subsidiary shall become a Subsidiary Guarantor hereunder with the same force and
effect as if originally named as a Subsidiary Guarantor herein. The execution
and delivery of any such instrument shall not require the consent of any other
Subsidiary Guarantor hereunder. The rights and obligations of each Subsidiary
Guarantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Subsidiary Guarantor as a party to this Agreement.
SECTION 20.    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Guaranteed Party is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final, in
whatever currency) at any time held, and other obligations (in whatever
currency) at any time owing, by such Guaranteed Party or any such Affiliate, to
or for the credit or the account of any Subsidiary Guarantor against any and all
of the obligations of such Subsidiary Guarantor now or hereafter existing under
this Agreement or any other Loan Document to such Guaranteed Party or their
respective Affiliates, irrespective of whether or not such Guaranteed Party or
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of such Subsidiary Guarantor may be
contingent or unmatured or are owed to a branch, office or Affiliate of such
Subsidiary Guarantor different from the branch, office or Affiliate holding such
deposit or obligated on such indebtedness. The rights of each Guaranteed Party
and their respective Affiliates under this Section 20 are in addition to other
rights and remedies (including other rights of set-off) that such Guaranteed
Party or their respective Affiliates may have.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 

Exh. C-3-8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
 
THE SUBSIDIARY GUARANTORS LISTED ON SCHEDULE I HERETO,
 
 
By________________________________
              Name:
              Title:
 
 
 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
 
 
By________________________________
              Name:
              Title:
 
By________________________________
              Name:
              Title:

 
 

Exh. C-3-9
Rayonier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

Schedule I to the
Subsidiary Guarantee Agreement
Subsidiary Guarantor
Address
 
 
 
 
 
 

 
 

Exh. C-3-10
Rayonier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

Annex I to the
Subsidiary Guarantee Agreement
GUARANTEE SUPPLEMENT
GUARANTEE SUPPLEMENT NO. __ dated as of April __, 2011 (this “Supplement”), to
the Subsidiary Guarantee Agreement dated as of April __, 2011 as amended,
supplemented or otherwise modified from time to time, the “Subsidiary Guarantee
Agreeement”), among each of the subsidiaries parties thereto (each such
subsidiary individually, a “Subsidiary Guarantor” and collectively, the
“Subsidiary Guarantors”) of RAYONIER TRS HOLDINGS INC., a Delaware limited
partnership (“TRS”), and CREDIT SUISSE AG, acting through one or more of its
affiliates or branches (“Credit Suisse”), as Administrative Agent (the
“Administrative Agent”) for the Guaranteed Parties (as defined in the Subsidiary
Guarantee Agreement).
A. Reference is made to the Five-Year Revolving Credit Agreement dated as of
April __, 2011 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Rayonier Inc., TRS, Rayonier Forest
Resources, L.P. and Rayonier Operating Company LLC, as borrowers, the lenders
from time to time party thereto (the “Lenders”), the Issuing Banks from time to
time party thereto (the “Issuing Banks”) and the Administrative Agent.
Capitalized terms used and not otherwise defined herein have the meanings
assigned to them in the Subsidiary Guarantee Agreement and the Credit Agreement.
B. The Subsidiary Guarantors have entered into the Subsidiary Guarantee
Agreement in order to induce the Lenders to make Revolving Credit Advances to
the Borrowers and the Issuing Banks to issue Letters of Credit at the request of
or for the account of the Borrowers. The undersigned Subsidiary of TRS (the “New
Subsidiary Guarantor”) is executing this Supplement in accordance with the
requirements of the Credit Agreement to become a Subsidiary Guarantor under the
Subsidiary Guarantee Agreement in order to induce the Lenders to make additional
Revolving Credit Advances and the Issuing Banks to issue additional Letters of
Credit and as consideration for Revolving Credit Advances previously made and
Letters of Credit previously issued.
Accordingly, the Administrative Agent and the New Subsidiary Guarantor agree as
follows:
SECTION 1. In accordance with Sections 10 and 19 of the Subsidiary Guarantee
Agreement, the New Subsidiary Guarantor, by its signature below, becomes a
Subsidiary Guarantor under the Subsidiary Guarantee Agreement with the same
force and effect as if originally a party thereto as a Subsidiary Guarantor and
the New Subsidiary Guarantor hereby (a) agrees to all the terms and provisions
of the Subsidiary Guarantee Agreement applicable to it as a Subsidiary Guarantor
thereunder and (b) represents and warrants that the representations and
warranties made by it as a Subsidiary Guarantor thereunder are true and correct
in all material respects on and as of the date hereof except for representation
and warranties which by their terms refer to a specific date. Each reference to
a “Subsidiary Guarantor” in the Subsidiary

Exh. C-3-11
Rayonier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

Guarantee Agreement shall be deemed to include the New Subsidiary Guarantor. The
Subsidiary Guarantee Agreement is hereby incorporated herein by reference.
SECTION 2. The New Subsidiary Guarantor represents and warrants to the
Administrative Agent and the other Guaranteed Parties that this Supplement has
been duly authorized, executed and delivered by it and constitutes its legal,
valid and binding obligation, enforceable against it in accordance with its
terms subject to applicable bankruptcy, insolvency, or moratorium laws relating
to any bankruptcy or insolvency of the New Subsidiary Guarantor, other laws
affecting creditor's rights generally and general principles of equity
regardless of whether considered in a proceeding in equity or at law.
SECTION 3. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Administrative
Agent shall have received counterparts of this Supplement that, when taken
together, bear the signatures of the New Subsidiary Guarantor and the
Administrative Agent. Delivery of an executed signature page to this Supplement
by facsimile transmission shall be as effective as delivery of a manually
executed counterpart of this Supplement.
SECTION 4. Except as expressly supplemented hereby, the Subsidiary Guarantee
Agreement shall remain in full force and effect.
SECTION 5. This Supplement and any claims, controversy, dispute or cause of
action (whether in contract or tort or otherwise) based upon, arising out of or
relating to this Supplement and the transactions contemplated hereby and thereby
shall be governed by, and construed in accordance with, the law of the State of
New York.
SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Subsidiary Guarantee Agreement shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision hereof in a particular jurisdiction shall not in and of
itself affect the validity of such provision in any other jurisdiction). The
parties hereto shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 13 of the Subsidiary Guarantee Agreement. All
communications and notices hereunder to the New Subsidiary Guarantor shall be
given to it in care of TRS at its address set forth in the Credit Agreement.
SECTION 8. The New Subsidiary Guarantor agrees to reimburse the Administrative
Agent for its out-of-pocket expenses in connection with this Supplement,
including the fees, disbursements and other charges of counsel for the
Administrative Agent.
 

Exh. C-3-12
Rayonier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

 

Exh. C-3-13
Rayonier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the New Subsidiary Guarantor and the Administrative Agent
have duly executed this Supplement to the Guarantee Agreement as of the day and
year first above written.
 
[Name Of New Subsidiary Guarantor],
 
 
By________________________________
              Name:
              Title:
 
 
 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
 
 
By________________________________
              Name:
              Title:
 
By________________________________
              Name:
              Title:

 
 

Exh. C-3-14
Rayonier - 2011 Credit Agreement

--------------------------------------------------------------------------------

 

EXHIBIT C-4 -- FORM OF
ADDITIONAL SUBSIDIARY
GUARANTOR GUARANTEE AGREEMENT
ADDITIONAL SUBSIDIARY GUARANTOR GUARANTEE AGREEMENT dated as of April __, 2011
(this “Agreement”), among each of the subsidiaries listed on Schedule I hereto
or becoming a party hereto as provided in Section 19 (each such subsidiary
individually, a “Subsidiary Guarantor” and collectively, the “Subsidiary
Guarantors”) of RAYONIER INC., and CREDIT SUISSE AG, acting through one or more
of its affiliates or branches, as administrative agent (the “Administrative
Agent”) for the Guaranteed Parties (as defined below).
Reference is made to the Five-Year Revolving Credit Agreement dated as of April
__, 2011 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Rayonier Inc. (“Rayonier”), Rayonier TRS Holdings
Inc., Rayonier Forest Resources, L.P. and Rayonier Operating Company LLC, as
borrowers (collectively, the “Borrowers”), the lenders from time to time party
thereto (the “Lenders”), the Issuing Banks from time to time party thereto (the
“Issuing Banks”) and the Administrative Agent. Capitalized terms used and not
defined herein have the meanings assigned to them in the Credit Agreement.
The Lenders have agreed, among other things, to make Revolving Credit Advances
to the Borrowers, and the Issuing Banks have agreed, among other things, to
issue Letters of Credit at the request of or for the account of to the
Borrowers, pursuant to, and upon the terms and subject to the conditions
specified in, the Credit Agreement. Each of the Subsidiary Guarantors
acknowledges that it will derive substantial benefit from the making of such
Revolving Credit Advances by the Lenders and the issuance of such Letters of
Credit by the Issuing Banks. The obligations of the Lenders to make such
Revolving Credit Advances and of the Issuing Banks to issue such Letters of
Credit are conditioned on, among other things, the execution and delivery by the
Subsidiary Guarantors of this Agreement. As consideration therefor and in order
to induce the Lenders to make such Revolving Credit Advances and the Issuing
Banks to issue such Letters of Credit, the Subsidiary Guarantors are willing to
execute this Agreement.
Accordingly, the parties hereto agree as follows:
SECTION 1.    Guarantee. Each Subsidiary Guarantor unconditionally guarantees,
jointly with the other Subsidiary Guarantors and severally, as a primary obligor
and not merely as a surety, (a) the due and punctual payment by each Borrower of
(i) the principal of and premium, if any, and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Revolving Credit Advances made such Borrower, when and as
due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise, (ii) each payment required to be made by such Borrower
under the Credit Agreement in respect of any Letter of Credit, when and as due,
including payments in respect of reimbursement of disbursements, interest
thereon and obligations to provide cash collateral and (iii) all other monetary
obligations, including fees, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations

C-4-1

--------------------------------------------------------------------------------

 

incurred during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding), of such Borrower to the Administrative Agent and each Lender under
the Credit Agreement and the other Loan Documents (collectively, the “Guaranteed
Parties”), whether such amounts shall have accrued prior to, on or after the
Closing Date, (b) the due and punctual payment and performance of all covenants,
agreements, obligations and liabilities of each Borrower, monetary or otherwise,
under or pursuant to the Credit Agreement and the other Loan Documents and (c)
the due and punctual payment and performance of all obligations of each
Borrower, monetary or otherwise, under each Interest Rate Agreement in effect on
the date hereof to which any Lender (or an Affiliate of a Lender) is a party and
each Interest Rate Agreement entered into after the date hereof with any
counterparty that is a Lender (or an Affiliate of a Lender) at the time such
Interest Rate Agreement is entered into (all the monetary and other obligations
referred to in the preceding clauses (a) through (c) being collectively called
the “Obligations”). Each Subsidiary Guarantor further agrees that the
Obligations may be extended or renewed, in whole or in part, without notice to
or further assent from it, and that it will remain bound upon its guarantee
notwithstanding any extension or renewal of any Obligation.
Anything contained in this Agreement to the contrary notwithstanding, the
obligations of each Subsidiary Guarantor hereunder shall be limited to a maximum
aggregate amount equal to the greatest amount that would not render such
Subsidiary Guarantor's obligations hereunder subject to avoidance as a
fraudulent transfer or conveyance under Section 548 of Title 11 of the United
States Code or any provisions of applicable law (collectively, the “Fraudulent
Transfer Laws”), in each case after giving effect to all other liabilities of
such Subsidiary Guarantor, contingent or otherwise, that are relevant under the
Fraudulent Transfer Laws and after giving effect as assets to the value (as
determined under the applicable provisions of the Fraudulent Transfer Laws) of
any rights to subrogation, contribution, reimbursement, indemnity or similar
rights of such Subsidiary Guarantor pursuant to (i) applicable law or (ii) any
agreement providing for an equitable allocation among such Subsidiary Guarantor
and other Affiliates of the Borrowers of obligations arising under Guarantees by
such parties.
Each Subsidiary Guarantor further agrees that the Obligations may be extended or
renewed, in whole or in part, without notice to or further assent from it, and
that it will remain bound upon its guarantee notwithstanding any extension or
renewal of any Obligation.
SECTION 2.    Obligations Not Waived. To the fullest extent permitted by
applicable law, each Subsidiary Guarantor waives presentment to, demand of
payment from and protest to any Borrower or any other guarantor of any of the
Obligations, and also waives notice of acceptance of its guarantee and notice of
protest for nonpayment. To the fullest extent permitted by applicable law, the
obligations of each Subsidiary Guarantor hereunder shall not be affected by, and
each Subsidiary Guarantor hereby waives any defense arising by reason of, (a)
the failure of the Administrative Agent or any other Guaranteed Party to assert
any claim or demand or to enforce or exercise any right or remedy against any
Borrower or any other guarantor under the provisions of the Credit Agreement,
any other Loan Document or otherwise, (b) any rescission, waiver, amendment or
modification of, or any release from any of the terms or provisions of this
Agreement, any other Loan Document, any Guarantee or any other agreement,

C-4-2

--------------------------------------------------------------------------------

 

including with respect to any other Subsidiary Guarantor under this Agreement,
(c) the failure to take or perfect any security interest in, or the release of,
any collateral security held by or on behalf of any Guaranteed Party or (d) the
failure of any person to comply with Section 5.01(l) of the Credit Agreement or
Section 19 hereof.
SECTION 3.    Guarantee of Payment. Each Subsidiary Guarantor further agrees
that its guarantee constitutes a guarantee of payment when due and not of
collection, and waives any right to require that any resort be had by the
Administrative Agent or any other Guaranteed Party to any collateral security
held for payment of the Obligations or to any balance of any deposit or other
account or credit on the books of the Administrative Agent or any other
Guaranteed Party in favor of any Borrower or any other person.
SECTION 4.    No Discharge or Diminishment of Guarantee. The obligations of each
Subsidiary Guarantor hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Obligations except contingent
indemnification and reimbursement obligations, which pursuant to Section 8.04(f)
of the Credit Agreement shall survive the termination of the Loan Documents and
the payment in full of all obligations referred to in such Section 8.04(f)),
including any claim of waiver, release, surrender, alteration or compromise of
any of the Obligations, and shall not be subject to any defense or setoff,
counterclaim, recoupment or termination whatsoever by reason of the invalidity,
illegality or unenforceability of the Obligations, any law or regulation of any
jurisdiction or any other event affecting any term of an Obligation or any other
circumstance that might constitute a defense of the Borrower or any Guarantor.
Without limiting the generality of the foregoing, the obligations of each
Subsidiary Guarantor hereunder shall not be discharged or impaired or otherwise
affected by the failure of the Administrative Agent or any other Guaranteed
Party to assert any claim or demand or to enforce any remedy under the Credit
Agreement, any other Loan Document or any other agreement, by any waiver or
modification of any provision of any thereof, by any default, failure or delay,
willful or otherwise, in the performance of the Obligations, or by any other act
or omission that may or might in any manner or to any extent vary the risk of
any Subsidiary Guarantor or that would otherwise operate as a discharge of each
Subsidiary Guarantor as a matter of law or equity (other than the indefeasible
payment in full in cash of all the Obligations), and each Subsidiary Guarantor
hereby waives any defense arising by reason of any of the foregoing actions.
SECTION 5.    Defenses of Borrower Waived. To the fullest extent permitted by
applicable law, each of the Subsidiary Guarantors waives any defense based on or
arising out of any defense of any Borrower or the unenforceability of the
Obligations or any part thereof from any cause or the cessation from any cause
of the liability of any Borrower (other than the final and indefeasible payment
in full in cash of the Obligations except contingent indemnification and
reimbursement obligations, which pursuant to Section 8.04(f) of the Credit
Agreement shall survive the termination of the Loan Documents and the payment in
full of all obligations referred to in such Section 8.04(f)). The Administrative
Agent and the other Guaranteed Parties may, at their election, foreclose on any
collateral security held by one or more of them by one or more judicial or
nonjudicial sales, accept an assignment of any such collateral security in lieu
of

C-4-3

--------------------------------------------------------------------------------

 

foreclosure, compromise or adjust any part of the Obligations, make any other
accommodation with any Borrower or any other guarantor or exercise any other
right or remedy available to them against any Borrower or any other guarantor,
without affecting or impairing in any way the liability of any Subsidiary
Guarantor hereunder except to the extent the Obligations have been fully,
finally and indefeasibly paid in cash. Pursuant to applicable law, each of the
Subsidiary Guarantors waives any defense arising out of any such election even
though such election operates, pursuant to applicable law, to impair or to
extinguish any right of reimbursement or subrogation or other right or remedy of
such Subsidiary Guarantor against any Borrower or any other Subsidiary Guarantor
or guarantor, as the case may be, or any collateral security.
SECTION 6.    Agreement to Pay; Subordination. In furtherance of the foregoing
and not in limitation of any other right that the Administrative Agent or any
other Guaranteed Party has at law or in equity against any Subsidiary Guarantor
by virtue hereof, upon the failure of any Borrower or any other Loan Party to
pay any Obligation when and as the same shall become due, whether at maturity,
by acceleration, after notice of prepayment or otherwise, each Subsidiary
Guarantor hereby promises to and will forthwith pay, or cause to be paid, to the
Administrative Agent or such other Guaranteed Party as designated thereby in
cash the amount of such unpaid Obligation. Upon payment by any Subsidiary
Guarantor of any sums to the Administrative Agent or any Guaranteed Party as
provided above, all rights of such Subsidiary Guarantor against any Borrower
arising as a result thereof by way of right of subrogation, contribution,
reimbursement, indemnity or otherwise shall in all respects be subordinate and
junior in right of payment to the prior indefeasible payment in full in cash of
all the Obligations. In addition, any indebtedness of any Borrower now or
hereafter held by any Subsidiary Guarantor is hereby subordinated in right of
payment to the prior payment in full of the Obligations during the existence of
an Event of Default. If any amount shall erroneously be paid to any Subsidiary
Guarantor on account of (i) such subrogation, contribution, reimbursement,
indemnity or similar right or (ii) any such indebtedness of any Borrower, such
amount shall be held in trust for the benefit of the Guaranteed Parties and
shall forthwith be paid to the Administrative Agent to be credited against the
payment of the Obligations, whether matured or unmatured, in accordance with the
terms of the Loan Documents.
SECTION 7.    Information. Each of the Subsidiary Guarantors assumes all
responsibility for being and keeping itself informed of each Borrower's
financial condition and assets, all other circumstances bearing upon the risk of
nonpayment of the Obligations and the nature, scope and extent of the risks that
such Subsidiary Guarantor assumes and incurs hereunder, and agrees that none of
the Administrative Agent or the other Guaranteed Parties will have any duty to
advise any of the Subsidiary Guarantors of information known to it or any of
them regarding such circumstances or risks.
SECTION 8.    Representations and Warranties; Taxes. Each of the Subsidiary
Guarantors represents and warrants as to itself that all representations and
warranties relating to it contained in the Credit Agreement or any other Loan
Document are true and correct in all material respects. Each Subsidiary
Guarantor agrees that the provisions of Section 2.15 of the Credit Agreement
shall apply equally to each Subsidiary Guarantor with respect to the payments
made by it hereunder.

C-4-4

--------------------------------------------------------------------------------

 

SECTION 9.    Termination. The Guarantees made hereunder (a) shall terminate
when all the Obligations except contingent indemnification and reimbursement
obligations, which pursuant to Section 8.04(f) of the Credit Agreement shall
survive the termination of the Loan Documents and the payment in full of all
obligations referred to in such Section 8.04(f) have been indefeasibly paid in
full and the Lenders have no further commitment to lend to any Borrower under
the Credit Agreement, the LC Exposure has been reduced to zero or Cash
Collateralized and the Issuing Banks have no further obligation to issue Letters
of Credit under the Credit Agreement and (b) shall continue to be effective or
be reinstated, as the case may be, if at any time payment, or any part thereof,
of any Obligation is rescinded or must otherwise be restored by any Guaranteed
Party or any Subsidiary Guarantor upon the bankruptcy or reorganization of any
Borrower or any Subsidiary Guarantor or otherwise.
SECTION 10.    Binding Effect; Several Agreement; Assignments; Releases.
Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the successors and assigns of such party;
and all covenants, promises and agreements by or on behalf of the Subsidiary
Guarantors that are contained in this Agreement shall bind and inure to the
benefit of each party hereto and their respective successors and assigns. This
Agreement shall become effective as to any Subsidiary Guarantor when a
counterpart hereof (or an instrument in the form of Annex I hereto) executed on
behalf of such Subsidiary Guarantor shall have been delivered to the
Administrative Agent and a counterpart hereof shall have been executed on behalf
of the Administrative Agent, and thereafter this Agreement shall be binding
upon, and inure to the benefit of such Subsidiary Guarantor, the Administrative
Agent and the other Guaranteed Parties and their respective successors and
assigns, except that no Subsidiary Guarantor may assign or otherwise transfer
any of its rights or obligations hereunder or any interest herein (except in
connection with any transaction permitted by Section 5.03(c) or Section 5.03(d)
of the Credit Agreement) (and any such attempted assignment or transfer by any
party hereto shall be null and void). This Agreement shall be construed as a
separate agreement with respect to each Subsidiary Guarantor and may be amended,
modified, supplemented, waived or released with respect to any Subsidiary
Guarantor without the approval of any other Subsidiary Guarantor and without
affecting the obligations of any other Subsidiary Guarantor hereunder.
 
SECTION 11.    Waivers; Amendment. (a) No failure or delay of the Administrative
Agent in exercising any power or right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent hereunder
and of the other Guaranteed Parties under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any Subsidiary Guarantor therefrom shall in any event be effective
unless the same shall be permitted by paragraph (b) below, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. No notice or demand on any Subsidiary

C-4-5

--------------------------------------------------------------------------------

 

Guarantor in any case shall entitle such Subsidiary Guarantor to any other or
further notice or demand in similar or other circumstances.
(b)    Except as expressly provided in Section 19, neither this Agreement nor
any provision hereof may be waived, amended or modified except pursuant to a
written agreement entered into between the Subsidiary Guarantors with respect to
which such waiver, amendment or modification relates and the Administrative
Agent, with the prior written consent of the Required Lenders (except as
otherwise provided in the Credit Agreement).
SECTION 12.    Governing Law. This Agreement and the other Loan Documents and
any claims, controversy, dispute or cause of action (whether in contract or tort
or otherwise) based upon, arising out of or relating to this Agreement or any
other Loan Document (except, as to any other Loan Document, as expressly set
forth therein) and the transactions contemplated hereby and thereby shall be
governed by, and construed in accordance with, the law of the State of New York.
SECTION 13.    Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 8.02 of the Credit Agreement. All
communications and notices hereunder to each Subsidiary Guarantor shall be given
to it in care of Rayonier at the address set forth in the Credit Agreement.
SECTION 14.    Survival of Agreement; Severability. (a) All covenants,
agreements, representations and warranties made by the Subsidiary Guarantors
herein and in the certificates or other instruments prepared or delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the Administrative Agent and the other
Guaranteed Parties and shall survive the making by the Lenders of the Revolving
Credit Advances and the issuance of the Letters of Credit by the Issuing Banks
regardless of any investigation made by the Guaranteed Parties or on their
behalf, and shall continue in full force and effect as long as any Obligation is
outstanding and unpaid, the LC Exposure with respect to Letters of Credit does
not equal zero or has not been Cash Collateralized or the Commitments and the LC
Commitment have not been terminated.
(b)    In the event any one or more of the provisions contained in this
Agreement or in any other Loan Document should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision in a particular jurisdiction shall not in and of itself
affect the validity of such provision in any other jurisdiction). The parties
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
SECTION 15.    Counterparts. This Agreement may be executed in counterparts,
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract, and shall become effective as provided in
Section 10. Delivery of an executed signature page to this Agreement by
facsimile transmission shall be as effective as delivery of a manually executed
counterpart of this Agreement.

C-4-6

--------------------------------------------------------------------------------

 

SECTION 16.    Rules of Interpretation. The rules of interpretation specified in
Article I of the Credit Agreement shall be applicable to this Agreement.
SECTION 17.    Jurisdiction; Consent to Service of Process. (a) Each Subsidiary
Guarantor irrevocably and unconditionally agrees that it will not commence any
action, litigation or proceeding of any kind or description, whether in law or
equity, whether in contract or in tort or otherwise, against the Administrative
Agent, any Guaranteed Party, any Issuing Bank, or any Related Party of the
foregoing in any way relating to this Agreement or any other Loan Document or
the transactions relating hereto or thereto, in any forum other than the courts
of the State of New York sitting in New York County, and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, and each of the parties hereto irrevocably and unconditionally
submits to the jurisdiction of such courts and agrees that all claims in respect
of any such action, litigation or proceeding may be heard and determined in such
New York State court or, to the fullest extent permitted by applicable law, in
such federal court. Each of the parties hereto agrees that a final judgment in
any such action, litigation or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or in any other Loan Document shall
affect any right that the Administrative Agent or, any other Guaranteed Party
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against any Subsidiary Guarantor or its properties in
the courts of any jurisdiction, except that each of the Subsidiary Guarantors
agrees that (i) it will not bring any such action or proceeding in any court
other than New York Courts (it being acknowledged and agreed by the parties
hereto that any other forum would be inconvenient and inappropriate in view of
the fact that more of the Lenders who would be affected by any such action or
proceeding have contacts with the State of New York than any other
jurisdiction), and (ii) in any such action or proceeding brought against any
Subsidiary Guarantor in any other court, it will not assert any cross-claim,
counterclaim or setoff, or seek any other affirmative relief, except to the
extent that the failure to assert the same will preclude such Subsidiary
Guarantor from asserting or seeking the same in the New York Courts.
(b)    Each Subsidiary Guarantor irrevocably and unconditionally waives, to the
fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Loan Document in any court referred
to in clause (a) of Section 17 of this Agreement. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by applicable law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
(c)    Each party hereto irrevocably consents to service of process at the
address provided for notices in Section 13. Nothing in this Agreement will
affect the right of any party hereto to serve process in any other manner
permitted by applicable law.
SECTION 18.    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT

C-4-7

--------------------------------------------------------------------------------

 

OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 18.
SECTION 19.    Additional Subsidiary Guarantors. Certain additional Subsidiaries
of Rayonier may be required from time to time, under the terms of Credit
Agreement, to enter into this Agreement as Subsidiary Guarantors. Upon execution
and delivery by the Administrative Agent and a Subsidiary of an instrument in
the form of Annex I hereto, such Subsidiary shall become a Subsidiary Guarantor
hereunder with the same force and effect as if originally named as a Subsidiary
Guarantor herein. The execution and delivery of any such instrument shall not
require the consent of any other Subsidiary Guarantor hereunder. The rights and
obligations of each Subsidiary Guarantor hereunder shall remain in full force
and effect notwithstanding the addition of any new Subsidiary Guarantor as a
party to this Agreement.
SECTION 20.    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Guaranteed Party is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final, in
whatever currency) at any time held, and other obligations (in whatever
currency) at any time owing, by such Guaranteed Party or any such Affiliate, to
or for the credit or the account of any Subsidiary Guarantor against any and all
of the obligations of such Subsidiary Guarantor now or hereafter existing under
this Agreement or any other Loan Document to such Guaranteed Party or their
respective Affiliates, irrespective of whether or not such Guaranteed Party or
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of such Guarantor may be contingent or
unmatured or are owed to a branch, office or Affiliate of such Guarantor
different from the branch, office or Affiliate holding such deposit or obligated
on such indebtedness. The rights of each Guaranteed Party and their respective
Affiliates under this Section 20 are in addition to other rights and remedies
(including other rights of set-off) that such Guaranteed Party or their
respective Affiliates may have.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 

C-4-8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
 
THE SUBSIDIARY GUARANTORS LISTED ON SCHEDULE I HERETO,
 
By________________________________
              Name:
              Title:
 
 
 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
 
By________________________________
              Name:
              Title:
 
By________________________________
              Name:
              Title:

 
 

C-4-9

--------------------------------------------------------------------------------

 

Annex I to the
Subsidiary Guarantee Agreement
GUARANTEE SUPPLEMENT
GUARANTEE SUPPLEMENT NO. __ dated as of April __, 2011 (this “Supplement”), to
the Subsidiary Guarantee Agreement dated as of April __, 2011, (as amended,
supplemented or otherwise modified from time to time, the “Subsidiary Guarantee
Agreement”) among each of the subsidiaries parties thereto (each such subsidiary
individually, a “Subsidiary Guarantor” and collectively, the “Subsidiary
Guarantors”) of RAYONIER INC., and CREDIT SUISSE AG, acting through one or more
of its affiliates or branches (“Credit Suisse”), as Administrative Agent (the
“Administrative Agent”) for the Guaranteed Parties (as defined in the Subsidiary
Guarantee Agreement).
A.    Reference is made to the Five-Year Revolving Credit Agreement dated as of
April __, 2011 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement among Rayonier Inc. (“Rayonier”), Rayonier TRS
Holdings Inc., Rayonier Forest Resources, L.P. and Rayonier Operating Company
LLC, as borrowers, the lenders from time to time party thereto (the “Lenders”),
the Issuing Banks from time to time party thereto (the “Issuing Banks”) and the
Administrative Agent. Capitalized terms used and not otherwise defined herein
have the meanings assigned to them in the Subsidiary Guarantee Agreement and the
Credit Agreement.
B.    The Subsidiary Guarantors have entered into the Subsidiary Guarantee
Agreement in order to induce the Lenders to make Revolving Credit Advances to
the Borrowers and the Issuing Banks to issue Letters of Credit at the request of
or for the account of the Borrowers. The undersigned Subsidiary of Rayonier (the
“New Subsidiary Guarantor”) is executing this Supplement in accordance with the
requirements of the Credit Agreement to become a Subsidiary Guarantor under the
Additional Subsidiary Guarantor Guarantee Agreement in order to induce the
Lenders to make additional Revolving Credit Advances and the Issuing Banks to
issue additional Letters of Credit and as consideration for Revolving Credit
Advances previously made and Letters of Credit previously issued.
Accordingly, the Administrative Agent and the New Subsidiary Guarantor agree as
follows:
SECTION 1. In accordance with Sections 10 and 19 of the Subsidiary Guarantee
Agreement, the New Subsidiary Guarantor by its signature below becomes a
Subsidiary Guarantor under the Subsidiary Guarantee Agreement with the same
force and effect as if originally a party thereto as a Subsidiary Guarantor and
the New Subsidiary Guarantor hereby (a) agrees to all the terms and provisions
of the Subsidiary Guarantee Agreement applicable to it as a Subsidiary Guarantor
thereunder and (b) represents and warrants that the representations and
warranties made by it as a Subsidiary Guarantor thereunder are true and correct
in all material respects on and as of the date hereof except for representation
and warranties which by their terms refer to a specific date. Each reference to
a “Subsidiary Guarantor” in the Subsidiary

C-4-10

--------------------------------------------------------------------------------

 

Guarantee Agreement shall be deemed to include the New Subsidiary Guarantor. The
Additional Subsidiary Guarantor Guarantee Agreement is hereby incorporated
herein by reference.
SECTION 2. The New Subsidiary Guarantor represents and warrants to the
Administrative Agent and the other Guaranteed Parties that this Supplement has
been duly authorized, executed and delivered by it and constitutes its legal,
valid and binding obligation, enforceable against it in accordance with its
terms subject to applicable bankruptcy, insolvency, or moratorium laws relating
to any bankruptcy or insolvency of the New Subsidiary Guarantor, other laws
affecting creditor's rights generally and general principles of equity
regardless of whether considered in a proceeding in equity or at law.
SECTION 3. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Administrative
Agent shall have received counterparts of this Supplement that, when taken
together, bear the signatures of the New Subsidiary Guarantor and the
Administrative Agent. Delivery of an executed signature page to this Supplement
by facsimile transmission shall be as effective as delivery of a manually
executed counterpart of this Supplement.
SECTION 4. Except as expressly supplemented hereby, the Subsidiary Guarantee
Agreement shall remain in full force and effect.
SECTION 5. This Supplement and any claims, controversy, dispute or cause of
action (whether in contract or tort or otherwise) based upon, arising out of or
relating to this Supplement and the transactions contemplated hereby and thereby
shall be governed by, and construed in accordance with, the law of the State of
New York.
SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Subsidiary Guarantee Agreement shall not in any way be
affected or impaired thereby (it being understood that the invalidity of a
particular provision hereof in a particular jurisdiction shall not in and of
itself affect the validity of such provision in any other jurisdiction). The
parties hereto shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 13 of the Subsidiary Guarantee Agreement. All
communications and notices hereunder to the New Subsidiary Guarantor shall be
given to it in care of Rayonier Inc. at its address set forth in the Credit
Agreement.
SECTION 8. The New Subsidiary Guarantor agrees to reimburse the Administrative
Agent for its out-of-pocket expenses in connection with this Supplement,
including the fees, disbursements and other charges of counsel for the
Administrative Agent.
 

C-4-11

--------------------------------------------------------------------------------

 

 

C-4-12

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the New Subsidiary Guarantor and the Administrative Agent
have duly executed this Supplement to the Guarantee Agreement as of the day and
year first above written.
 
[Name Of New Subsidiary Guarantor],
 
By________________________________
              Name:
              Title:
 
 
 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
 
By________________________________
              Name:
              Title:
 
By________________________________
              Name:
              Title:

 
 

C-4-13

--------------------------------------------------------------------------------

 

EXHIBIT D - FORM OF
CLOSING CERTIFICATE
[NAME OF A BORROWER]
Pursuant to Section 3.01(f) of the Five-Year Revolving Credit Agreement dated as
of April __, 2011 among Rayonier Inc., Rayonier TRS Holdings Inc., Rayonier
Forest Resources, L.P., and Rayonier Operating Company LLC, as borrowers, the
lenders party thereto, the issuing banks party thereto, and Credit Suisse AG,
acting through one or more of its affiliates or branches (“CS”), as
Administrative Agent for the lenders (as amended or modified from time to time,
the “Credit Agreement”; the terms defined therein being used herein as therein
defined), the undersigned hereby certifies that [he or she] is the _____________
of [NAME OF A BORROWER] (the “Borrower”) and in such capacity further certifies
as follows:
1.    The representations and warranties of the Borrower set forth in the Credit
Agreement and each of the other Loan Documents to which the Borrower is a party,
are true and correct in all material respects on and as of the date hereof.
2.    No Default or Event of Default has occurred and is continuing as of the
date hereof or after giving effect to the transactions to be consummated under
the Credit Agreement on the date hereof.
IN WITNESS WHEREOF, the undersigned has hereunto set his/her name.
 
 
 
Name:
Title:
Date: _______________, 2011
 

 
 

D-1

--------------------------------------------------------------------------------

 

EXHIBIT E - FORM OF
ASSIGNMENT AND ASSUMPTION AGREEMENT
 
This Assignment and Assumption Agreement (this “Assignment”) is dated as of the
Effective Date set forth below (the “Effective Date”) and is entered into by and
between the Assignor as defined below (the “Assignor”) and the Assignee as
defined below (the “Assignee”). Capitalized terms used in this Assignment and
Assumption and not otherwise defined herein have the meanings specified in the
Credit Agreement identified below (as amended, the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment as if set
forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by
Administrative Agent as contemplated below, the interest in and to all of the
Assignor's rights and obligations under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor's outstanding
rights and obligations under the respective facilities identified below
(including, to the extent included in any such facilities, letters of credit and
swingline loans) (the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment,
without representation or warranty by the Assignor.
1.
Assignor:
______________________________
 
 
 
2.
Assignee:
______________________________[and is an Affiliate/Approved Fund1]
 
 
 
3.
Borrower(s):
Rayonier Inc. (“Rayonier”), Rayonier TRS Holdings Inc. (“TRS”), Rayonier Forest
Resources, L.P. (“RFR”), and Rayonier Operating Company LLC (“ROC”)
 
 
 
4.
Administrative Agent:
Credit Suisse AG (“Credit Suisse”), acting through one or more of its affiliates
or branches, as Administrative Agent (the “Administrative Agent”) under the
Credit Agreement
 
 
 
5.
Credit Agreement
The Five-Year Revolving $300,000,000 Credit Agreement dated as of April [21],
2011 among Rayonier, TRS, RFR, and ROC, as borrowers, the Lenders (as defined in
the Credit Agreement), the Issuing Banks (as defined in the Credit Agreement),
and Credit Suisse, acting through one or more of its affiliates or branches, as
Administrative Agent for the Lenders

________________________
1    Select as applicable.
 

E- 1

--------------------------------------------------------------------------------

 

6.    Assigned Interest:
Facility Assigned
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans2
CUSIP Number
Facility
$
$
%
 

 
Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]
 
By:     
Name:
Title:
 
ASSIGNEE
[NAME OF ASSIGNEE]
 
By:     
Name:
Title:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

E- 2

--------------------------------------------------------------------------------

 

 
 
 
____________________________
 
2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

E- 3

--------------------------------------------------------------------------------

 

Consented to and Accepted:
 
 
CREDIT SUISSE AG, Cayman Islands Branch,
as Administrative Agent
 
 
 
By:     ________________________________
Name:
Title:
 
 
By:     ________________________________
Name:
Title:
 
 
 
 
 
[Consented to:
RAYONIER INC.
 
By:     _________________________________
Name:
Title:]
 
 

E- 4

--------------------------------------------------------------------------------

 

ANNEX 1
 
[INSERT NAME OF BORROWER]
$________________ CREDIT AGREEMENT
 
STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT
AND ASSUMPTION AGREEMENT
 
1.    Representations and Warranties.
1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby;
and (b) assumes no responsibility with respect to (i) any statements, warranties
or representations made in or in connection with any Loan Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or any other instrument or document delivered pursuant
thereto, other than this Assignment (herein collectively the “Loan Documents”),
or any collateral thereunder, (iii) the financial condition of the Borrower, any
of their Subsidiaries or Affiliates or any other Person obligated in respect of
any Loan Document or (iv) the performance or observance by the Borrower, any of
their Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.
1.2    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and to consummate the transactions contemplated hereby and to
become a Lender under the Credit Agreement, (ii) it meets all requirements of an
Eligible Assignee under the Credit Agreement, (iii) from and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement and, to the
extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to subsection
5.01(k) thereof, as applicable, and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and to purchase the Assigned Interest on the basis of which
it has made such analysis and decision, and (v) if it is a Foreign or non-US
Lender, attached to the Assignment is any documentation required to be delivered
by it pursuant to the terms of the Credit Agreement, duly completed and executed
by the Assignee; and (b) agrees that (i) it will, independently and without
reliance on Administrative Agent, the Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
2.    Payments. From and after the Effective Date, Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest,

E- 5

--------------------------------------------------------------------------------

 

fees and other amounts) to the Assignor for amounts which have accrued to but
excluding the Effective Date and to the Assignee for amounts which have accrued
from and after the Effective Date.
3.    General Provisions. This Assignment shall be binding upon, and inure to
the benefit of, the parties hereto and their respective successors and assigns.
This Assignment may be executed in any number of counterparts, which together
shall constitute one instrument. Delivery of an executed counterpart of a
signature page of this Assignment by telecopy shall be effective as delivery of
a manually executed counterpart of this Assignment. THIS AGREEMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE
OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLE.
 
 

E- 6

--------------------------------------------------------------------------------

 

EXHIBIT F -- FORM OF ADDITIONAL
SUBSIDIARY GUARANTOR DESIGNATION
Credit Suisse AG, Cayman Islands Branch,
as Administrative Agent
for the Lenders parties
to the Credit Agreement
referred to below
Eleven Madison Avenue
New York, New York 10010
 
[Date]
Attention: [Agency Department Manager]
Ladies and Gentlemen:
The undersigned, Rayonier Inc., refers to the Five-Year Revolving Credit
Agreement, dated as of April __, 2011 (as amended or modified from time to time,
the “Credit Agreement”, the terms defined therein being used herein as therein
defined), among Rayonier Inc., Rayonier TRS Holdings Inc., Rayonier Forest
Resources, L.P., and Rayonier Operating Company LLC, as borrowers, certain
Lenders parties thereto, certain Issuing Banks parties thereto, and Credit
Suisse AG, acting through one or more of its affiliates or branches, as
Administrative Agent for said Lenders, and hereby gives you notice, irrevocably,
pursuant to the Credit Agreement, that the undersigned hereby designates
______________, a ______________, as an Additional Subsidiary Guarantor under
the Credit Agreement. Such designation is subject to fulfillment (or waiver by
the Required Lenders) of the conditions precedent set forth in Section 3.03 of
the Credit Agreement.
 
Very truly yours,
 
RAYONIER INC.
 
By ______________________________
              Name:
              Title:

 
 

F- 1